Exhibit 10.2

Execution Version

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

SEA COAST TRANSPORTATION LLC,

K-SEA TRANSPORTATION PARTNERS L.P.,

SIRIUS MARITIME, LLC,

RCD MARITIME ENTERPRISES, LLC,

SMITH MARITIME, LLC,

WS MARITIME PACIFIC, LLC

AND

THE OTHER PARTIES SIGNATORY HERETO

DATED AS OF JUNE 25, 2007


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

7

 

 

 

ARTICLE II THE MERGER

 

12

Section 2.1

 

The Merger

 

12

Section 2.2

 

Effective Time

 

12

Section 2.3

 

Closing

 

12

Section 2.4

 

Effects of the Merger

 

12

Section 2.5

 

Certificate of Formation; Limited Liability Company Agreement

 

12

Section 2.6

 

Managers

 

13

Section 2.7

 

Officers

 

13

Section 2.8

 

Conversion of Membership Interests

 

13

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF EACH SELLER AND ITS MEMBER

 

14

Section 3.1

 

Limited Liability Company Status and Good Standing; Citizenship

 

14

Section 3.2

 

Authorization

 

14

Section 3.3

 

Capitalization; Title to Membership Interests

 

15

Section 3.4

 

Non-Contravention

 

15

Section 3.5

 

Validity

 

16

Section 3.6

 

Broker Involvement

 

16

Section 3.7

 

Litigation

 

16

Section 3.8

 

Investment Representations

 

17

Section 3.9

 

Disclosure

 

18

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SIRIUS AND THE SELLER PARTIES

 

18

Section 4.1

 

Limited Liability Company Status and Good Standing; Citizenship

 

19

Section 4.2

 

Authorization

 

19

Section 4.3

 

Capitalization; Title to Membership Interests

 

19

Section 4.4

 

Non-Contravention

 

20

Section 4.5

 

Validity

 

20

Section 4.6

 

Broker Involvement

 

20

Section 4.7

 

Litigation

 

21

Section 4.8

 

Title to Assets

 

21

Section 4.9

 

Continuity Prior to the Closing Date

 

21

Section 4.10

 

Contracts and Commitments

 

22

Section 4.11

 

Trademarks, Trade Names and Intellectual Property

 

23

Section 4.12

 

Financial Statements; Budget

 

23

Section 4.13

 

Bank Relations; Powers of Attorney

 

24

Section 4.14

 

Condition of Assets; Eligibility for Coastwise Trade

 

25

Section 4.15

 

Absence of Undisclosed Liabilities

 

26

Section 4.16

 

Real Estate

 

26

Section 4.17

 

Accounts Receivable

 

26

Section 4.18

 

Inventory

 

26

Section 4.19

 

Employees and Related Matters

 

27

 

2


--------------------------------------------------------------------------------


 

Section 4.20

 

Employee Benefits

 

27

Section 4.21

 

Compliance With Law

 

28

Section 4.22

 

Environmental

 

29

Section 4.23

 

Insurance

 

31

Section 4.24

 

Government Licenses and Permits

 

31

Section 4.25

 

Responsible Carriers Plan

 

31

Section 4.26

 

Taxes

 

31

Section 4.27

 

No Material Adverse Change

 

32

Section 4.28

 

Books and Records

 

33

Section 4.29

 

Safety Reports

 

33

Section 4.30

 

Transactions with Certain Persons

 

33

Section 4.31

 

Closing Date Balance Sheet

 

33

Section 4.32

 

Disclosure

 

34

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER AND THE PARTNERSHIP

 

34

Section 5.1

 

Status and Good Standing

 

34

Section 5.2

 

Authorization

 

34

Section 5.3

 

Non-Contravention

 

34

Section 5.4

 

Validity

 

35

Section 5.5

 

Broker Involvement

 

35

Section 5.6

 

Valid Issuance

 

35

Section 5.7

 

Exchange Act Reports

 

35

Section 5.8

 

Buyer’s Review

 

35

Section 5.9

 

Citizenship

 

35

 

 

 

 

 

ARTICLE VI COVENANTS

 

35

Section 6.1

 

Other Offers

 

35

Section 6.2

 

Conduct of Business Pending Closing

 

36

Section 6.3

 

Access

 

36

Section 6.4

 

Termination of Guarantees and Settlement of Intercompany Amounts

 

37

Section 6.5

 

Covenant Against Competition

 

37

Section 6.6

 

Further Assurances

 

38

Section 6.7

 

Governmental Filings

 

38

Section 6.8

 

Consents

 

38

Section 6.9

 

Public Announcements

 

38

Section 6.10

 

Tax Matters

 

38

Section 6.11

 

Closing Date Balance Sheet

 

41

Section 6.12

 

Employees

 

42

Section 6.13

 

Vehicle Purchase Option

 

42

Section 6.14

 

Financial Statements

 

42

Section 6.15

 

Notification

 

43

Section 6.16

 

Insurance

 

43

Section 6.17

 

Misdirected Payments

 

43

Section 6.18

 

Restrictions on Transfer; Legends

 

43

 

 

 

 

 

ARTICLE VII INDEMNIFICATION

 

45

Section 7.1

 

Seller Parties’ Indemnity Obligations

 

45

 

3


--------------------------------------------------------------------------------


 

Section 7.2

 

Buyer’s Indemnity Obligations

 

46

Section 7.3

 

Survival

 

46

Section 7.4

 

Indemnification Procedures

 

47

Section 7.5

 

General

 

49

Section 7.6

 

Exclusivity

 

49

 

 

 

 

 

ARTICLE VIII CONDITIONS TO CLOSING

 

49

Section 8.1

 

Conditions to Obligations of Buyer

 

49

Section 8.2

 

Conditions to Obligations of Sirius and the Seller Parties

 

51

 

 

 

 

 

ARTICLE IX TERMINATION

 

53

Section 9.1

 

Grounds for Termination

 

53

Section 9.2

 

Effect of Termination

 

53

 

 

 

 

 

ARTICLE X GENERAL PROVISIONS

 

54

Section 10.1

 

Release

 

54

Section 10.2

 

Arbitration

 

54

Section 10.3

 

Confidentiality

 

56

Section 10.4

 

Expenses

 

57

Section 10.5

 

Entire Agreement

 

57

Section 10.6

 

No Reliance

 

58

Section 10.7

 

Waivers and Consents

 

58

Section 10.8

 

Notices

 

58

Section 10.9

 

Assignments, Successors and No Third-Party Rights

 

60

Section 10.10

 

Choice of Law

 

60

Section 10.11

 

Jurisdiction and Venue

 

60

Section 10.12

 

Construction; Section Headings; Table of Contents

 

60

Section 10.13

 

Severability

 

60

Section 10.14

 

Counterparts

 

60

Section 10.15

 

Time of Essence

 

61

Section 10.16

 

Power of Attorney

 

61

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A

 

Form of Employee Release

 

 

Exhibit B

 

Form of Assignment of Membership Interest

 

 

Exhibit C

 

Form of Employment Agreement

 

 

Exhibit D

 

Form of Registration Rights Agreement

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1.1

 

Certain Permitted Liens

 

 

Schedule 2.8

 

Merger Consideration

 

 

Schedule 3.2

 

Authorization

 

 

Schedule 3.3(a)

 

Capitalization

 

 

Schedule 3.3(b)

 

Capitalization of Sellers

 

 

Schedule 3.3(c)

 

Subscriptions, Etc.

 

 

Schedule 3.4

 

Non-Contravention

 

 

 

4


--------------------------------------------------------------------------------


 

Schedule 3.6

 

Broker Involvement

 

 

Schedule 3.8

 

Accredited Investor

 

 

Schedule 4.1

 

Foreign Qualifications

 

 

Schedule 4.2

 

Authorization

 

 

Schedule 4.3(a)

 

Capitalization

 

 

Schedule 4.3(b)

 

Subscriptions, Etc.

 

 

Schedule 4.4

 

Non-Contravention

 

 

Schedule 4.6

 

Broker Involvement

 

 

Schedule 4.7

 

Litigation

 

 

Schedule 4.8

 

Title to Assets

 

 

Schedule 4.9

 

Continuity Prior to Closing Date

 

 

Schedule 4.10

 

Contracts and Commitments

 

 

Schedule 4.11

 

Trademarks, Trade Names and Intellectual Property

 

 

Schedule 4.12(a)

 

Unaudited Financial Statements

 

 

Schedule 4.12(b)

 

Audited Annual Financial Statements

 

 

Schedule 4.12(c)

 

Unaudited Interim Financial Statements

 

 

Schedule 4.12(d)

 

Budget

 

 

Schedule 4.12(e)

 

Liabilities

 

 

Schedule 4.12(f)

 

Intercompany Transactions

 

 

Schedule 4.13

 

Bank Relations

 

 

Schedule 4.14(a)

 

Material Assets

 

 

Schedule 4.14(b)(1)

 

Owned Vessels

 

 

Schedule 4.14(b)(2)

 

Bareboat Chartered Vessels

 

 

Schedule 4.14(b)(3)

 

Other Vessels

 

 

Schedule 4.14(c)

 

Condition of Vessels

 

 

Schedule 4.14(d)

 

Vessel Documentation

 

 

Schedule 4.14(e)

 

CG-385 Certificates; Captain of Port Orders

 

 

Schedule 4.15

 

Undisclosed Liabilities

 

 

Schedule 4.16

 

Real Estate

 

 

Schedule 4.18

 

Inventory

 

 

Schedule 4.19

 

Employees

 

 

Schedule 4.20

 

Employee Benefits

 

 

Schedule 4.22(a)

 

Compliance with Environmental Laws

 

 

Schedule 4.22(b)

 

Environmental Permits

 

 

Schedule 4.22(c)

 

Hazardous Material

 

 

Schedule 4.22(d)

 

Notice of Environmental Violations; Remedial Actions

 

 

Schedule 4.22(e)

 

Changes in Law

 

 

Schedule 4.22(f)

 

Releases; Disposal of Hazardous Materials

 

 

Schedule 4.22(g)

 

Storage of Hazardous Materials

 

 

Schedule 4.22(l)

 

Remedial Action

 

 

Schedule 4.22(m)

 

Other Environmental Matters

 

 

Schedule 4.23

 

Insurance

 

 

Schedule 4.24

 

Governmental Licenses, Permits and Related Approvals

 

 

Schedule 4.25

 

Responsible Carriers Plan

 

 

Schedule 4.26(b)

 

Notice of Deficiency or Assessment

 

 

Schedule 4.26(e)

 

Federal Tax Basis and Liability

 

 

 

5


--------------------------------------------------------------------------------


 

Schedule 4.29

 

Safety Reports

 

 

Schedule 4.30

 

Transactions with Certain Persons

 

 

Schedule 6.11

 

GAAP Exceptions

 

 

Schedule 6.12(a)

 

Excepted Employees

 

 

Schedule 6.13

 

Vehicle Purchase Option

 

 

 

6


--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (“Agreement”), dated as of June 25, 2007, is
by and among Sea Coast Transportation LLC, a Delaware limited liability company
(“Buyer”), K-Sea Transportation Partners L.P., a Delaware limited partnership
(the “Partnership”), Sirius Maritime, LLC, a Washington limited liability
company (“Sirius”), RCD Maritime Enterprises, LLC, a Washington limited
liability company (“RCD”), Smith Maritime, LLC, a Washington limited liability
company (“Smith LLC”), WS Maritime Pacific, LLC, a Washington limited liability
company (“WS Maritime” and, together with RCD and Smith LLC, the “Sellers”),
Robert C. Dorn, an individual and sole member of RCD (“Dorn”), Gordon L. K.
Smith, an individual and sole member of Smith LLC (“Smith”), and Wayne A.
Sundberg, an individual and sole member of WS Maritime (“Sundberg” and, together
with Dorn and Smith, the “Members”).

RECITALS

WHEREAS, Sirius is engaged in the maritime transportation of refined petroleum
products and related businesses;

WHEREAS, Sellers own all of the issued and outstanding membership interests of
Sirius (the “Membership Interests”); and

WHEREAS, Buyer, Sirius, Sellers and the Members have determined that it is in
their respective best long-term interests to effect a business combination in
which Sirius will merge with and into Buyer on the terms and subject to the
conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements stated herein, the parties
agree as follows:


ARTICLE I
DEFINITIONS

Capitalized terms used in this Agreement have the meanings specified in (a) the
preamble, (b) the recitals, (c) this Article I or (d) elsewhere in this
Agreement, as the case may be:

Accounts Receivable means all accounts receivable of Sirius and all other rights
of Sirius to payment for goods sold or leased or for services rendered,
including, without limitation, those which are not evidenced by instruments or
chattel paper, whether or not they have been earned by performance or have been
written off or reserved against as a bad debt or doubtful account in any
financial statements, together with all instruments and all documents of title
representing any of the foregoing, all rights in any merchandise or goods which
any of the same represent, and all rights, title, security and guaranties in
favor of Sirius with respect to any of the foregoing.

Affiliate, with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Persons.

 

7


--------------------------------------------------------------------------------


 

ATB Construction Costs means the excess, if any, of (1) the aggregate of all
financing charges, broker charges and construction costs that are supported by
written documentation and have been paid by Sirius to third-parties on or prior
to the Closing Date in connection with the 185,000 Barrel AT/B Pre-Contract Work
Order dated as of October 24, 2006, by and between Sirius and Bender
Shipbuilding & Repair Co., Inc., over (2) the amount borrowed by Sirius to make
such payments, including, without limitation, amounts borrowed under the
Business Loan Agreement.  The parties acknowledge and agree that such amounts
shall not include any overhead or similar costs (including personnel expenses)
of Sirius.

Business Loan Agreement means the business loan agreement dated as of August 5,
2004 between Bank of America, N.A. and Sirius, as amended by that certain
Amended and Restated Business Loan Agreement dated as of June 27, 2006 between
Bank of America, N.A. and Sirius.

Buyer Indemnified Party means Buyer and its Affiliates and each of their
respective officers, directors, employees, agents and counsel.

Ceiling Amount means $10,000,000; provided that the Ceiling Amount with respect
to the Seller Parties’ breaches of representations and warranties contained in
Section 4.22 shall be $20,000,000.

Code means the Internal Revenue Code of 1986, as amended.

Common Units means common units representing limited partner interests in the
Partnership.

Environmental Laws means any federal, state, local, foreign or international Law
(including common law), or other legal requirement, regulating or protecting the
public and employee health and safety (including in the workplace), regulating
or protecting the environment and natural resources or wildlife, prohibiting
Releases into any part of the workplace or the environment, or prohibiting
pollution or exposure to Hazardous Materials, including, but not limited to, the
Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”)
(42 U.S.C. Sections 9602 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. Sections 1801 et seq.), the Resource Conservation and Recovery Act
(42 U.S.C. Sections 6901 et seq.), the Clean Water Act (33 U.S.C. Sections 1251
et seq.), the Clean Air Act (42 U.S.C. Sections 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. Sections 7401 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. Sections 2014 et seq.), the
Occupational Safety and Health Act (“OSHA”) (29 U.S.C. Sections 651 et seq.),
and the Oil Pollution Act of 1990 (33 U.S.C. Sections 2701 et seq.) and the
regulations promulgated pursuant thereto.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate means each entity which is or has been treated as a single
employer with Sellers for purposes of Section 414 of the Code or Section
4001(a)(14) of ERISA.

 

8


--------------------------------------------------------------------------------


 

Governmental Body means any (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature, (b) federal, state, local,
municipal, foreign, or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), (d) multinational
governmental organization or body, or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.

HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act.

Hazardous Material means any substance, material or waste which is regulated
pursuant to any Environmental Law, including, without limitation, (a) petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, asbestos or asbestos-containing materials, lead or
lead-based paints or materials, toxic mold, and (b)  any material or substance
which is defined or regulated as a “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous waste,” “restricted hazardous
waste,” “contaminant,” “pollutant,” “toxic waste,” “toxic substance,” “source
material,” “spent nuclear material,” “byproduct material,” “high-level
radioactive waste,” “low-level radioactive waste,” “spent nuclear material” or
“radiofrequency” under any Environmental Law.

Indemnified Amounts means any and all claims, losses, damages, liabilities,
judgments, fines, penalties, assessments and expenses (including, without
limitation, reasonable attorneys’ fees); provided, however, to the extent an
Indemnified Amount is compensated for by insurance for which the Indemnified
Party is or was loss payee or insured, the Indemnified Amount is limited to the
uninsured portion thereof as follows: (A) any amount which Indemnifying Party is
obligated to pay Indemnified Party under Article VII shall be reduced by the
amount of insurance proceeds actually received by Indemnified Party (net of any
expenses (but excluding: (i) increases in current or future insurance premiums;
(ii) in-house expenses incurred by Indemnified Party in the ordinary course of
business in obtaining such insurance proceeds; and (iii) interest or other
charges for use of funds advanced by Indemnified Party related to the payment of
claims under “pay-to-be-paid” provisions of protection and indemnity policies,
which funds Indemnified Parties shall advance in the ordinary course) incurred
by the Indemnified Party in obtaining such insurance proceeds) with respect to
the loss for which indemnity is sought (but the Indemnifying Party shall not be
entitled to delay payment of any amounts in anticipation of receipt of insurance
proceeds for more than 120 days after the Indemnified Party’s submission of a
claim to an insurance carrier for payment to the extent such claim remains
unpaid), and (B) if at any time after such payment is made by Indemnifying Party
to Indemnified Party hereunder, the Indemnified Party should receive insurance
proceeds with respect to the loss for which such Indemnified Amount was
previously paid hereunder, such party shall reimburse Indemnifying Party the
amount by which payment would have been reduced had such insurance been received
prior to such payment by Indemnifying Party.  All parties shall take such
commercially reasonable actions to preserve their rights to, and obtain
insurance proceeds available with respect to, any such Indemnified Amount, it
being understood that the Indemnified Party shall submit claims to applicable
insurances.

Laws means all statutes, treaties, codes, ordinances, decrees, rules,
regulations, municipal bylaws, judicial or arbitral or administrative or
ministerial or departmental or

 

9


--------------------------------------------------------------------------------


 

regulatory judgments, orders, decisions, rulings or awards, policies,
certificates, codes, licenses, permits, approvals, guidelines, voluntary
restraints, inspection reports, or any provisions of such laws, including
general principles of common law and equity and the requirements of all
Governmental Bodies, binding or affecting the Person referred to in the context
in which such word is used; and “Law” means any one of them.

Lien means any lien, pledge, claim, charge, security interest, mortgage,
charter, option, title retention agreement, security interest of any nature,
adverse claim, exception, reservation, easement, right of occupation, any matter
capable of registration against title, option, right of pre-emption, privilege
or other encumbrance, or any contract to create any of the foregoing or other
rights of any third Person of any nature whatsoever, whether recorded, secret,
state, maritime or otherwise.

Partnership Agreement means the Third Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of May 1, 2006, as the amended and
restated from time to time.

Permitted Lien means (a) any encumbrance or lien created by this Agreement,
(b) any mechanic’s, carrier’s, workman’s, warehouseman’s, repairman’s or other
like lien arising in the ordinary course of business and securing obligations
not yet due and payable, (c) any encumbrance or lien for Taxes and other
governmental obligations not yet due; (d) any encumbrance or lien arising under
the Business Loan Agreement; (e) any encumbrance or lien for crew wages to the
extent incurred in the ordinary course of business and payment of which is not
overdue; (f) any encumbrance or lien for necessaries provided to the Vessels to
the extent incurred in the ordinary course of business and payment for which is
not overdue; and (g) any encumbrance or lien set forth on Schedule 1.1.

Person means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity.

Release means any spill, effluent, emission, leaking, pumping, pouring,
emptying, escaping, dumping, injection, deposit, disposal, discharge, dispersal,
leaching, abandoning, adding, or migration into the indoor or outdoor
environment, or into or out of any currently or formerly owned, operated, or
leased property, facility or vessel.

Registration Statement means the Partnership’s Registration Statement on
Form S-3 (Registration No. 333-142433) filed with the Securities and Exchange
Commission on April 27, 2007.

Remedial Action means all actions, including, without limitation, any capital
expenditures required by any Governmental Body or required under or taken
pursuant to any Environmental Law or voluntarily taken to (a) clean up, remove,
treat, contain, assess, monitor or evaluate, or in any other way, ameliorate or
address any Hazardous Material in the indoor or outdoor environment; (b) prevent
the Release or threat of Release, or minimize the further Release of any
Hazardous Material so it does not endanger or threaten to endanger the public or
employee health or welfare or the indoor or outdoor environment; (c) perform
pre-remedial

 

10


--------------------------------------------------------------------------------


 

studies and investigations or post-remedial monitoring and care pertaining to or
relating to a Release or threatened Release of any Hazardous Material; or (d)
bring any party, property, facility or vessel into compliance with any
Environmental Law.

Restricted Business means the marine transportation of petroleum products by
tank vessels.

Restricted Trades means the Jones Act coastwise trade of the United States 
(Chapter 551 of Title 46 of the United States Code), including, without
limitation, the noncontiguous domestic trade of the United States.

Seller Indemnified Party means each Seller Party and its Affiliates and each of
their respective officers, directors, employees, agents and counsel.

Seller Parties means, collectively, the Sellers and the Members.

Sirius Items has the meaning set forth in Section 4.26(a).

Taxes means any and all federal, state, local, foreign and other taxes or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, profit share,
license, lease, service, service use, value added, withholding, payroll,
employment, excise, estimated severance, stamp, occupation, premium, property,
windfall profits, or other taxes of any kind whatsoever, together with any
interests, penalties, additions to tax, fines or other additional amounts
imposed thereon or related thereto, and the term “Tax” means any one of the
foregoing Taxes.

Tax Returns means all returns, declarations, reports, statements and other
documents filed or submitted or required to be filed or submitted in respect of
any and all Taxes.

Threshold Amount means $500,000.

“to the knowledge of Sellers” and phrases with similar wording, when used in
this Agreement to qualify a representation or warranty in Article IV, means the
knowledge, after reasonable investigation, of the Seller Parties.

Vessels means Owned Vessels and Bareboat Chartered Vessels as set forth on
Schedules 4.14(b)(1) and 4.14(b)(2), respectively (including, without
limitation, the machinery, engines, instruments, necessaries, rigging, anchors,
chains, cables, tackle, apparel, accessories, equipment, radio installation and
navigational equipment, inventory, spare parts and all other appurtenances
routinely carried on board the Vessels in the ordinary course of operation of
such Vessels).

 

11


--------------------------------------------------------------------------------


 


ARTICLE II
THE MERGER


SECTION 2.1             THE MERGER.  AT THE EFFECTIVE TIME (AS DEFINED BELOW)
AND UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT AND IN
ACCORDANCE WITH SECTION 18-209 OF THE DELAWARE LIMITED LIABILITY COMPANY ACT
(THE “DELAWARE ACT”) AND CHAPTER 25.15 OF THE REVISED CODE OF WASHINGTON (THE
“WASHINGTON CODE”), SIRIUS SHALL BE MERGED WITH AND INTO BUYER (THE “MERGER”). 
FOLLOWING THE MERGER, THE SEPARATE LIMITED LIABILITY COMPANY EXISTENCE OF SIRIUS
SHALL CEASE AND BUYER SHALL CONTINUE AS THE SURVIVING ENTITY (THE “SURVIVING
ENTITY”).


SECTION 2.2             EFFECTIVE TIME.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, ON THE CLOSING DATE (AS DEFINED IN
SECTION 2.3): (A) A CERTIFICATE OF MERGER (THE “CERTIFICATE OF MERGER”) SHALL BE
DULY EXECUTED AND DELIVERED TO THE SECRETARY OF STATE OF THE STATE OF DELAWARE
FOR FILING PURSUANT TO SECTION 18-209 OF THE DELAWARE ACT; (B) ARTICLES OF
MERGER (THE “ARTICLES OF MERGER”) SHALL BE DULY EXECUTED AND DELIVERED TO THE
SECRETARY OF STATE OF THE STATE OF WASHINGTON FOR FILING PURSUANT TO SECTION
25.15.405 OF THE WASHINGTON CODE; AND (C) THE PARTIES SHALL MAKE SUCH OTHER
FILINGS WITH THE SECRETARY OF STATE OF THE STATES OF DELAWARE AND WASHINGTON AS
SHALL BE NECESSARY TO EFFECT THE MERGER.  THE MERGER SHALL BE BECOME EFFECTIVE
AT SUCH TIME AS A PROPERLY EXECUTED COPY OF THE CERTIFICATE OF MERGER IS DULY
FILED WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE IN ACCORDANCE WITH
THE DELAWARE ACT AND A PROPERLY EXECUTED COPY OF THE ARTICLES OF MERGER ARE
FILED WITH THE SECRETARY OF STATE OF THE STATE OF WASHINGTON IN ACCORDANCE WITH
THE WASHINGTON CODE, OR SUCH LATER TIME AS BUYER AND SIRIUS MAY AGREE UPON AND
AS MAY BE SET FORTH IN THE CERTIFICATE OF MERGER AND THE ARTICLES OF MERGER (THE
TIME THE MERGER BECOMES EFFECTIVE BEING REFERRED TO HEREIN AS THE “EFFECTIVE
TIME”).


SECTION 2.3             CLOSING.  THE CLOSING OF THE TRANSACTIONS CONTEMPLATED
HEREBY (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF BAUER MOYNIHAN &
JOHNSON LLP, 2101 FOURTH AVENUE, SUITE 2400, SEATTLE, WASHINGTON 98121, AT 11:00
A.M., SEATTLE TIME, ON THE LATER OF (1) JULY 26, 2007 OR (2) THE DATE THAT IS
THREE BUSINESS DAYS FOLLOWING THE FIRST DAY ON WHICH ALL OF THE CONDITIONS SET
FORTH IN ARTICLE VIII HAVE BEEN SATISFIED OR WAIVED (OTHER THAN CONDITIONS THAT
BY THEIR NATURE ARE TO BE SATISFIED AT THE CLOSING, BUT SUBJECT TO THE
FULFILLMENT OR WAIVER OF THOSE CONDITIONS), OR AT SUCH OTHER TIME AND PLACE AS
THE PARTIES MAY AGREE.  THE DATE ON WHICH THE CLOSING IS HELD IS REFERRED TO IN
THIS AGREEMENT AS THE “CLOSING DATE.”


SECTION 2.4             EFFECTS OF THE MERGER.  THE MERGER SHALL HAVE THE
EFFECTS SET FORTH IN THE DELAWARE ACT, THE WASHINGTON CODE AND THIS AGREEMENT. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND SUBJECT THERETO, AT THE
EFFECTIVE TIME, ALL PROPERTY, RIGHTS, PRIVILEGES, POWERS AND FRANCHISES OF
SIRIUS AND BUYER SHALL VEST IN THE SURVIVING ENTITY, AND ALL DEBTS, LIABILITIES
AND DUTIES OF SIRIUS AND BUYER SHALL BECOME THE DEBTS, LIABILITIES AND DUTIES OF
THE SURVIVING ENTITY.

Section 2.5             Certificate of Formation; Limited Liability Company
Agreement.


(A)           THE CERTIFICATE OF FORMATION OF BUYER, AS IN EFFECT IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME, SHALL BE THE CERTIFICATE OF FORMATION OF THE
SURVIVING ENTITY UNTIL THEREAFTER CHANGED OR AMENDED AS PROVIDED THEREIN OR BY
APPLICABLE LAW.

 

12


--------------------------------------------------------------------------------


 


(B)           THE LIMITED LIABILITY COMPANY AGREEMENT OF BUYER AS IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE THE LIMITED LIABILITY COMPANY
AGREEMENT OF THE SURVIVING ENTITY UNTIL THEREAFTER CHANGED OR AMENDED AS
PROVIDED THEREIN OR BY APPLICABLE LAW.


SECTION 2.6             MANAGERS.  THE MANAGERS OF BUYER AT THE EFFECTIVE TIME
SHALL BE THE INITIAL MANAGERS OF THE SURVIVING ENTITY, EACH TO HOLD OFFICE IN
ACCORDANCE WITH THE CERTIFICATE OF FORMATION AND THE LIMITED LIABILITY COMPANY
AGREEMENT OF THE SURVIVING ENTITY UNTIL SUCH DIRECTOR’S SUCCESSOR IS DULY
ELECTED OR APPOINTED AND QUALIFIED.


SECTION 2.7             OFFICERS.  THE OFFICERS OF BUYER AT THE EFFECTIVE TIME
SHALL BE THE INITIAL OFFICERS OF THE SURVIVING ENTITY, EACH TO HOLD OFFICE IN
ACCORDANCE WITH THE CERTIFICATE OF FORMATION AND THE LIMITED LIABILITY COMPANY
AGREEMENT OF THE SURVIVING ENTITY UNTIL SUCH OFFICER’S SUCCESSOR IS DULY ELECTED
OR APPOINTED AND QUALIFIED.


SECTION 2.8             CONVERSION OF MEMBERSHIP INTERESTS.  AT THE EFFECTIVE
TIME, BY VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF BUYER,
SIRIUS OR ANY OF THE SELLER PARTIES:


(A)           THE MEMBERSHIP INTERESTS SHALL BE CONVERTED AUTOMATICALLY INTO THE
RIGHT TO RECEIVE, IN THE AGGREGATE, THE FOLLOWING CONSIDERATION, WHICH SHALL BE
PAYABLE TO EACH OF THE SELLERS AS SET FORTH ON SCHEDULE 2.8:

(I)            AN AMOUNT IN CASH EQUAL TO THE FOLLOWING (THE “CASH
CONSIDERATION”):

(1)                                  $49,750,000, PLUS

(2)                                  ATB CONSTRUCTION COSTS, IF ANY (AS
CERTIFIED IN WRITING BY THE PRESIDENT OF SIRIUS), LESS

(3)                                  ALL PREPAID REVENUE OF SIRIUS AS OF THE
CLOSING DATE (AS CERTIFIED IN WRITING BY THE PRESIDENT OF SIRIUS), LESS

(4)                                  AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN
$500,000 AND THE AMOUNT OF CASH THAT IS EXPECTED TO BE REFLECTED ON THE CLOSING
DATE BALANCE SHEET AS FINALLY DETERMINED PURSUANT TO SECTION 6.11 (AS CERTIFIED
IN WRITING BY THE PRESIDENT OF SIRIUS), PROVIDED THAT NO REDUCTION SHALL BE MADE
IF THE AMOUNT OF CASH THAT IS EXPECTED TO BE REFLECTED ON THE CLOSING DATE
BALANCE SHEET IS EQUAL TO OR GREATER THAN $500,000; LESS

(5)                                  ALL BONUSES OR OTHER COMPENSATION PAID OR
PROMISED BY SIRIUS TO ITS EMPLOYEES PURSUANT TO SECTION 6.12(C), INCLUDING ALL
EMPLOYMENT OR OTHER TAXES PAYABLE BY SIRIUS IN CONNECTION WITH SUCH AMOUNTS; AND

 

13


--------------------------------------------------------------------------------


 

(II)           250,000 COMMON UNITS (THE “UNIT CONSIDERATION” AND, TOGETHER WITH
THE CASH CONSIDERATION, THE “MERGER CONSIDERATION”).

At the Effective Time, the Cash Consideration shall be paid by wire transfer to
the Sellers in the amounts set forth on Schedule 2.8 to an account or accounts
designated in writing by the Members.  At the Closing, the Partnership shall
issue the Unit Consideration to each Seller as set forth on Schedule 2.8.  If
the Closing Date Balance Sheet, as finally determined pursuant to Section 6.11,
would result in a change to the Merger Consideration as calculated on the
Closing Date (due to variances in ATB Construction Costs, prepaid revenue or
cash on hand), then, within ten business days after such final determination,
the Merger Consideration shall be so adjusted and Buyer shall pay to the
Sellers, or the Seller Parties shall refund to Buyer, the amount in cash of such
adjustment, as the case may be;


(B)           ALL SUCH MEMBERSHIP INTERESTS SHALL NO LONGER BE OUTSTANDING AND
SHALL AUTOMATICALLY BE CANCELLED AND SHALL CEASE TO EXIST, AND THE MEMBERS SHALL
CEASE TO HAVE ANY RIGHTS WITH RESPECT THERETO, EXCEPT THE RIGHT TO RECEIVE THE
MERGER CONSIDERATION; AND


(C)           THE MEMBERSHIP INTERESTS OF BUYER ISSUED AND OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE CONVERTED INTO AND EXCHANGED
FOR VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE MEMBERSHIP INTERESTS IN THE
SURVIVING ENTITY.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EACH SELLER AND ITS MEMBER

Each Seller and its Member, severally and not jointly, represent and warrant to
Buyer and the Partnership that, as applied solely to such Seller and Member, the
following are true, correct and complete as of the date of this Agreement and
will be true, correct and complete as of the Closing Date (except that WS
Maritime and Sundberg shall not be deemed to have made the representations and
warranties in Section 3.8):


SECTION 3.1             LIMITED LIABILITY COMPANY STATUS AND GOOD STANDING;
CITIZENSHIP.


(A)           SELLER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF WASHINGTON, WITH
FULL LIMITED LIABILITY COMPANY POWER AND AUTHORITY UNDER ITS GOVERNING DOCUMENTS
TO OWN AND LEASE ITS PROPERTIES AND TO CONDUCT BUSINESS AS THE SAME EXISTS ON
THE DATE HEREOF AND ON THE CLOSING DATE.


(B)           EACH OF SELLER AND MEMBER IS A CITIZEN OF THE UNITED STATES WITHIN
THE MEANING OF CHAPTER 505 OF TITLE 46 OF THE UNITED STATES CODE, FOR THE
PURPOSE OF OPERATING THE VESSELS IN THE COASTWISE TRADE OF THE UNITED STATES.


SECTION 3.2             AUTHORIZATION.


(A)           SELLER HAS FULL LIMITED LIABILITY COMPANY POWER AND AUTHORITY
UNDER ITS GOVERNING DOCUMENTS, AND THE MEMBER HAS TAKEN ALL NECESSARY ACTION TO
AUTHORIZE IT, TO EXECUTE AND DELIVER THIS AGREEMENT AND THE EXHIBITS AND
SCHEDULES HERETO, TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN
AND TO TAKE ALL ACTIONS REQUIRED TO BE TAKEN BY IT

 

14


--------------------------------------------------------------------------------


 


PURSUANT TO THE PROVISIONS HEREOF AND THEREOF.  A CERTIFIED COPY OF RESOLUTIONS
DULY ADOPTED BY THE MEMBERS OF SELLER AUTHORIZING AND APPROVING THE EXECUTION
AND DELIVERY OF THIS AGREEMENT, INCLUDING THE EXHIBITS AND SCHEDULES HERETO, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN, IS
ATTACHED AS SCHEDULE 3.2, AND SUCH RESOLUTIONS HAVE NOT BEEN RESCINDED, REVOKED,
MODIFIED OR SUPERSEDED IN ANY RESPECT.


(B)           EACH OF THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO
CONSTITUTES THE VALID AND BINDING OBLIGATION OF SELLER AND MEMBER (TO THE EXTENT
A PARTY THERETO), ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO THE PRINCIPLES OF EQUITY
(WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


SECTION 3.3             CAPITALIZATION; TITLE TO MEMBERSHIP INTERESTS.


(A)           EXCEPT AS SET FORTH ON SCHEDULE 3.3(A), SELLER OWNS BENEFICIALLY
AND OF RECORD ALL OF THE MEMBERSHIP INTERESTS SET FORTH OPPOSITE SELLER’S NAME
ON SCHEDULE 3.3(A), FREE AND CLEAR OF ALL LIENS.  EXCEPT AS SET FORTH IN
SCHEDULE 3.3(A), SUCH MEMBERSHIP INTERESTS ARE NOT SUBJECT TO ANY AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE VOTING OR TRANSFER OF ANY OF THE MEMBERSHIP
INTERESTS (EXCEPT AS CONTEMPLATED BY THIS AGREEMENT AND RESTRICTIONS UNDER
APPLICABLE FEDERAL AND STATE SECURITIES LAWS).  EXCEPT AS SET FORTH ON SCHEDULE
3.3(A), SELLER HAS FULL LEGAL RIGHT TO SELL, ASSIGN, CONVEY AND TRANSFER ITS
MEMBERSHIP INTERESTS TO BUYER AND WILL, UPON DELIVERY OF AN ASSIGNMENT OF SUCH
MEMBERSHIP INTERESTS TO BUYER PURSUANT TO THE TERMS HEREOF, TRANSFER TO BUYER
TITLE TO SUCH MEMBERSHIP INTERESTS, FREE AND CLEAR OF ANY LIENS.


(B)           SCHEDULE 3.3(B) SETS FORTH THE AUTHORIZED CAPITALIZATION OF
SELLER.  THE MEMBER OWNS BENEFICIALLY AND OF RECORD ALL OF THE EQUITY INTERESTS
IN SELLER AS SET FORTH ON SCHEDULE 3.3(B), IN EACH CASE FREE AND CLEAR OF ALL
LIENS.  EXCEPT AS SET FORTH IN SCHEDULE 3.3(B), SUCH EQUITY INTERESTS ARE NOT
SUBJECT TO ANY AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE VOTING OF ANY OF
SUCH EQUITY INTERESTS.


(C)           EXCEPT AS SET FORTH IN SCHEDULE 3.3(C), THERE ARE NO OUTSTANDING
SUBSCRIPTIONS, OPTIONS, CONVERTIBLE SECURITIES, WARRANTS OR CALLS OR PREEMPTIVE
RIGHTS OF ANY KIND ISSUED OR GRANTED BY, OR BINDING UPON, SELLER TO PURCHASE OR
OTHERWISE ACQUIRE OR TO SELL OR OTHERWISE DISPOSE OF ANY SECURITY OF OR EQUITY
INTEREST IN SIRIUS.


(D)           SELLER DOES NOT OWN OR CONTROL, DIRECTLY OR INDIRECTLY, ANY
INTEREST IN ANY PERSON (OTHER THAN SIRIUS) AND IS NOT A PARTICIPANT IN ANY
PARTNERSHIP, JOINT VENTURE OR SIMILAR ARRANGEMENT.


SECTION 3.4             NON-CONTRAVENTION.  EXCEPT AS SET FORTH IN SCHEDULE 3.4,
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY DOCUMENTS EXECUTED
IN CONNECTION HEREWITH, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN, DOES OR SHALL:


(A)           VIOLATE, CONFLICT WITH, RESULT IN A BREACH OF OR REQUIRE NOTICE OR
CONSENT, OR DECREASE THE RIGHTS OF SELLER OR THE MEMBER OR INCREASE THE RIGHTS
OF ANY THIRD PARTY, UNDER (I) ANY LAW, (II) THE CERTIFICATE OF FORMATION,
LIMITED LIABILITY COMPANY AGREEMENT, BOARD OR MEMBER RESOLUTIONS OR OTHER
GOVERNING DOCUMENTS OR INSTRUMENTS OF SELLER OR (III) ANY PROVISION OF ANY
AGREEMENT OR INSTRUMENT TO WHICH SELLER OR MEMBER IS A PARTY;

 

15


--------------------------------------------------------------------------------


 


(B)           CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF, OR GIVE
ANY GOVERNMENTAL BODY OR OTHER PERSON THE RIGHT TO CHALLENGE ANY OF SUCH
TRANSACTIONS OR TO EXERCISE ANY REMEDY OR OBTAIN ANY RELIEF UNDER, ANY LAW, TO
WHICH SELLER OR THE MEMBER, OR ANY OF THE ASSETS OWNED OR USED BY SELLER OR THE
MEMBER, ARE BOUND;


(C)           CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF ANY OF THE
TERMS OR REQUIREMENTS OF, OR GIVE ANY GOVERNMENTAL BODY THE RIGHT TO REVOKE,
WITHDRAW, SUSPEND, CANCEL, TERMINATE, OR MODIFY, ANY LICENSE, PERMIT, CONSENT,
APPROVAL, AUTHORIZATION, QUALIFICATION, CERTIFICATE, REGISTRATION OR ORDER OF
ANY GOVERNMENTAL BODY THAT IS HELD BY SELLER OR THE MEMBER OR THAT OTHERWISE
RELATES TO THE BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY, SELLER OR THE
MEMBER;


(D)           OTHERWISE REQUIRE NOTICE TO OR CONSENT OF ANY GOVERNMENTAL BODY,
EXCEPT FOR (I) ANY FILING UNDER THE HSR ACT; (II) THE FILING OF ARTICLES OR
CERTIFICATES OF MERGER WITH THE SECRETARY OF STATE OF THE STATES OF WASHINGTON
AND DELAWARE; AND (III) ANY FILINGS REQUIRED TO BE MADE WITH AND/OR APPROVALS TO
BE OBTAINED FROM THE U.S. COAST GUARD WITH RESPECT TO THE TRANSFER OF THE
VESSELS;


(E)           RESULT IN THE IMPOSITION OR CREATION OF ANY LIEN UPON OR WITH
RESPECT TO THE MEMBERSHIP INTERESTS OF SELLER OR ANY ASSETS OF SELLER OR THE
MEMBER; OR


(F)            RESULT IN THE ACCELERATION OR MANDATORY PREPAYMENT OF ANY
INDEBTEDNESS, OR ANY GUARANTY OF SELLER OR THE MEMBER OR AFFORD ANY HOLDER OF
ANY INDEBTEDNESS, OR ANY BENEFICIARY OF ANY GUARANTY THE RIGHT TO REQUIRE SELLER
OR THE MEMBER TO REDEEM, PURCHASE OR OTHERWISE ACQUIRE, REACQUIRE OR REPAY ANY
INDEBTEDNESS, OR TO PERFORM ANY GUARANTY.


SECTION 3.5             VALIDITY.  THERE IS NO INVESTIGATION, CLAIM, PROCEEDING
OR LITIGATION OF ANY TYPE PENDING OR, TO THE KNOWLEDGE OF SELLER OR THE MEMBER,
THREATENED TO WHICH SELLER OR THE MEMBER IS A PARTY THAT (I) QUESTIONS OR
INVOLVES THE VALIDITY OR ENFORCEABILITY OF ANY OF SUCH PARTY’S OBLIGATIONS UNDER
THIS AGREEMENT OR ANY OF THE EXHIBITS HERETO OR (II) SEEKS (OR REASONABLY MIGHT
BE EXPECTED TO SEEK) (A) TO PREVENT OR DELAY THE CONSUMMATION BY SELLER OR THE
MEMBER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR (B) DAMAGES IN
CONNECTION WITH ANY SUCH CONSUMMATION.


SECTION 3.6             BROKER INVOLVEMENT.  NEITHER SELLER NOR MEMBER HAS
HIRED, RETAINED OR DEALT WITH ANY BROKER OR FINDER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT AS SET FORTH ON SCHEDULE
3.6.


SECTION 3.7             LITIGATION.  THERE IS NO JUDGMENT, ORDER, WRIT,
INJUNCTION OR DECREE OF ANY GOVERNMENTAL BODY OR ARBITRAL TRIBUNAL AGAINST OR
INVOLVING SELLER OR THE MEMBER THAT MAY BE REASONABLY EXPECTED TO HAVE AN
ADVERSE EFFECT ON SIRIUS, BUYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES.

 

16


--------------------------------------------------------------------------------


 


SECTION 3.8             INVESTMENT REPRESENTATIONS.


(A)           EXPERIENCE; STATUS.

(I)            EACH OF SELLER AND THE MEMBER HAS SUBSTANTIAL EXPERIENCE IN
ANALYZING AND INVESTING IN COMPANIES LIKE THE PARTNERSHIP AND IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT IN THE PARTNERSHIP AND HAS THE
CAPACITY TO PROTECT ITS OWN INTERESTS. TO THE EXTENT NECESSARY, EACH OF SELLER
AND THE MEMBER HAS RETAINED, AT ITS OWN EXPENSE, AND RELIED UPON, APPROPRIATE
PROFESSIONAL ADVICE REGARDING THE INVESTMENT, TAX AND LEGAL MERITS AND
CONSEQUENCES OF AN INVESTMENT IN THE UNIT CONSIDERATION THAT SELLER WILL RECEIVE
PURSUANT TO THIS AGREEMENT.

(II)           EACH OF SELLER AND THE MEMBER IS AN ACCREDITED INVESTOR (AS SUCH
TERM IS USED IN RULE 501 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OF THE
UNITED STATES OF AMERICA (THE “SECURITIES ACT”)) BY REASON OF THE CRITERIA
SPECIFIED FOR SELLER IN SCHEDULE 3.8, IS ABLE TO BEAR THE ECONOMIC RISK OF ITS
INVESTMENT IN THE UNIT CONSIDERATION INDEFINITELY AND HAS SUFFICIENT NET WORTH
TO SUSTAIN A LOSS OF ITS ENTIRE INVESTMENT IN THE PARTNERSHIP WITHOUT ECONOMIC
HARDSHIP IF SUCH LOSS SHOULD OCCUR.


(B)           ACCESS TO INFORMATION.

(I)            EACH OF SELLER AND THE MEMBER HAS HAD AN OPPORTUNITY TO DISCUSS
THE PARTNERSHIP’S BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS WITH THE MEMBERS OF
THE PARTNERSHIP’S MANAGEMENT AND HAS HAD THE OPPORTUNITY TO REVIEW THE
PARTNERSHIP’S OPERATIONS AND FACILITIES.  EACH OF SELLER AND THE MEMBER HAS ALSO
HAD AN OPPORTUNITY TO ASK QUESTIONS OF THE OFFICERS OF THE PARTNERSHIP, WHICH
QUESTIONS WERE ANSWERED TO ITS SATISFACTION.  EACH OF SELLER AND THE MEMBER
ACKNOWLEDGES THAT IT IS FAMILIAR WITH THE NATURE OF THE PARTNERSHIP’S BUSINESS. 
EACH OF SELLER AND THE MEMBER HAS RECEIVED AND HAD AN OPPORTUNITY TO READ THE
MATERIAL DESCRIBED IN SECTION 5.7.

(II)           NEITHER SELLER NOR MEMBER HAS RECEIVED REPRESENTATIONS OR
WARRANTIES FROM THE PARTNERSHIP OR BUYER, OR THEIR EMPLOYEES, AFFILIATES,
ATTORNEYS, ACCOUNTANTS OR AGENTS, EXCEPT AS SET FORTH IN THIS AGREEMENT.

(III)          EACH OF SELLER AND THE MEMBER UNDERSTANDS THAT THE OWNERSHIP OF
THE UNIT CONSIDERATION INVOLVES NUMEROUS RISKS, INCLUDING THOSE DESCRIBED UNDER
THE HEADING “RISK FACTORS” IN THE REGISTRATION STATEMENT AND IN THE
PARTNERSHIP’S OTHER FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION.


(C)           INVESTMENT PURPOSES; RULE 144.

(I)            EACH OF SELLER AND THE MEMBER IS ACQUIRING THE UNIT CONSIDERATION
SOLELY FOR INVESTMENT FOR ITS OWN ACCOUNT, NOT AS A NOMINEE OR AGENT, AND NOT
WITH THE VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF.
 EACH OF SELLER AND THE MEMBER UNDERSTANDS THAT THE UNIT CONSIDERATION HAS NOT
BEEN

 

17


--------------------------------------------------------------------------------


 

REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS BY
REASON OF A SPECIFIC EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, THE AVAILABILITY OF WHICH
DEPENDS UPON, AMONG OTHER THINGS, THE BONA FIDE NATURE OF THE INVESTMENT INTENT
AND THE ACCURACY OF SELLER’S AND MEMBER’S REPRESENTATIONS AS EXPRESSED HEREIN. 
EACH OF SELLER AND THE MEMBER UNDERSTANDS THAT THE PARTNERSHIP AND BUYER ARE
RELYING, IN PART, UPON THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SECTION 3.8 FOR THE PURPOSE OF DETERMINING WHETHER THIS TRANSACTION MEETS THE
REQUIREMENTS FOR SUCH EXEMPTIONS.

(II)           EACH OF SELLER AND THE MEMBER ACKNOWLEDGES AND UNDERSTANDS THAT
IT MUST BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE UNIT CONSIDERATION FOR
AN INDEFINITE PERIOD OF TIME BECAUSE THE UNIT CONSIDERATION MUST BE HELD
INDEFINITELY UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION
IS AVAILABLE. IN ADDITION, THE UNIT CONSIDERATION IS SUBJECT TO THE RESTRICTIONS
ON TRANSFER IN SECTION 6.18.

(III)          EACH OF SELLER AND THE MEMBER IS AWARE OF THE CURRENT PROVISIONS
OF RULE 144 PROMULGATED UNDER THE SECURITIES ACT WHICH PERMIT LIMITED RESALES OF
SECURITIES PURCHASED IN A PRIVATE PLACEMENT SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS, INCLUDING, AMONG OTHER THINGS, THE EXISTENCE OF A PUBLIC
MARKET FOR THE SECURITIES, THE AVAILABILITY OF CERTAIN CURRENT PUBLIC
INFORMATION ABOUT THE ISSUER OF THE SECURITIES, THE RESALE OCCURRING NOT LESS
THAN ONE YEAR AFTER A PARTY HAS PURCHASED FROM AN ISSUER OR ITS AFFILIATE AND
PAID THE FULL PURCHASE PRICE FOR THE SECURITIES TO BE SOLD, THE SALE BEING
EFFECTED THROUGH A “BROKER’S TRANSACTION” OR IN TRANSACTIONS DIRECTLY WITH A
“MARKET MAKER” AND THE NUMBER OF SECURITIES BEING SOLD DURING ANY THREE MONTH
PERIOD NOT EXCEEDING SPECIFIED LIMITATIONS.  EACH OF SELLER AND THE MEMBER
UNDERSTANDS THAT ANY TRANSFER AGENT OF THE PARTNERSHIP WILL BE ISSUED STOP
TRANSFER INSTRUCTIONS WITH RESPECT TO THE UNIT CONSIDERATION UNLESS SUCH
TRANSFER IS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.


SECTION 3.9             DISCLOSURE.  NO REPRESENTATION OR WARRANTY BY SELLER OR
MEMBER IN THIS AGREEMENT, AND IN ANY SCHEDULE OR EXHIBIT TO THIS AGREEMENT, OR
IN ANY CERTIFICATE OR OTHER DOCUMENT FURNISHED TO BUYER BY SELLER OR MEMBER AT
CLOSING, CONTAINS OR, AS OF THE CLOSING DATE, SHALL CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITS OR SHALL OMIT A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SIRIUS AND THE SELLER PARTIES

Sirius and the Seller Parties, jointly and severally, represent and warrant to
Buyer and the Partnership that the following are true, correct and complete as
of the date of this Agreement and will be true, correct and complete as of the
Closing Date:

 

18


--------------------------------------------------------------------------------


 


SECTION 4.1             LIMITED LIABILITY COMPANY STATUS AND GOOD STANDING;
CITIZENSHIP.


(A)           SIRIUS IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF WASHINGTON, WITH
FULL LIMITED LIABILITY COMPANY POWER AND AUTHORITY UNDER ITS GOVERNING DOCUMENTS
TO OWN AND LEASE ITS PROPERTIES AND TO CONDUCT BUSINESS AS THE SAME EXISTS ON
THE DATE HEREOF AND ON THE CLOSING DATE.  SIRIUS IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN LIMITED LIABILITY COMPANY IN THE JURISDICTIONS SET FORTH
ON SCHEDULE 4.1.  SIRIUS IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN LIMITED
LIABILITY COMPANY IN ALL JURISDICTIONS IN WHICH THE NATURE OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION AND THE FAILURE TO DO SO WOULD HAVE AN ADVERSE
EFFECT ON SIRIUS.


(B)           SIRIUS IS A CITIZEN OF THE UNITED STATES WITHIN THE MEANING OF
CHAPTER 505 OF TITLE 46 OF THE UNITED STATES CODE, FOR THE PURPOSE OF OPERATING
THE VESSELS IN THE COASTWISE TRADE OF THE UNITED STATES.


SECTION 4.2             AUTHORIZATION.


(A)           SIRIUS HAS FULL LIMITED LIABILITY COMPANY POWER AND AUTHORITY
UNDER ITS GOVERNING DOCUMENTS, AND THE MEMBERS OF EACH OF SIRIUS AND THE SELLERS
HAVE TAKEN ALL NECESSARY ACTION TO AUTHORIZE IT, TO EXECUTE AND DELIVER THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO, TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN AND TO TAKE ALL ACTIONS REQUIRED TO BE TAKEN BY
IT PURSUANT TO THE PROVISIONS HEREOF AND THEREOF.  A CERTIFIED COPY OF
RESOLUTIONS DULY ADOPTED BY THE MEMBERS OF SIRIUS AUTHORIZING AND APPROVING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, INCLUDING THE EXHIBITS AND SCHEDULES
HERETO, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND
THEREIN, IS ATTACHED AS SCHEDULE 4.2, AND SUCH RESOLUTIONS HAVE NOT BEEN
RESCINDED, REVOKED, MODIFIED OR SUPERSEDED IN ANY RESPECT.


(B)           EACH OF THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO
CONSTITUTES THE VALID AND BINDING OBLIGATION OF SIRIUS, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND TO THE PRINCIPLES OF EQUITY (WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW).

Section 4.3             Capitalization; Title to Membership Interests.


(A)           SELLERS OWN BENEFICIALLY AND OF RECORD ALL OF THE MEMBERSHIP
INTERESTS.  EXCEPT AS SET FORTH IN SCHEDULE 4.3(A), SUCH MEMBERSHIP INTERESTS
ARE NOT SUBJECT TO ANY AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE VOTING
OR TRANSFER OF ANY OF THE MEMBERSHIP INTERESTS (EXCEPT AS CONTEMPLATED BY THIS
AGREEMENT AND RESTRICTIONS UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS). 
THE MEMBERSHIP INTERESTS HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE
FULLY PAID AND NONASSESSABLE.


(B)           EXCEPT AS SET FORTH IN SCHEDULE 4.3(B), THERE ARE NO OUTSTANDING
SUBSCRIPTIONS, OPTIONS, CONVERTIBLE SECURITIES, WARRANTS OR CALLS OR PREEMPTIVE
RIGHTS OF ANY KIND ISSUED OR GRANTED BY, OR BINDING UPON, SIRIUS TO PURCHASE OR
OTHERWISE ACQUIRE OR TO SELL OR OTHERWISE DISPOSE OF ANY SECURITY OF OR EQUITY
INTEREST IN SIRIUS.

 

19


--------------------------------------------------------------------------------


 


(C)           SIRIUS DOES NOT OWN OR CONTROL, DIRECTLY OR INDIRECTLY, ANY
INTEREST IN ANY PERSON NOR IS SIRIUS A PARTICIPANT IN ANY PARTNERSHIP, JOINT
VENTURE OR SIMILAR ARRANGEMENT.


SECTION 4.4             NON-CONTRAVENTION.  EXCEPT AS SET FORTH IN SCHEDULE 4.4,
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY DOCUMENTS EXECUTED
IN CONNECTION HEREWITH, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN, DOES OR SHALL:


(A)           VIOLATE, CONFLICT WITH, RESULT IN A BREACH OF OR REQUIRE NOTICE OR
CONSENT, OR DECREASE THE RIGHTS OF SIRIUS OR INCREASE THE RIGHTS OF ANY THIRD
PARTY, UNDER (I) ANY LAW, (II) THE CERTIFICATE OF FORMATION, LIMITED LIABILITY
COMPANY AGREEMENT, BOARD OR MEMBER RESOLUTIONS OR OTHER GOVERNING DOCUMENTS OR
INSTRUMENTS OF SIRIUS OR (III) ANY PROVISION OF ANY AGREEMENT OR INSTRUMENT TO
WHICH SIRIUS IS A PARTY;


(B)           CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF, OR GIVE
ANY GOVERNMENTAL BODY OR OTHER PERSON THE RIGHT TO CHALLENGE ANY OF SUCH
TRANSACTIONS OR TO EXERCISE ANY REMEDY OR OBTAIN ANY RELIEF UNDER, ANY LAW, TO
WHICH SIRIUS, OR ANY OF THE ASSETS OWNED OR USED BY SIRIUS, ARE BOUND;


(C)           CONTRAVENE, CONFLICT WITH, OR RESULT IN A VIOLATION OF ANY OF THE
TERMS OR REQUIREMENTS OF, OR GIVE ANY GOVERNMENTAL BODY THE RIGHT TO REVOKE,
WITHDRAW, SUSPEND, CANCEL, TERMINATE, OR MODIFY, ANY LICENSE, PERMIT, CONSENT,
APPROVAL, AUTHORIZATION, QUALIFICATION, CERTIFICATE, REGISTRATION OR ORDER OF
ANY GOVERNMENTAL BODY THAT IS HELD BY SIRIUS OR THAT OTHERWISE RELATES TO THE
BUSINESS OF, OR ANY OF THE ASSETS OWNED OR USED BY, SIRIUS;


(D)           OTHERWISE REQUIRE NOTICE TO OR CONSENT OF ANY GOVERNMENTAL BODY,
EXCEPT FOR (I) ANY FILING UNDER THE HSR ACT; (II) THE FILING OF ARTICLES OR
CERTIFICATES OF MERGER WITH THE SECRETARY OF STATE OF THE STATES OF WASHINGTON
AND DELAWARE; AND (III) ANY FILINGS REQUIRED TO BE MADE WITH AND/OR APPROVALS TO
BE OBTAINED FROM THE U.S. COAST GUARD WITH RESPECT TO THE TRANSFER OF THE
VESSELS;


(E)           RESULT IN THE IMPOSITION OR CREATION OF ANY LIEN UPON OR WITH
RESPECT TO THE MEMBERSHIP INTERESTS OR ANY ASSETS OF SIRIUS; OR


(F)            RESULT IN THE ACCELERATION OR MANDATORY PREPAYMENT OF ANY
INDEBTEDNESS, OR ANY GUARANTY OF SIRIUS OR AFFORD ANY HOLDER OF ANY
INDEBTEDNESS, OR ANY BENEFICIARY OF ANY GUARANTY THE RIGHT TO REQUIRE SIRIUS TO
REDEEM, PURCHASE OR OTHERWISE ACQUIRE, REACQUIRE OR REPAY ANY INDEBTEDNESS, OR
TO PERFORM ANY GUARANTY.


SECTION 4.5             VALIDITY.  THERE IS NO INVESTIGATION, CLAIM, PROCEEDING
OR LITIGATION OF ANY TYPE PENDING OR, TO THE KNOWLEDGE OF SELLERS, THREATENED TO
WHICH SIRIUS OR ANY SELLER PARTY IS A PARTY THAT (I) QUESTIONS OR INVOLVES THE
VALIDITY OR ENFORCEABILITY OF THE OBLIGATIONS OF SIRIUS UNDER THIS AGREEMENT OR
ANY OF THE EXHIBITS HERETO OR (II) SEEKS (OR REASONABLY MIGHT BE EXPECTED TO
SEEK) (A) TO PREVENT OR DELAY THE CONSUMMATION BY SIRIUS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR (B) DAMAGES IN CONNECTION WITH ANY SUCH
CONSUMMATION.


SECTION 4.6             BROKER INVOLVEMENT.  SIRIUS HAS NOT HIRED, RETAINED OR
DEALT WITH ANY BROKER OR FINDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, EXCEPT AS SET FORTH ON SCHEDULE 4.6.

 

20


--------------------------------------------------------------------------------


 


SECTION 4.7             LITIGATION.   EXCEPT AS SET FORTH ON SCHEDULE 4.7, THERE
IS NO INVESTIGATION, CLAIM, PROCEEDING OR LITIGATION OF ANY TYPE PENDING OR, TO
THE KNOWLEDGE OF SELLERS, THREATENED TO WHICH SIRIUS IS OR MAY BECOME A PARTY OR
WITH RESPECT TO WHICH ANY OF SIRIUS’S PROPERTIES OR ASSETS COULD REASONABLY BE
EXPECTED TO BECOME SUBJECT.  TO THE KNOWLEDGE OF SELLERS, SCHEDULE 4.7 SETS
FORTH EACH JUDGMENT, ORDER, WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL BODY
OR ARBITRAL TRIBUNAL AGAINST OR INVOLVING SIRIUS THAT IS CURRENTLY IN EFFECT. 
EXCEPT AS SET FORTH ON SCHEDULE 4.7, THERE IS NO JUDGMENT, ORDER, WRIT,
INJUNCTION OR DECREE OF ANY GOVERNMENTAL BODY OR ARBITRAL TRIBUNAL AGAINST OR
INVOLVING SIRIUS THAT MAY BE REASONABLY EXPECTED TO HAVE AN ADVERSE EFFECT ON
SIRIUS, BUYER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES.


SECTION 4.8             TITLE TO ASSETS.   EXCEPT AS SET FORTH ON SCHEDULE 4.8,
SIRIUS HAS GOOD AND MARKETABLE TITLE TO ALL OF ITS OWNED ASSETS THAT ARE USED IN
ITS BUSINESS, FREE AND CLEAR OF ANY AND ALL LIENS OTHER THAN PERMITTED LIENS.


SECTION 4.9             CONTINUITY PRIOR TO THE CLOSING DATE.   EXCEPT AS SET
FORTH ON SCHEDULE 4.9, FROM JANUARY 1, 2007, TO AND INCLUDING THE CLOSING DATE,
SIRIUS HAS NOT CONDUCTED ITS BUSINESS OTHER THAN IN THE USUAL AND CUSTOMARY
MANNER AND IN THE ORDINARY COURSE OF BUSINESS, CONSISTENT WITH HISTORICAL
PRACTICE, AND THERE HAS NOT BEEN:


(A)           ANY CHANGE IN ITS AUTHORIZED CAPITAL OR IN ANY OF ITS OUTSTANDING
CAPITAL OR ANY GRANT, ISSUANCE OR SALE OF ANY DERIVATIVE SECURITY WITH RESPECT
TO ITS CAPITAL;


(B)           ANY SALE, LEASE, DISTRIBUTION, TRANSFER, MORTGAGE, PLEDGE OR
SUBJECTION TO LIEN OF ASSETS (OTHER THAN PERMITTED LIENS), EXCEPT SALES OF
INVENTORY AND OBSOLETE OR SURPLUS EQUIPMENT IN THE ORDINARY AND USUAL COURSE OF
BUSINESS;


(C)           ANY TRANSACTION BY SIRIUS NOT IN THE ORDINARY AND USUAL COURSE OF
BUSINESS;


(D)           ANY DAMAGE TO OR DESTRUCTION, LOSS OR EQUIPMENT FAILURE RELATED TO
ANY ASSETS OWNED OR USED BY SIRIUS, WHETHER OR NOT COVERED BY INSURANCE,
REQUIRING OR THAT MAY BE REASONABLY EXPECTED TO REQUIRE EXPENDITURES IN EXCESS
OF $10,000 IN ORDER TO REPLACE OR RETURN SUCH ASSET TO ITS CONDITION PRIOR TO
THE HAPPENING OF SUCH EVENT;


(E)           A MODIFICATION TO THE TERMS OF ANY MATERIAL AGREEMENT OF SIRIUS
WITH ITS VENDORS, SUPPLIERS OR CUSTOMERS, THE EARLY TERMINATION OR, TO THE
KNOWLEDGE OF THE SELLERS, THREATENED TERMINATION OF ANY MATERIAL CONTRACT OR
RELATIONSHIP OF SIRIUS WITH ANY VENDOR, SUPPLIER OR CUSTOMER OR THE NON-RENEWAL
OR, TO THE KNOWLEDGE OF SELLERS, THREATENED NON-RENEWAL OF ANY MATERIAL CONTRACT
OR RELATIONSHIP OF SIRIUS WITH ANY VENDOR, SUPPLIER OR CUSTOMER;


(F)            THE NEGOTIATION, EXECUTION OR DELIVERY OF ANY AGREEMENT,
COMMITMENT OR CONTRACT HAVING A TERM EXCEEDING ONE YEAR OR INVOLVING AN AMOUNT
IN EXCESS OF $100,000;


(G)           THE NEGOTIATION OR EXECUTION OF ANY CHARTER COMMITMENTS WITH
RESPECT TO ARTICULATED-TUG BARGE UNITS;


(H)           THE NEGOTIATION OR EXECUTION OF ANY VESSEL CONSTRUCTION AGREEMENT;

21


--------------------------------------------------------------------------------


 


(I)            ANY INCURRENCE BY SIRIUS OF ANY INDEBTEDNESS FOR BORROWED MONEY
OR GUARANTY OR ANY COMMITMENT TO INCUR ANY INDEBTEDNESS OR ANY GUARANTY;


(J)            ANY CHANGE IN ACCOUNTING METHODS OR PRINCIPLES OR THE APPLICATION
THEREOF OR ANY CHANGE IN SIRIUS’S POLICIES OR PRACTICES WITH RESPECT TO ITEMS
AFFECTING WORKING CAPITAL;


(K)           ANY DELAY OR REDUCTION IN CAPITAL EXPENDITURES OR PAYMENT OF
VENDORS IN CONTEMPLATION OF THIS AGREEMENT OR OTHERWISE NOT IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, OR ANY FAILURE TO CONTINUE TO
MAKE CAPITAL EXPENDITURES OR PAY VENDORS IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE;


(L)            ANY ACCELERATION OF SHIPMENTS, SALES OR ORDERS OR OTHER SIMILAR
ACTION IN CONTEMPLATION OF THIS AGREEMENT OR OTHERWISE NOT IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


(M)          ANY ACCELERATION OF THE COLLECTION OF ACCOUNTS RECEIVABLE IN
CONTEMPLATION OF THIS AGREEMENT OR OTHERWISE NOT IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE;


(N)           ANY BONUS PAYMENTS, SALARY INCREASES, COMMISSION INCREASES OR
MODIFICATIONS, THE EXECUTION OF ANY EMPLOYMENT AGREEMENT, SEVERANCE ARRANGEMENT,
OR CONSULTING ARRANGEMENT OR PLAN (OR ANY AMENDMENT THERETO), EXCEPT AS
CONTEMPLATED IN SECTION 6.12(C) OR SET FORTH ON SCHEDULE 4.9;


(O)           ANY WAIVER OF ANY RIGHTS THAT, SINGLY OR IN THE AGGREGATE, ARE
MATERIAL TO SIRIUS’S BUSINESS, ITS ASSETS OR THE FINANCIAL CONDITION OR RESULTS
OF OPERATIONS OF SIRIUS;


(P)           ANY LABOR STRIKES OR DISRUPTIONS, UNION ORGANIZATIONAL ACTIVITIES
OR OTHER SIMILAR OCCURRENCE; OR


(Q)           ANY CONTRACT OR COMMITMENT TO DO OR CAUSE TO BE DONE ANY OF THE
FOREGOING.


SECTION 4.10           CONTRACTS AND COMMITMENTS.   SCHEDULE 4.10 LISTS ALL
AGREEMENTS, COMMITMENTS, CONTRACTS, UNDERTAKINGS OR UNDERSTANDINGS (A) TO WHICH
SIRIUS IS A PARTY AS OF THE DATE OF THIS AGREEMENT OR (B) WHICH RELATE TO ANY OF
ITS PROPERTIES OR ASSETS, INCLUDING, BUT NOT LIMITED TO, TRADEMARK, TRADE NAME
OR PATENT LICENSE AGREEMENTS, SOFTWARE LICENSE AGREEMENTS (OTHER THAN FOR
OFF-THE-SHELF SOFTWARE), SERVICE AGREEMENTS, LEASES, CHARTERS, CONTRACTS OF
AFFREIGHTMENT, PURCHASE OR SALE AGREEMENTS, SUPPLY AGREEMENTS, DISTRIBUTION OR
DISTRIBUTOR AGREEMENTS, PURCHASE ORDERS, CUSTOMER ORDERS AND EQUIPMENT RENTAL
AGREEMENTS THAT, IN THE CASE OF EITHER CLAUSE (A) OR (B), ARE EITHER MATERIAL TO
SIRIUS OR INVOLVE CONSIDERATION WITH A VALUE OF $10,000 OR MORE.  EXCEPT AS SET
FORTH IN SCHEDULE 4.10, SIRIUS IS NOT IN BREACH OF OR DEFAULT UNDER ANY
AGREEMENT, LEASE, CONTRACT OR COMMITMENT LISTED OR OF A TYPE REQUIRED TO BE
LISTED ON SCHEDULE 4.10 (COLLECTIVELY, THE “CONTACTS”).  EACH CONTRACT IS VALID,
BINDING AND IN FULL FORCE AND EFFECT AND IS AN ENFORCEABLE AGREEMENT OF SIRIUS
AND, TO THE KNOWLEDGE OF SELLERS, THE OTHER PARTIES THERETO.  EXCEPT AS SET
FORTH IN SCHEDULE 4.10, TO THE KNOWLEDGE OF SELLERS, THERE HAS NOT OCCURRED ANY
BREACH OR DEFAULT UNDER ANY CONTRACT ON THE PART OF THE OTHER PARTIES THERETO,
AND NO EVENT HAS OCCURRED WHICH WITH THE GIVING OF NOTICE OR THE LAPSE OF TIME,
OR BOTH, WOULD CONSTITUTE

22


--------------------------------------------------------------------------------



A DEFAULT UNDER ANY CONTRACT.  EXCEPT AS SET FORTH IN SCHEDULE 4.10, THERE IS NO
DISPUTE BETWEEN THE PARTIES TO ANY CONTRACT AS TO THE INTERPRETATION THEREOF OR
AS TO WHETHER ANY PARTY IS IN BREACH OR DEFAULT THEREUNDER, AND NO PARTY TO ANY
CONTRACT HAS INDICATED TO SIRIUS ITS INTENTION TO TERMINATE ANY CONTRACT. 
SIRIUS IS NOT A PARTY TO ANY COVENANT OR OBLIGATION OF ANY NATURE LIMITING THE
FREEDOM OF SIRIUS TO COMPETE IN ANY LINE OF BUSINESS AND BINDING ON BUYER AFTER
THE CLOSING.  COMPLETE AND CORRECT COPIES OF ALL CONTRACTS LISTED OR REFERRED TO
IN SCHEDULE 4.10 HAVE EITHER BEEN MADE AVAILABLE TO BUYER OR, IF NOT PROVIDED
BECAUSE OF PENDING ANTITRUST MATTERS OR CONFIDENTIALITY REQUIREMENTS, SHALL BE
PROVIDED AS SOON AS PRACTICABLE TO THE EXTENT PERMITTED BY THE ANTITRUST
AUTHORITIES OR THE COUNTERPARTIES TO SUCH CONTRACTS, AS APPLICABLE.


SECTION 4.11           TRADEMARKS, TRADE NAMES AND INTELLECTUAL PROPERTY.  
SCHEDULE 4.11 CONTAINS AN ACCURATE AND COMPLETE LIST OF (A) ALL REGISTERED
UNITED STATES AND FOREIGN TRADEMARKS, SERVICEMARKS, TRADE NAMES, FICTITIOUS
NAMES, BRAND NAMES, BUSINESS NAMES, DESIGNS AND LOGOS OWNED OR USED BY SIRIUS IN
CONNECTION WITH ITS BUSINESS, AND ALL REGISTRATIONS THEREOF, (B) ALL REGISTERED
COPYRIGHTS OWNED OR USED BY SIRIUS IN CONNECTION WITH ITS BUSINESS, AND (C) ALL
PATENTS (INCLUDING ALL REISSUES, DIVISIONS, CONTINUATIONS AND EXTENSIONS
THEREOF) AND PENDING PATENT APPLICATIONS OWNED OR USED BY SIRIUS IN CONNECTION
WITH ITS BUSINESS (COLLECTIVELY, INCLUDING ALL RIGHTS TO ANY OF THE FOREGOING,
THE “SCHEDULED INTELLECTUAL PROPERTY”).  SIRIUS HAS THE RIGHT TO USE ALL
SCHEDULED INTELLECTUAL PROPERTY, AS WELL AS ALL OTHER INTELLECTUAL PROPERTY USED
BY SIRIUS IN CONNECTION WITH ITS BUSINESS, IN THE CONDUCT OF ITS BUSINESS AS IT
IS CURRENTLY BEING CONDUCTED, AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL NOT HAVE THE EFFECT OF TERMINATING ANY SUCH RIGHT.  EXCEPT AS SET
FORTH IN SCHEDULE 4.11, THERE IS NO PENDING OR THREATENED ACTION OR CLAIM THAT
WOULD IMPAIR ANY SUCH RIGHT.


SECTION 4.12           FINANCIAL STATEMENTS; BUDGET.


(A)           THE UNAUDITED FINANCIAL STATEMENTS OF SIRIUS AS OF AND FOR THE
THREE YEARS ENDED DECEMBER 31, 2006 AND AS OF AND FOR THE THREE MONTHS ENDED
MARCH 31, 2007 (THE “UNAUDITED FINANCIAL STATEMENTS”) PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE FINANCIAL CONDITION OF SIRIUS AT THE RESPECTIVE DATES OF
THE BALANCE SHEETS INCLUDED THEREIN AND THE RESULTS OF OPERATIONS, CASH FLOWS
AND MEMBERS’ EQUITY OF SIRIUS FOR THE RESPECTIVE PERIODS SET FORTH THEREIN AND
HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
IN THE UNITED STATES CONSISTENTLY APPLIED (“GAAP”), SUBJECT TO THE ABSENCE OF
NOTES AND NORMAL RECURRING YEAR END ADJUSTMENTS (THE EFFECT OF WHICH WILL NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE MATERIALLY ADVERSE).  A COPY OF THE
UNAUDITED FINANCIAL STATEMENTS IS ATTACHED HERETO AS SCHEDULE 4.12(A).


(B)           AT THE CLOSING, THE AUDITED FINANCIAL STATEMENTS OF SIRIUS AS OF
AND FOR THE THREE YEARS ENDED DECEMBER 31, 2006 (INCLUDING THE RELATED NOTES)
(THE “AUDITED ANNUAL FINANCIAL STATEMENTS”) WILL PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL CONDITION OF SIRIUS AT THE RESPECTIVE DATES OF THE
BALANCE SHEETS INCLUDED THEREIN AND THE RESULTS OF OPERATIONS, CASH FLOWS AND
MEMBERS’ EQUITY OF SIRIUS FOR THE RESPECTIVE PERIODS SET FORTH THEREIN AND WILL
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP.  WHEN AVAILABLE, A COPY OF THE
AUDITED ANNUAL FINANCIAL STATEMENTS SHALL BE ATTACHED HERETO AS SCHEDULE
4.12(B).  AS OF THE CLOSING DATE, THE AUDITED ANNUAL FINANCIAL STATEMENTS WILL
BE CONSISTENT IN ALL MATERIAL RESPECTS WITH THE CORRESPONDING PERIODS IN THE
UNAUDITED FINANCIAL STATEMENTS AND WILL BE FREE OF A QUALIFIED OPINION.  THE
FOOTNOTES TO THE AUDITED ANNUAL FINANCIAL STATEMENTS WILL NOT DISCLOSE ANY FACT
OR

23


--------------------------------------------------------------------------------



CIRCUMSTANCE THAT COULD REASONABLY BE EXPECTED TO LEAD TO OR CAUSE SUCH A
MATERIAL ADVERSE CHANGE; PROVIDED, HOWEVER, THAT (A) CHANGES RESULTING FROM
CONDITIONS AFFECTING THE COASTWISE MARITIME PETROLEUM TRANSPORTATION INDUSTRY IN
GENERAL AND (B) CHANGES IN THE ECONOMY IN GENERAL SHALL, IN EACH CASE, BE
EXCLUDED FROM THE DETERMINATION TO THE EXTENT THAT THEY DO NOT HAVE A
DISPROPORTIONATE EFFECT ON SIRIUS AS COMPARED TO OTHER ENTITIES ENGAGED IN THE
COASTWISE MARITIME PETROLEUM TRANSPORTATION INDUSTRY IN HAWAII AND ALONG THE
WEST COAST.


(C)           AT THE CLOSING, THE UNAUDITED FINANCIAL STATEMENTS OF SIRIUS AS OF
AND FOR THE THREE MONTHS ENDED MARCH 31, 2007 (INCLUDING THE RELATED NOTES) (THE
“UNAUDITED INTERIM FINANCIAL STATEMENTS” AND, TOGETHER WITH THE AUDITED ANNUAL
FINANCIAL STATEMENTS, THE “FINANCIAL STATEMENTS”) WILL PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE FINANCIAL CONDITION OF SIRIUS AT THE RESPECTIVE DATES OF
THE BALANCE SHEETS INCLUDED THEREIN AND THE RESULTS OF OPERATIONS, CASH FLOWS
AND MEMBERS’ EQUITY OF SIRIUS FOR THE RESPECTIVE PERIODS SET FORTH THEREIN AND
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL RECURRING YEAR END
ADJUSTMENTS (THE EFFECT OF WHICH WILL NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE
MATERIALLY ADVERSE).  WHEN AVAILABLE, A COPY OF THE UNAUDITED INTERIM FINANCIAL
STATEMENTS WILL BE ATTACHED HERETO AS SCHEDULE 4.12(C).  AS OF THE CLOSING DATE,
THE UNAUDITED INTERIM FINANCIAL STATEMENTS WILL BE CONSISTENT IN ALL MATERIAL
RESPECTS WITH THE CORRESPONDING PERIODS IN THE UNAUDITED FINANCIAL STATEMENTS
AND WILL BE FREE OF A QUALIFIED OPINION.  THE FOOTNOTES TO THE UNAUDITED INTERIM
FINANCIAL STATEMENTS WILL NOT DISCLOSE ANY FACT OR CIRCUMSTANCE THAT COULD
REASONABLY BE EXPECTED TO LEAD TO OR CAUSE SUCH A MATERIAL ADVERSE CHANGE;
PROVIDED, HOWEVER, THAT (A) CHANGES RESULTING FROM CONDITIONS AFFECTING THE
COASTWISE MARITIME PETROLEUM TRANSPORTATION INDUSTRY IN GENERAL AND (B) CHANGES
IN THE ECONOMY IN GENERAL SHALL, IN EACH CASE, BE EXCLUDED FROM THE
DETERMINATION TO THE EXTENT THAT THEY DO NOT HAVE A DISPROPORTIONATE EFFECT ON
SIRIUS AS COMPARED TO OTHER ENTITIES ENGAGED IN THE COASTWISE MARITIME PETROLEUM
TRANSPORTATION INDUSTRY IN HAWAII AND ALONG THE WEST COAST.


(D)           SIRIUS’S FISCAL 2007 BUDGET AND CAPITAL BUDGET IS ATTACHED HERETO
AS SCHEDULE 4.12(D).  SUCH BUDGETS (I) ARE TRUE AND COMPLETE COPIES OF SIRIUS’S
MOST RECENT INTERNAL BUDGETS FOR FISCAL 2007 AND (II) WERE PREPARED BY
MANAGEMENT OF SIRIUS IN GOOD FAITH AND ON A REASONABLE BASIS.


(E)           SCHEDULE 4.12(E) CONTAINS A SCHEDULE OF (I) ANY LIABILITY OF
SIRIUS (A) FOR BORROWED MONEY OR ARISING OUT OF ANY EXTENSION OF CREDIT TO OR
FOR THE ACCOUNT OF SIRIUS, OR (B) EVIDENCED BY NOTES, BONDS, DEBENTURES OR
SIMILAR INSTRUMENTS OF SIRIUS AND (II) ANY LIABILITY SECURED BY ANY LIEN UPON
ANY PROPERTY OR OTHER ASSETS OF SIRIUS.  SCHEDULE 4.12(E) ALSO CONTAINS A
SCHEDULE OF ANY LIABILITY, CONTINGENT OR OTHERWISE, OF SIRIUS GUARANTEEING OR
OTHERWISE BECOMING LIABLE FOR ANY OBLIGATION OF ANY OTHER PERSON IN ANY MANNER,
WHETHER DIRECTLY OR INDIRECTLY.


(F)            SCHEDULE 4.12(F) REFLECTS ALL INTERCOMPANY TRANSACTIONS BETWEEN
SIRIUS AND THE SELLER PARTIES OR ANY AFFILIATES THEREOF SINCE DECEMBER 31, 2003.


SECTION 4.13           BANK RELATIONS; POWERS OF ATTORNEY.   SCHEDULE 4.13 SETS
FORTH: (A) THE NAME OF EACH FINANCIAL INSTITUTION IN WHICH SIRIUS HAS BORROWING
OR INVESTMENT ARRANGEMENTS, DEPOSIT OR CHECKING ACCOUNTS OR SAFE DEPOSIT BOXES;
(B) THE TYPES OF THOSE ARRANGEMENTS AND ACCOUNTS, INCLUDING, AS APPLICABLE,
NAMES IN WHICH ACCOUNTS OR BOXES ARE HELD, THE ACCOUNT OR

24


--------------------------------------------------------------------------------



BOX NUMBERS AND THE NAME OF EACH PERSON AUTHORIZED TO DRAW THEREON OR HAVE
ACCESS THERETO; AND (C) THE NAME OF EACH PERSON HOLDING A GENERAL OR SPECIAL
POWER OF ATTORNEY FROM SIRIUS AND A DESCRIPTION OF THE TERMS OF EACH SUCH POWER.


SECTION 4.14           CONDITION OF ASSETS; ELIGIBILITY FOR COASTWISE TRADE.


(A)           SCHEDULE 4.14(A) SETS FORTH A LIST OF ALL MATERIAL ASSETS OF
SIRIUS OTHER THAN THE VESSELS, WHICH ARE LISTED ON SCHEDULE 4.14(B).  ALL
TANGIBLE ASSETS OF SIRIUS LISTED ON SCHEDULE 4.14(A) ARE IN GOOD, SERVICEABLE
CONDITION, SUBJECT ONLY TO NORMAL MAINTENANCE REQUIREMENTS AND NORMAL WEAR AND
TEAR REASONABLY EXPECTED IN THE ORDINARY COURSE OF BUSINESS. THERE ARE NO
MATERIAL ASSETS (WHETHER OR NOT OWNED BY SIRIUS) NOT LISTED ON SCHEDULE 4.14(A)
OR SCHEDULE 4.14(B) THAT ARE USED IN OR NECESSARY FOR THE OPERATION OF THE
BUSINESS OF SIRIUS AS CURRENTLY CONDUCTED.


(B)           SCHEDULE 4.14(B)(1) SETS FORTH A LIST OF EACH VESSEL (INCLUDING
VESSELS UNDER CONSTRUCTION) OWNED BY SIRIUS, WITH AN INDICATION (AS APPLICABLE)
OF VESSEL TYPE, YEAR BUILT, AMERICAN BUREAU OF SHIPPING CLASSIFICATION
(INCLUDING ANY RECOMMENDATIONS), FLAG, CAPACITY (AND/OR HORSEPOWER AS
APPLICABLE), ASSOCIATED LIENS (OTHER THAN PERMITTED LIENS), GROSS TONNAGE AND
OPA 90 PHASE-OUT DATES AND DATE OF LAST DRYDOCKING (THE “OWNED VESSELS”);
SCHEDULE 4.14(B)(2) SETS FORTH A LIST OF EACH VESSEL (INCLUDING VESSELS UNDER
CONSTRUCTION) BAREBOAT CHARTERED BY SIRIUS, WITH AN INDICATION (AS APPLICABLE)
OF VESSEL TYPE, YEAR BUILT, AMERICAN BUREAU OF SHIPPING CLASSIFICATION
(INCLUDING ANY RECOMMENDATIONS), FLAG, CAPACITY (AND/OR HORSEPOWER AS
APPLICABLE), ASSOCIATED LIENS (OTHER THAN PERMITTED LIENS), GROSS TONNAGE AND
OPA 90 PHASE-OUT DATES AND DATE OF LAST DRYDOCKING (THE “BAREBOAT CHARTERED
VESSELS”); SCHEDULE 4.14(B)(3) SETS FORTH A LIST OF EACH VESSEL (INCLUDING
VESSELS UNDER CONSTRUCTION) CHARTERED BY SIRIUS ON OTHER THAN A BAREBOAT BASIS,
WITH AN INDICATION (AS APPLICABLE) OF THE TYPE OF CHARTER, OF VESSEL TYPE, YEAR
BUILT, AMERICAN BUREAU OF SHIPPING CLASSIFICATION (INCLUDING ANY
RECOMMENDATIONS), FLAG, CAPACITY (AND/OR HORSEPOWER AS APPLICABLE), ASSOCIATED
LIENS (OTHER THAN PERMITTED LIENS), GROSS TONNAGE AND OPA 90 PHASE-OUT DATES AND
DATE OF LAST DRYDOCKING.


(C)           SIRIUS HAS EXERCISED DUE DILIGENCE TO KEEP AND MAINTAIN EACH OF
THE VESSELS SEAWORTHY IN ALL MATERIAL RESPECTS.  EXCEPT AS SET FORTH IN SCHEDULE
4.14(C), EACH OF THE VESSELS IS EQUIPPED WITH THE MACHINERY, ENGINES,
INSTRUMENTS, RIGGING, ANCHORS, CHAINS, CABLES, TACKLE, APPAREL, ACCESSORIES,
EQUIPMENT, RADIO INSTALLATION AND NAVIGATIONAL EQUIPMENT, INVENTORY, SPARE PARTS
AND ALL OTHER APPURTENANCES NECESSARY FOR THE OPERATION OF SUCH VESSEL IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES.  EXCEPT AS SET FORTH
IN SCHEDULE 4.14(C), SINCE THE VESSELS’ LAST DRYDOCKING, NO VESSEL HAS BEEN
GROUNDED, STRANDED OR SUFFERED ANY OTHER OCCURRENCE OR CASUALTY THAT COULD HAVE
CAUSED OR ACTUALLY DID CAUSE ANY DAMAGE TO SUCH VESSEL.


(D)           EACH OF THE OWNED VESSELS IS DULY DOCUMENTED IN SIRIUS’S NAME
UNDER THE LAWS AND FLAG OF THE UNITED STATES OF AMERICA AND EACH VESSEL
SATISFIES THE REQUIREMENTS FOR COASTWISE DOCUMENTATION, HAS NOT BEEN “SOLD
FOREIGN” WITHIN THE MEANING OF SECTION 12132 OF TITLE 46 OF THE UNITED STATES
CODE AND ALL COASTWISE LICENSES, PERMITS, CERTIFICATES, REGISTRATIONS, APPROVALS
AND OTHER AUTHORIZATIONS NECESSARY TO OPERATE THE VESSELS AS CURRENTLY OPERATED
ARE VALID AND CURRENT, SUBJECT TO THE TRADING RESTRICTIONS SET FORTH IN SCHEDULE
4.14(D).

25


--------------------------------------------------------------------------------



(E)           EACH VESSEL HAS A VALID, CURRENT AND UNEXTENDED U.S. COAST GUARD
CERTIFICATE OF INSPECTION, WHERE APPLICABLE, AND ALL OTHER LICENSES, PERMITS,
CERTIFICATES, REGISTRATIONS, APPROVALS AND OTHER AUTHORIZATIONS (INCLUDING
CERTIFICATES OF FINANCIAL RESPONSIBILITY (WATER POLLUTION)) THAT ARE REQUIRED BY
APPLICABLE LAW.  EXCEPT AS SET FORTH IN SCHEDULE 4.14(E), THERE ARE NO
OUTSTANDING CG-835 CERTIFICATES OR CAPTAIN OF THE PORT ORDERS WITH RESPECT TO
THE VESSELS OR THE OPERATION THEREOF.


SECTION 4.15           ABSENCE OF UNDISCLOSED LIABILITIES.   EXCEPT AS SET FORTH
IN SCHEDULE 4.15, SIRIUS HAS NO LIABILITY (WHETHER ABSOLUTE, ACCRUED,
CONTINGENT, UNLIQUIDATED OR OTHERWISE, WHETHER DUE OR TO BECOME DUE), OTHER THAN
LIABILITIES (I) REFLECTED IN THE UNAUDITED FINANCIAL STATEMENTS OR IN THE
FINANCIAL STATEMENTS, (II) ARISING UNDER CONTRACTS DESCRIBED IN SCHEDULE 4.10
(CONTRACTS AND COMMITMENTS) OR CONTRACTS ENTERED IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICE THAT ARE NOT REQUIRED TO BE DISCLOSED
THEREIN DUE TO DOLLAR THRESHOLDS, (III) ARISING OUT OF MATTERS REFLECTED IN
SCHEDULE 4.7 (LITIGATION) OR (IV) TRADE ACCOUNTS PAYABLE INCURRED AFTER
MARCH 31, 2007 IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE,
AND (V) PERMITTED LIENS.


SECTION 4.16           REAL ESTATE.


(A)           SIRIUS DOES NOT CURRENTLY OWN, AND HAS NEVER OWNED, ANY REAL
PROPERTY.  SCHEDULE 4.16 SETS FORTH A LIST AND SUMMARY DESCRIPTION (INCLUDING
PROPERTY LOCATION, PARTIES AND ANNUAL RENTAL PAYMENTS) OF ALL LEASES, SUBLEASES
AND OTHER AGREEMENTS UNDER WHICH SIRIUS IS LESSOR OR LESSEE OF, OR USES OR
OCCUPIES OR ALLOWS THE USE OR OCCUPANCY OF, ANY REAL PROPERTY.  ALL SUCH LEASES,
SUBLEASES AND OTHER AGREEMENTS ARE VALID AND SUBSISTING AND IN FULL FORCE AND
EFFECT.


(B)           THE REAL PROPERTY LISTED ON SCHEDULE 4.16 (I) HAS FULL AND FREE
ACCESS TO AND FROM PUBLIC HIGHWAYS, STREETS AND ROADS AND THERE IS NO PROCEEDING
PENDING OR, TO THE KNOWLEDGE OF SELLERS, THREATENED THAT COULD RESULT IN THE
TERMINATION OF OR MATERIAL LIMITATIONS ON SUCH ACCESS AND (II) IS CONNECTED TO
AND SERVICED BY UTILITIES AND PUBLIC SERVICES, ALL OF WHICH ARE ADEQUATE FOR THE
USE OF THE REAL PROPERTY LISTED THEREON AS THE BUSINESS OF SIRIUS IS CURRENTLY
CONDUCTED.  SIRIUS HAS NOT EXPERIENCED DURING THE THREE YEARS PRECEDING THE DATE
HEREOF ANY MATERIAL INTERRUPTION IN THE DELIVERY OF ADEQUATE QUANTITIES OF ANY
UTILITIES (INCLUDING, WITHOUT LIMITATION, ELECTRICITY, NATURAL GAS, POTABLE
WATER, WATER FOR COOLING OR SIMILAR PURPOSES AND FUEL OIL) OR OTHER PUBLIC
SERVICES (INCLUDING, WITHOUT LIMITATION, SANITARY AND INDUSTRIAL SEWER SERVICE)
REQUIRED IN THE OPERATION OF THE BUSINESS OF SIRIUS DURING SUCH PERIOD AND, TO
THE KNOWLEDGE OF SELLERS, NO SUCH MATERIAL INTERRUPTION IS THREATENED.


SECTION 4.17           ACCOUNTS RECEIVABLE.   ALL ACCOUNTS RECEIVABLE OF SIRIUS
THAT ARE REFLECTED IN THE FINANCIAL STATEMENTS AND THAT WILL BE REFLECTED IN THE
CLOSING DATE BALANCE SHEET REPRESENT SALES ACTUALLY MADE IN THE ORDINARY COURSE
OF BUSINESS.  THE RESERVE FOR DOUBTFUL ACCOUNTS IN THE FINANCIAL STATEMENTS HAS
BEEN, AND THE RESERVE FOR DOUBTFUL ACCOUNTS IN THE CLOSING DATE BALANCE SHEET
WILL BE DETERMINED BASED ON THE FORMULA HISTORICALLY UTILIZED BY SIRIUS TO
CALCULATE SUCH RESERVE AND WITH SIRIUS’S PRIOR ACCOUNTING AND COLLECTION
PRACTICES.


SECTION 4.18           INVENTORY.   SCHEDULE 4.18 SETS FORTH THE LOCATION OF ALL
INVENTORY (INCLUDING SPARE PARTS) RELATED TO THE VESSELS THAT IS NOT ABOARD SUCH
VESSELS.

 

26


--------------------------------------------------------------------------------


 


SECTION 4.19           EMPLOYEES AND RELATED MATTERS.  SCHEDULE 4.19 IS A
COMPLETE LIST OF ALL CURRENT EMPLOYEES OF SIRIUS, LISTING THE TITLE OR POSITION
HELD, BASE SALARY, ANY COMMISSIONS OR OTHER CASH COMPENSATION, INCLUDING
BONUSES, PAID OR PAYABLE, AND THE TERMS OF ANY WRITTEN OR ORAL EMPLOYMENT
AGREEMENT (INCLUDING A COPY OF ANY SUCH WRITTEN AGREEMENT AND A DESCRIPTION OF
ANY SUCH ORAL AGREEMENT) WITH SIRIUS OR ANY AFFILIATE THEREOF.  SIRIUS HAS NO
EMPLOYEES COVERED BY A COLLECTIVE BARGAINING AGREEMENT.  THERE ARE NO FACTS OR
CIRCUMSTANCES THAT HAVE RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
CLAIM FOR UNLAWFUL DISCRIMINATION AGAINST SIRIUS.


SECTION 4.20           EMPLOYEE BENEFITS


(A)           SCHEDULE 4.20 CONTAINS A COMPLETE LIST OF EACH COMPENSATION OR
BENEFIT PLAN, AGREEMENT, PROGRAM OR POLICY (WHETHER WRITTEN OR ORAL, FORMAL OR
INFORMAL) SPONSORED, MAINTAINED OR CONTRIBUTED TO BY SIRIUS FOR THE BENEFIT OF
ANY OF ITS PRESENT OR FORMER DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, CONSULTANTS
OR OTHER SIMILAR REPRESENTATIVES, INCLUDING, BUT NOT LIMITED TO, ANY “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, OTHER THAN EMPLOYMENT
AGREEMENTS OR COMPENSATION PRACTICES DESCRIBED IN SECTIONS 4.10(E) AND 4.19
ABOVE (THE FOREGOING ARE HEREINAFTER COLLECTIVELY REFERRED TO AS “PLANS”). 
SIRIUS IS NOT SUBJECT TO ANY LEGAL, CONTRACTUAL, EQUITABLE OR OTHER OBLIGATION
TO ENTER INTO ANY NEW PLAN OR TO MODIFY OR CHANGE ANY EXISTING PLAN.


(B)           WITH RESPECT TO EACH PLAN, SIRIUS HAS PROVIDED TO BUYER A TRUE AND
CORRECT COPY OF EACH OF THE FOLLOWING, AS APPLICABLE:

(I)            THE CURRENT PLAN DOCUMENT (INCLUDING ALL AMENDMENTS ADOPTED SINCE
THE MOST RECENT RESTATEMENT) AND ITS MOST RECENTLY PREPARED SUMMARY PLAN
DESCRIPTION AND ALL SUMMARIES OF MATERIAL MODIFICATIONS PREPARED SINCE THE MOST
RECENT SUMMARY PLAN DESCRIPTION, AND ALL MATERIAL EMPLOYEE COMMUNICATIONS
RELATING TO SUCH PLAN;

(II)           ANNUAL REPORTS OR INFORMATION RETURNS, INCLUDING FINANCIAL
STATEMENTS, FOR THE LAST THREE YEARS;

(III)          ALL CONTRACTS RELATING TO ANY PLAN WITH RESPECT TO WHICH SIRIUS
MAY HAVE ANY LIABILITY, INCLUDING, WITHOUT LIMITATION, EACH RELATED TRUST
AGREEMENT, INSURANCE CONTRACT, SERVICE PROVIDER CONTRACT, SUBSCRIPTION OR
PARTICIPATION AGREEMENT, OR INVESTMENT MANAGEMENT AGREEMENT (INCLUDING ALL
AMENDMENTS TO EACH SUCH DOCUMENT); AND

(IV)          THE MOST RECENT IRS DETERMINATION LETTER OR OTHER OPINION LETTER
WITH RESPECT TO THE QUALIFIED STATUS OF SUCH PLAN UNDER CODE SECTION 401(A) OR
THE EXEMPT STATUS OF A RELATED TRUST UNDER CODE SECTION 501(A) OR 501(C)(9).


(C)           EACH PLAN INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE
CODE IS AND HAS BEEN SO QUALIFIED IN FORM.  EACH PLAN IS AND HAS BEEN MAINTAINED
AND OPERATED IN MATERIAL COMPLIANCE WITH ITS TERMS AND THE PROVISIONS OF ALL
APPLICABLE LAWS, RULES AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, ERISA AND
THE CODE.  OTHER THAN CLAIMS FOR BENEFITS IN THE ORDINARY COURSE, THERE IS NO
CLAIM PENDING, OR, TO THE KNOWLEDGE OF SELLERS, THREATENED, INVOLVING ANY PLAN
BY ANY PERSON AGAINST SUCH PLAN, FIDUCIARIES OR ADMINISTRATORS OF SUCH PLAN,

27


--------------------------------------------------------------------------------


Sirius or the Sellers.  No Plan is subject to ongoing audit, investigation or
other administrative proceeding of the Internal Revenue Service, the Department
of Labor or any other governmental agency, and no Plan is the subject of any
pending application for administrative relief under any voluntary compliance
program of the Internal Revenue Service, the Department of Labor or any other
governmental entity.  There has been no transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under Section
4975 of the Code or Section 408 of ERISA, respectively, in relation to any
Plans.  Each Plan which may be subject to Section 409A of the Code is either
exempt from Section 409A of the Code under current IRS guidance or has been
operated in good faith compliance with Section 409A of the Code and the IRS
guidance issued thereunder.  To the knowledge of Sellers, no Plan is subject to
Section 409A of the Code.


(D)           NEITHER SIRIUS NOR ANY ERISA AFFILIATE HAS EVER SPONSORED OR
MAINTAINED AN “EMPLOYEE PENSION BENEFIT PLAN” SUBJECT TO TITLE IV OF ERISA OR
THE MINIMUM FUNDING REQUIREMENTS OF SECTION 412 OF THE CODE.  NEITHER SIRIUS NOR
ANY ERISA AFFILIATE HAS MAINTAINED OR INCURRED ANY LIABILITY WITH RESPECT TO ANY
“MULTIEMPLOYER PLAN” (AS DEFINED IN SECTION 3(37) OF ERISA).  THERE ARE NO FACTS
THAT HAVE RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A LIABILITY
(WHETHER OR NOT ASSERTED AS OF THE DATE HEREOF) TO SIRIUS OR ANY ERISA AFFILIATE
PURSUANT TO TITLE IV OF ERISA.


(E)           NO PLAN PROVIDES MEDICAL, SURGICAL, HOSPITALIZATION, DEATH OR
SIMILAR BENEFITS (WHETHER OR NOT INSURED) FOR EMPLOYEES OR FORMER EMPLOYEES OF
SIRIUS OR ANY AFFILIATE FOR PERIODS EXTENDING BEYOND THEIR RETIREMENT DATE OR
OTHER TERMINATION OF SERVICE OTHER THAN COVERAGE MANDATED BY APPLICABLE LAW.


(F)            EXCEPT AS SET FORTH IN SECTION 6.12(C), THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT WILL NOT (EITHER ALONE OR UPON THE OCCURRENCE OF ANY
SUBSEQUENT EMPLOYMENT-RELATED EVENT) (I) RESULT IN ANY PAYMENT BECOMING DUE TO
ANY EMPLOYEE, FORMER EMPLOYEE OR GROUP OF EMPLOYEES OR FORMER EMPLOYEES, OF
SIRIUS OR ANY OF ITS AFFILIATES, (II) INCREASE ANY BENEFITS OTHERWISE PAYABLE
UNDER ANY PLAN, (III) RESULT IN THE ACCELERATION OF THE TIME OF PAYMENT OR
VESTING OF ANY SUCH BENEFITS, (IV) RESULT IN THE INCURRENCE OR ACCELERATION OF
ANY OTHER OBLIGATION RELATED TO THE PLANS OR TO ANY EMPLOYEE, FORMER EMPLOYEE OR
GROUP OF EMPLOYEES OR FORMER EMPLOYEES OR (V) CAUSE ANY PAYMENTS TO BE
NONDEDUCTIBLE UNDER SECTION 280G OF THE CODE.


(G)           SIRIUS HAS THE RIGHT TO, IN ANY MANNER, AND WITHOUT THE CONSENT OF
ANY EMPLOYEE, BENEFICIARY OR DEPENDENT, EMPLOYEES’ ORGANIZATION OR OTHER PERSON,
TERMINATE, MODIFY OR AMEND ANY PLAN (OR THEIR PARTICIPATION IN ANY SUCH PLAN) AT
ANY TIME SPONSORED, MAINTAINED OR CONTRIBUTED TO BY SIRIUS, EFFECTIVE AS OF ANY
DATE ON OR AFTER THE CLOSING EXCEPT TO THE EXTENT THAT ANY RETROACTIVE AMENDMENT
WOULD BE PROHIBITED BY SECTION 204(G) OF ERISA.


(H)           ALL INDIVIDUALS WHO PERFORM (OR HAVE PERFORMED WITHIN THE LAST SIX
YEARS) COMPENSATORY SERVICES FOR SIRIUS IN ANY CAPACITY HAVE BEEN PROPERLY
CLASSIFIED FOR PURPOSES OF EMPLOYMENT AND WITHHOLDING TAXES AND ELIGIBILITY TO
PARTICIPATE IN AND COVERAGE UNDER ANY PLAN.


SECTION 4.21           COMPLIANCE WITH LAW.  SIRIUS IS NOT IN VIOLATION, IN ANY
MATERIAL RESPECT, OF ANY PROVISION OF ANY LAW APPLICABLE TO IT, INCLUDING,
WITHOUT LIMITATION, THOSE

28


--------------------------------------------------------------------------------


governing the registration, ownership and operation of vessels documented to
engage in the coastwise trade of the United States, and Sirius has not received
notice of any alleged violation of any Law.  Without limiting the generality of
the foregoing, (a) Sirius has not made any offer, payment, promise to pay or
authorization of the payment of any money, or any offer, gift, promise to give
or authorization of the giving of anything of value, directly or indirectly, to
or for the use or benefit of any official or employee of any Governmental Body
or to or for the use or benefit of any political party, official or candidate
unless such offer, payment, gift, promise or authorization is not prohibited by
the written laws or regulations of the Governmental Body and (b) Sirius is
familiar with and has complied with the United States Foreign Corrupt Practices
Act, 15 U.S.C. Sections 78dd-1 and 78dd-2.


SECTION 4.22           ENVIRONMENTAL


(A)           EXCEPT AS SET FORTH IN SCHEDULE 4.22(A), SIRIUS HAS BEEN AND IS IN
MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, AND THE SELLER PARTIES ARE NOT
AWARE OF ANY FACTS, CIRCUMSTANCES, OR CONDITIONS THAT WOULD REQUIRE SIGNIFICANT
CAPITAL EXPENDITURES TO MAINTAIN COMPLIANCE IN THE FUTURE.


(B)           SIRIUS HAS OBTAINED ALL LICENSES, PERMITS, APPROVALS, CONSENTS,
CERTIFICATES, REGISTRATIONS AND OTHER AUTHORIZATIONS UNDER ENVIRONMENTAL LAWS
(THE “ENVIRONMENTAL PERMITS”) REQUIRED FOR THE OPERATION OF ITS BUSINESS, ALL OF
WHICH ARE LISTED IN SCHEDULE 4.22(B).  EXCEPT AS SET FORTH IN SCHEDULE 4.22(B),
EACH ENVIRONMENTAL PERMIT IS VALID AND IN GOOD STANDING, AND ANY RENEWAL
APPLICATION REQUIRED TO KEEP EACH ENVIRONMENTAL PERMIT IN EFFECT HAS BEEN TIMELY
FILED, AND SIRIUS IS NOT IN DEFAULT OR BREACH OF ANY ENVIRONMENTAL PERMIT, AND
NO PROCEEDING IS PENDING OR, TO THE KNOWLEDGE OF SELLERS, THREATENED TO REVOKE,
DENY, CONDITION OR LIMIT THE RENEWAL OF ANY ENVIRONMENTAL PERMIT.


(C)           EXCEPT AS SET FORTH IN SCHEDULE 4.22(C), SIRIUS HAS NOT USED OR
EXPRESSLY PERMITTED TO BE USED, EXCEPT IN MATERIAL COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS IN EFFECT AT THE TIME, ANY OF ITS CURRENTLY OR FORMERLY OWNED
OR LEASED PROPERTIES, FACILITIES OR VESSELS TO GENERATE, MANUFACTURE, PROCESS,
DISTRIBUTE, USE, TREAT, STORE, DISPOSE OF, TRANSPORT OR HANDLE ANY HAZARDOUS
MATERIAL.


(D)           EXCEPT AS SET FORTH IN SCHEDULE 4.22(D), SIRIUS HAS NOT RECEIVED
ANY NOTICE OF NOR BEEN PROSECUTED FOR AN OFFENSE ALLEGING, NON-COMPLIANCE WITH
OR LIABILITY UNDER ANY ENVIRONMENTAL LAW OR REQUESTING INFORMATION WITH RESPECT
TO AN INVESTIGATION PURSUANT TO CERCLA, OR ANY FOREIGN OR STATE COUNTERPART
THERETO, OR ANY OTHER ENVIRONMENTAL LAW.   EXCEPT AS SET FORTH IN SCHEDULE
4.22(D), THERE ARE NO OUTSTANDING ORDERS REQUIRING REMEDIAL ACTIONS WITH RESPECT
TO THE BUSINESSES OR CURRENTLY OR FORMERLY OWNED OR LEASED PROPERTIES OF SIRIUS,
NOR IS SELLER AWARE OF ANY CONDITION OR CIRCUMSTANCE THAT COULD REASONABLY BE
EXPECTED TO REQUIRE REMEDIAL ACTIONS.


(E)           TO THE KNOWLEDGE OF SELLERS AND EXCEPT AS DISCLOSED IN SCHEDULE
4.22(E), THERE ARE NO PENDING OR PROPOSED CHANGES TO ANY ENVIRONMENTAL LAW THAT
WOULD RENDER ILLEGAL OR RESTRICT ANY SERVICE PROVIDED BY SIRIUS, OR REQUIRE
SIGNIFICANT CAPITAL EXPENDITURES BY THE OWNER OR OPERATOR OF THE ASSETS OF
SIRIUS TO ACHIEVE OR MAINTAIN COMPLIANCE.

29


--------------------------------------------------------------------------------



(F)            EXCEPT AS SET FORTH IN SCHEDULE 4.22(F), AND EXCEPT IN COMPLIANCE
WITH ALL ENVIRONMENTAL LAWS, THERE HAS BEEN NO RELEASE OF ANY HAZARDOUS MATERIAL
ON, INTO, UNDER, OR FROM SIRIUS’S CURRENTLY OR FORMERLY OWNED OR LEASED
PROPERTIES, FACILITIES, VESSELS OR OTHER ASSETS THAT COULD REASONABLY BE
EXPECTED TO REQUIRE REMEDIAL ACTIONS. ALL HAZARDOUS MATERIALS USED IN WHOLE OR
IN PART BY SIRIUS OR RESULTING FROM ITS BUSINESS HAVE BEEN DISPOSED OF, TREATED,
TRANSPORTED AND STORED IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.  SCHEDULE
4.22(F) LISTS THE NAMES AND BUSINESS ADDRESSES OF THE FACILITIES OR ENTERPRISES
USED BY SIRIUS FOR THE OFFSITE DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS
DURING THE PRECEDING FIVE (5) YEARS.


(G)           EXCEPT AS DISCLOSED IN SCHEDULE 4.22(G), THERE IS NOT NOW, AND TO
THE KNOWLEDGE OF SELLERS,  THERE HAS NEVER BEEN, ON OR IN ANY CURRENTLY OR
FORMERLY OWNED OR LEASED PROPERTIES, FACILITIES, VESSELS OR OTHER ASSETS, ANY OF
THE FOLLOWING: (I) ANY UNDERGROUND STORAGE TANKS; (II) ANY LANDFILLS, DUMPS, OR
SURFACE IMPOUNDMENTS; (III) ANY REMEDIAL ACTION; AND (IV) ANY
ASBESTOS-CONTAINING MATERIALS.


(H)           SIRIUS HAS NOT RECEIVED ANY NOTICE THAT IT IS POTENTIALLY
RESPONSIBLE FOR A FEDERAL, PROVINCIAL, MUNICIPAL, LOCAL OR OTHER CLEAN-UP SITE
OR OTHER CORRECTIVE ACTION UNDER ANY ENVIRONMENTAL LAWS. SIRIUS HAS NOT RECEIVED
ANY REQUEST FOR INFORMATION IN CONNECTION WITH AN INQUIRY FROM ANY GOVERNMENTAL
BODY WITH RESPECT TO ITS USE OF ANY DISPOSAL SITES.


(I)            NO JUDICIAL OR ADMINISTRATIVE PROCEEDINGS ARE PENDING OR, TO THE
KNOWLEDGE OF SELLERS, THREATENED AGAINST SIRIUS ALLEGING THE VIOLATION OF OR
SEEKING TO IMPOSE LIABILITY PURSUANT TO ANY ENVIRONMENTAL LAW AND THERE ARE NO
INVESTIGATIONS PENDING OR, TO THE KNOWLEDGE OF SELLERS, THREATENED AGAINST
SIRIUS UNDER ANY ENVIRONMENTAL LAW


(J)            SELLERS HAVE MADE AVAILABLE TO BUYER TRUE AND COMPLETE COPIES OF
ALL ENVIRONMENTAL AND HEALTH AND SAFETY RELATED AUDITS, EVALUATIONS,
INVESTIGATIONS ASSESSMENTS, STUDIES, SAMPLING OR SIMILAR REPORTS, OR TESTS IN
SIRIUS’ CUSTODY OR CONTROL RELATING TO SIRIUS OR ANY OF ITS CURRENTLY OR
FORMERLY OWNED OR LEASED PROPERTIES, FACILITIES, VESSELS OR OTHER ASSETS.


(K)           SIRIUS HAS TIMELY MADE ALL FILINGS AND TIMELY SUBMITTED ALL
REPORTS REQUIRED UNDER ANY ENVIRONMENTAL LAWS.


(L)            EXCEPT AS SET FORTH IN SCHEDULE 4.22(L), NO HAZARDOUS MATERIAL IS
REQUIRED TO BE REMOVED, ENCAPSULATED OR ABATED, AND NO REMEDIAL ACTION IS
OTHERWISE REQUIRED UNDER ANY ENVIRONMENTAL LAWS, WITH RESPECT TO ANY CURRENTLY
AND TO THE KNOWLEDGE OF SELLERS, FORMERLY OWNED OR LEASED PROPERTY, VESSEL,
FACILITY OR OTHER ASSET OF SIRIUS. EXCEPT AS SET FORTH IN SCHEDULE 4.22(L),
SIRIUS HAS NO LIABILITY FOR THE EXPOSURE OF EMPLOYEES OR THIRD PARTIES TO
HAZARDOUS MATERIALS.


(M)          EXCEPT AS SET FORTH IN SCHEDULE 4.22(M), SIRIUS IS NOT REQUIRED
UNDER ANY ENVIRONMENTAL LAWS BY VIRTUE OF THE TRANSACTIONS SET FORTH HEREIN AND
CONTEMPLATED HEREBY, OR AS A CONDITION TO THE EFFECTIVENESS OF ANY TRANSACTIONS
CONTEMPLATED HEREBY, (I) TO PERFORM A SITE ASSESSMENT OF HAZARDOUS MATERIALS,
(II) TO REMOVE OR REMEDIATE ANY HAZARDOUS MATERIALS, (III) TO GIVE NOTICE TO OR
RECEIVE APPROVAL FROM ANY GOVERNMENTAL BODY (OTHER THAN AS NECESSARY TO
TRANSFER, OR TO ALLOW BUYER TO OPERATE UNDER, ENVIRONMENTAL PERMITS REQUIRED
UNDER

30


--------------------------------------------------------------------------------


Environmental Laws), or (iv) to record or deliver to any person or entity (other
than Buyer) any disclosure document or statement pertaining to environmental
matters.


SECTION 4.23           INSURANCE.  SCHEDULE 4.23 SETS FORTH A LIST OF ALL
INSURANCE POLICIES  OF SIRIUS OR RELATING TO ITS ASSETS OR THE CONDUCT OF ITS
BUSINESS (COLLECTIVELY, THE “INSURANCE POLICIES”).  THE INSURANCE POLICIES (I)
ARE VALID, OUTSTANDING AND ENFORCEABLE, (II) ARE ISSUED BY INSURERS THAT ARE
FINANCIALLY SOUND AND REPUTABLE, (III) TAKEN TOGETHER, PROVIDE ADEQUATE
INSURANCE COVERAGE FOR THE ASSETS AND THE OPERATION OF THE BUSINESS OF SIRIUS,
(IV) ARE SUFFICIENT FOR COMPLIANCE WITH ALL LAWS AND CONTRACTS TO WHICH SIRIUS
IS A PARTY OR BY WHICH IT IS BOUND, AND (V) EXCEPT AS SET FORTH IN SCHEDULE
4.23, DO NOT PROVIDE FOR ANY RETROSPECTIVE PREMIUM ADJUSTMENT OR OTHER
EXPERIENCE-BASED LIABILITY ON THE PART OF SIRIUS.  SIRIUS HAS PAID ALL PREMIUMS
DUE, AND HAS OTHERWISE PERFORMED ALL OF ITS OBLIGATIONS, UNDER EACH OF THE
INSURANCE POLICIES.  NONE OF THE SELLER PARTIES OR SIRIUS HAS RECEIVED (I) ANY
REFUSAL OF COVERAGE OR ANY NOTICE THAT A DEFENSE WILL BE AFFORDED WITH A
RESERVATION OF RIGHTS UNDER ANY OF THE INSURANCE POLICIES, OR (II) ANY NOTICE OF
CANCELLATION OR ANY OTHER INDICATION THAT ANY INSURANCE POLICY IS NO LONGER IN
FULL FORCE OR EFFECT OR WILL NOT BE RENEWED OR THAT THE ISSUER OF ANY INSURANCE
POLICY IS NOT WILLING OR ABLE TO PERFORM ITS OBLIGATIONS THEREUNDER.


SECTION 4.24           GOVERNMENT LICENSES AND PERMITS.  SCHEDULE 4.24 SETS
FORTH A LIST OF ALL LICENSES, PERMITS, CONSENTS, AUTHORIZATIONS, QUALIFICATIONS,
PLANS (INCLUDING VESSEL RESPONSE PLANS) APPROVED BY OR SUBMITTED TO GOVERNMENTAL
BODIES AND ORDERS OF GOVERNMENTAL BODIES REQUIRED FOR THE OPERATION OR CONDUCT
OF THE BUSINESS OF SIRIUS AS CURRENTLY CONDUCTED OR THE OWNERSHIP OF ANY OF ITS
ASSETS, ALL OF WHICH ARE IN FULL FORCE AND EFFECT.


SECTION 4.25           RESPONSIBLE CARRIERS PLAN.  SIRIUS HAS ADOPTED AN
AMERICAN WATERWAYS OPERATORS RESPONSIBLE CARRIERS PLAN, WHICH IS ATTACHED HERETO
AS SCHEDULE 4.25, AND TO THE KNOWLEDGE OF SELLERS, IS IN COMPLIANCE WITH ALL
RESPONSIBLE CARRIER PLAN REQUIREMENTS.


SECTION 4.26           TAXES.


(A)           SIRIUS HAS CAUSED TO BE TIMELY FILED WITH APPROPRIATE GOVERNMENTAL
BODIES ALL TAX RETURNS REQUIRED TO BE FILED BY OR WITH RESPECT TO SIRIUS, THE
ASSETS AND OPERATIONS OF SIRIUS AND THE CONDUCT OF SIRIUS’S BUSINESS (TOGETHER,
“SIRIUS ITEMS”), AND HAS PAID OR CAUSED TO BE PAID OR MADE PROVISIONS FOR THE
PAYMENT OF ALL TAXES DUE WITH RESPECT THERETO.


(B)           EXCEPT AS SET FORTH ON SCHEDULE 4.26(B), SIRIUS HAS NOT RECEIVED
NOTICE OF, AND THE SELLERS DO NOT HAVE ANY KNOWLEDGE OF, ANY NOTICE OF
DEFICIENCY OR ASSESSMENT OR PROPOSED DEFICIENCY OR ASSESSMENT RELATING TO TAXES
WITH RESPECT TO SIRIUS ITEMS FROM ANY GOVERNMENTAL BODY, AND THERE ARE NO
OUTSTANDING AGREEMENTS OR WAIVERS THAT EXTEND ANY STATUTORY PERIOD OF
LIMITATIONS APPLICABLE TO ANY FEDERAL, STATE OR LOCAL INCOME OR FRANCHISE TAX
RETURNS THAT INCLUDE SIRIUS ITEMS.  TO THE KNOWLEDGE OF THE SELLERS, THERE ARE
NO THREATENED AUDITS OF, OR ASSESSMENTS AGAINST, ANY OF THE SELLER PARTIES OR
SIRIUS WITH RESPECT TO TAXES THAT MAY BE ASSERTED AGAINST SIRIUS. NEITHER ANY OF
THE SELLER PARTIES NOR SIRIUS IS A PARTY TO ANY ACTION OR PROCEEDING BY ANY
GOVERNMENTAL BODY FOR THE COLLECTION OR ASSESSMENT OF TAXES WITH RESPECT TO
SIRIUS ITEMS.

31


--------------------------------------------------------------------------------



(C)           ALL AMOUNTS REQUIRED IN THE OPERATION OF THE BUSINESS TO BE
WITHHELD BY OR WITH RESPECT TO SIRIUS AND PAID TO GOVERNMENTAL BODIES FOR TAXES,
INCLUDING INCOME, SOCIAL SECURITY, UNEMPLOYMENT INSURANCE, SALES, EXCISE, USE
AND OTHER TAXES, HAVE BEEN COLLECTED OR WITHHELD AND TO THE EXTENT REQUIRED,
PAID TO THE PROPER GOVERNMENTAL BODY.  ALL DEPOSITS APPLICABLE LAW REQUIRES TO
BE MADE BY OR WITH RESPECT TO SIRIUS WITH RESPECT TO EMPLOYEES’ WITHHOLDING AND
OTHER EMPLOYMENT TAXES HAVE BEEN MADE.


(D)           NONE OF THE SELLER PARTIES IS A “FOREIGN PERSON” WITHIN THE
MEANING OF SECTION 1445(F)(3) OF THE CODE.


(E)           SCHEDULE 4.26(E) SETS FORTH (I) THE TAX BASIS OF EACH ASSET OF
SIRIUS, (II) THE DEPRECIATION METHODS, CONVENTIONS AND HISTORY APPLICABLE TO
EACH ASSET OF SIRIUS, AND (III) AS TO EACH LIABILITY OF SIRIUS THAT SELLERS
PROPOSE TO TREAT AS A “QUALIFIED LIABILITY” UNDER TREAS. REG. § 1.707-5(A)(6),
INFORMATION SUFFICIENT TO ESTABLISH THAT THE LIABILITY IS A “QUALIFIED
LIABILITY.” EXCEPT AS SET FORTH IN SCHEDULE 4.26(E), NONE OF THE ASSETS OF
SIRIUS IS SUBJECT TO ANY PROVISION OF APPLICABLE LAW WHICH ELIMINATES OR REDUCES
THE ALLOWANCE FOR FEDERAL TAX DEPRECIATION OR AMORTIZATION IN RESPECT OF THAT
ASSET BELOW THE ALLOWANCE GENERALLY AVAILABLE TO AN ASSET OF ITS TYPE.


(F)            SIRIUS IS NOT A PARTY TO ANY TAX SHARING AGREEMENT.


(G)           SIRIUS HAS NOT ELECTED, AND WILL NOT ELECT, TO BE TREATED AS A
CORPORATION FOR FEDERAL OR STATE TAX PURPOSES.  IN ALL STATES IMPOSING A STATE
CORPORATE INCOME TAX IN WHICH SIRIUS DOES BUSINESS, SIRIUS IS TREATED FOR STATE
CORPORATE INCOME TAX PURPOSES IN A MANNER CONSISTENT WITH ITS TREATMENT FOR
FEDERAL INCOME TAX PURPOSES.


(H)           THERE ARE NO TAXES OF ANY PERSON OTHER THAN SIRIUS FOR WHICH
SIRIUS COULD BE HELD LIABLE AFTER THE CLOSING UNDER TREAS. REG. §
1.1361-4(A)(6), TREAS. REG. § 1.1502-6, TREAS. REG. § 301.7701-2(C)(2)(III) OR
SIMILAR PRINCIPLES.


(I)            SIRIUS HAS NOT REGULARLY OR SYSTEMATICALLY SOLD TANGIBLE ASSETS,
SUCH THAT THE TRANSFER OF ALL OF THE TANGIBLE ASSETS HELD BY SIRIUS IN
CONNECTION WITH THE MERGER WILL QUALIFY FOR A “CASUAL SALE” EXEMPTION FROM
HAWAII SALES AND USE TAX UNDER HAWAII ADMINISTRATIVE RULES SECTION 18-237-1.


(J)            NONE OF THE ASSETS OF THE SIRIUS WILL BE LOCATED WITHIN THE
TAXING JURISDICTION OF ANY ALASKA LOCAL TAXING AUTHORITY AT THE EFFECTIVE TIME.


SECTION 4.27           NO MATERIAL ADVERSE CHANGE.  THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE BUSINESS, PROSPECTS, RESULTS OF OPERATIONS, ASSETS OR
FINANCIAL CONDITION OF SIRIUS SINCE DECEMBER 31, 2006, AND NO EVENT HAS OCCURRED
WHICH COULD BE REASONABLY EXPECTED TO LEAD TO OR CAUSE SUCH A MATERIAL ADVERSE
CHANGE; PROVIDED, HOWEVER, THAT (A) CHANGES RESULTING FROM CONDITIONS AFFECTING
THE COASTWISE MARITIME PETROLEUM TRANSPORTATION INDUSTRY IN GENERAL AND
(B) CHANGES IN THE ECONOMY IN GENERAL SHALL, IN EACH CASE, BE EXCLUDED FROM THE
DETERMINATION TO THE EXTENT THAT THEY DO NOT HAVE A DISPROPORTIONATE EFFECT ON
SIRIUS AS COMPARED TO OTHER ENTITIES ENGAGED IN THE COASTWISE MARITIME PETROLEUM
TRANSPORTATION INDUSTRY IN HAWAII AND ALONG THE WEST COAST.

 

32


--------------------------------------------------------------------------------


 


SECTION 4.28  BOOKS AND RECORDS.  THE BOOKS OF ACCOUNT, MINUTE BOOKS, STOCK
RECORD BOOKS, AND OTHER RECORDS OF SIRIUS, ALL OF WHICH HAVE BEEN MADE AVAILABLE
TO BUYER, ARE COMPLETE AND CORRECT AND HAVE BEEN MAINTAINED IN ACCORDANCE WITH
SOUND BUSINESS PRACTICES, IN EACH CASE FROM AND AFTER JANUARY 1, 2004.  SIRIUS
HAS DEVISED AND MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCES THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY (A) TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GAAP OR ANY OTHER CRITERIA APPLICABLE TO SUCH STATEMENTS AND (B)
TO MAINTAIN ACCOUNTABILITY FOR ASSETS, (III) ACCESS TO ASSETS IS PERMITTED ONLY
IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.  SINCE JANUARY 1, 2004, THE BOOKS, RECORDS AND ACCOUNTS OF SIRIUS
HAVE ACCURATELY AND FAIRLY REFLECTED AND CURRENTLY ACCURATELY AND FAIRLY
REFLECT, IN REASONABLE DETAIL AND IN ALL MATERIAL RESPECTS, THE TRANSACTIONS AND
DISPOSITIONS OF THE ASSETS OF SIRIUS.  THE COMPANY BOOKS OF SIRIUS CONTAIN
ACCURATE AND COMPLETE RECORDS OF ALL MEETINGS HELD OF, AND MATERIAL COMPANY
ACTION TAKEN BY, THE MEMBERS OF SIRIUS SINCE JANUARY 1, 2004, AND NO MEETING OF
ANY SUCH MEMBERS HAS BEEN HELD SINCE JANUARY 1, 2004 FOR WHICH MINUTES HAVE NOT
BEEN PREPARED AND ARE NOT CONTAINED IN SUCH MINUTE BOOKS.


SECTION 4.29  SAFETY REPORTS.  SCHEDULE 4.29 SETS FORTH A COMPLETE LISTING OF
ALL INJURY REPORTS, WORKERS’ COMPENSATION REPORTS AND CLAIMS, SAFETY CITATIONS
AND REPORTS AND OSHA REPORTS RELATING TO ANY OF THE FOREGOING SINCE JANUARY 1,
2004.


SECTION 4.30  TRANSACTIONS WITH CERTAIN PERSONS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.30, DURING THE PAST TWO YEARS, SIRIUS HAS NOT, DIRECTLY OR
INDIRECTLY, PURCHASED, LEASED OR OTHERWISE ACQUIRED ANY PROPERTY OR OBTAINED ANY
SERVICES FROM, OR SOLD, LEASED OR OTHERWISE DISPOSED OF ANY PROPERTY OR
FURNISHED ANY SERVICES TO, OR OTHERWISE DEALT WITH (EXCEPT WITH RESPECT TO
REMUNERATION FOR SERVICES RENDERED AS A MANAGER, OFFICER OR EMPLOYEE OF SIRIUS),
IN THE ORDINARY COURSE OF BUSINESS OR OTHERWISE, (A) ANY OFFICER, MANAGER OR
SHAREHOLDER OF SIRIUS OR ANY FAMILY MEMBER OF ANY SUCH PERSON OR (B) ANY PERSON
WHICH, DIRECTLY OR INDIRECTLY, ALONE OR TOGETHER WITH OTHERS, CONTROLS, IS
CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SIRIUS OR ANY MEMBER THEREOF.
EXCEPT AS SET FORTH ON SCHEDULE 4.30, SIRIUS DOES NOT OWE ANY AMOUNT TO, NOR
DOES IT HAVE ANY CONTRACT WITH OR COMMITMENT TO, ANY OF ITS MEMBERS,  MANAGERS,
OFFICERS, EMPLOYEES, FAMILIES OF EMPLOYEES (INCLUDING RELATIVES BY MARRIAGE) OR
CONSULTANTS (OTHER THAN COMPENSATION TO MANAGERS, OFFICERS, OR EMPLOYEES FOR
CURRENT SERVICES NOT YET DUE AND PAYABLE AND REIMBURSEMENT OF EXPENSES OF
EMPLOYEES ARISING IN THE ORDINARY COURSE OF BUSINESS AND ON AN ARMS-LENGTH BASIS
NOT IN EXCESS OF $10,000 IN THE AGGREGATE), AND NONE OF SUCH PERSONS OWE ANY
AMOUNT TO SIRIUS.


SECTION 4.31  CLOSING DATE BALANCE SHEET.  THE CLOSING DATE BALANCE SHEET (AS
PREPARED IN ACCORDANCE WITH SECTION 6.11 OF THIS AGREEMENT) WILL PRESENT FAIRLY,
IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL CONDITION OF SIRIUS AS OF
THE CLOSING DATE AND ACCURATELY REFLECTS ALL LIABILITIES OR OBLIGATIONS (WHETHER
ABSOLUTE, ACCRUED, CONTINGENT, UNLIQUIDATED OR OTHERWISE) OF SIRIUS AS OF THE
CLOSING DATE OTHER THAN LIABILITIES UNDER CONTRACTS OR CONTRACTS ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR ARISING OUT OF
MATTERS DESCRIBED IN SCHEDULE 4.7, IN EACH CASE TO THE EXTENT SUCH LIABILITIES
ARE NOT REQUIRED TO BE REFLECTED IN A BALANCE SHEET PREPARED IN ACCORDANCE WITH
GAAP.

33


--------------------------------------------------------------------------------


 


SECTION 4.32  DISCLOSURE.  NO REPRESENTATION OR WARRANTY BY SIRIUS OR ANY SELLER
PARTY IN THIS AGREEMENT, AND IN ANY SCHEDULE OR EXHIBIT TO THIS AGREEMENT, OR IN
ANY CERTIFICATE OR OTHER DOCUMENT FURNISHED TO BUYER BY SIRIUS OR THE SELLER
PARTIES AT CLOSING, CONTAINS OR, AS OF THE CLOSING DATE, SHALL CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS OR SHALL OMIT A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER AND THE PARTNERSHIP

Buyer and the Partnership, jointly and severally, represent and warrant to the
Seller Parties as follows:


SECTION 5.1  STATUS AND GOOD STANDING.  BUYER IS A LIMITED LIABILITY COMPANY
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE, WITH FULL LIMITED LIABILITY COMPANY POWER AND AUTHORITY UNDER
ITS CERTIFICATE OF FORMATION AND LIMITED LIABILITY COMPANY AGREEMENT TO OWN AND
LEASE ITS PROPERTIES AND TO CONDUCT BUSINESS AS THE SAME EXISTS ON THE DATE
HEREOF AND ON THE CLOSING DATE.  BUYER IS AN INDIRECT, WHOLLY OWNED SUBSIDIARY
OF THE PARTNERSHIP AND, FOR FEDERAL INCOME TAX PURPOSES, IS DISREGARDED AS AN
ENTITY APART FROM THE PARTNERSHIP.  THE PARTNERSHIP IS A LIMITED PARTNERSHIP
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
DELAWARE, WITH FULL PARTNERSHIP POWER AND AUTHORITY UNDER ITS CERTIFICATE AND
AGREEMENT OF LIMITED PARTNERSHIP TO CONDUCT ITS BUSINESS AS THE SAME EXISTS ON
THE DATE HEREOF AND ON THE CLOSING DATE.  THE PARTNERSHIP IS, AND WILL BE, A
PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES.


SECTION 5.2  AUTHORIZATION.  EACH OF BUYER AND THE PARTNERSHIP HAS FULL LIMITED
LIABILITY COMPANY OR PARTNERSHIP POWER AND AUTHORITY UNDER ITS CERTIFICATE OF
FORMATION AND LIMITED LIABILITY COMPANY AGREEMENT OR CERTIFICATE AND AGREEMENT
OF LIMITED PARTNERSHIP, AS APPLICABLE, AND THE MANAGERS OF BUYER AND THE GENERAL
PARTNER OF THE PARTNERSHIP HAVE TAKEN ALL NECESSARY LIMITED LIABILITY COMPANY OR
PARTNERSHIP ACTION, AS APPLICABLE, TO AUTHORIZE IT, TO EXECUTE AND DELIVER THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO, TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN AND TO TAKE ALL ACTIONS REQUIRED TO BE TAKEN BY
IT PURSUANT TO THE PROVISIONS HEREOF OR THEREOF, AND EACH OF THIS AGREEMENT AND
THE EXHIBITS HERETO CONSTITUTES THE VALID AND BINDING OBLIGATION OF EACH OF
BUYER AND THE PARTNERSHIP, ENFORCEABLE AGAINST EACH SUCH PARTY IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO
THE PRINCIPLES OF EQUITY (WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN
EQUITY OR AT LAW).


SECTION 5.3  NON-CONTRAVENTION.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE SCHEDULES AND EXHIBITS HERETO, NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, DOES OR SHALL VIOLATE, CONFLICT
WITH OR RESULT IN BREACH OF OR REQUIRE NOTICE OR CONSENT UNDER ANY LAW, THE
CERTIFICATE OF FORMATION, CERTIFICATE OF LIMITED PARTNERSHIP, LIMITED LIABILITY
COMPANY AGREEMENT OR AGREEMENT OF LIMITED PARTNERSHIP OF BUYER OR THE
PARTNERSHIP (AS THE CASE MAY BE) NOR OR ANY PROVISION OF ANY AGREEMENT OR
INSTRUMENT TO WHICH BUYER OR THE PARTNERSHIP IS A PARTY.

34


--------------------------------------------------------------------------------


 


SECTION 5.4  VALIDITY.  THERE IS NO INVESTIGATION, CLAIM, PROCEEDING OR
LITIGATION OF ANY TYPE PENDING OR, TO THE KNOWLEDGE OF BUYER OR THE PARTNERSHIP,
THREATENED TO WHICH BUYER OR THE PARTNERSHIP IS A PARTY THAT (I) QUESTIONS OR
INVOLVES THE VALIDITY OR ENFORCEABILITY OF ANY OF BUYER’S OR THE PARTNERSHIP’S
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF THE EXHIBITS HERETO OR (II) SEEKS (OR
REASONABLY MIGHT BE EXPECTED TO SEEK) (A) TO PREVENT OR DELAY THE CONSUMMATION
BY BUYER OR THE PARTNERSHIP OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR (B) DAMAGES IN CONNECTION WITH ANY SUCH CONSUMMATION.


SECTION 5.5  BROKER INVOLVEMENT.  NEITHER BUYER NOR THE PARTNERSHIP HAS HIRED,
RETAINED OR DEALT WITH ANY BROKER OR FINDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


SECTION 5.6  VALID ISSUANCE.  AT THE CLOSING DATE, THE UNIT CONSIDERATION AND
THE LIMITED PARTNER INTERESTS REPRESENTED THEREBY WILL BE DULY AND VALIDLY
AUTHORIZED BY THE PARTNERSHIP AGREEMENT AND, WHEN ISSUED AND DELIVERED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WILL BE DULY AND VALIDLY ISSUED,
FULLY PAID (TO THE EXTENT REQUIRED UNDER THE PARTNERSHIP AGREEMENT) AND
NON-ASSESSABLE (EXCEPT AS SUCH NONASSESSABILITY MAY BE AFFECTED BY MATTERS
DESCRIBED IN THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT UNDER THE
CAPTION “OUR PARTNERSHIP AGREEMENT—LIMITED LIABILITY”).


SECTION 5.7  EXCHANGE ACT REPORTS. THE INFORMATION CONCERNING THE PARTNERSHIP IN
THE PARTNERSHIP’S FILINGS, REPORTS AND SUBMISSIONS UNDER THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), INCLUDING, WITHOUT LIMITATION, THE
FINANCIAL STATEMENTS INCLUDED THEREIN, COPIES OF WHICH HAVE BEEN MADE AVAILABLE
TO THE SELLER PARTIES, DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


SECTION 5.8  BUYER’S REVIEW.  IN CONNECTION WITH ITS DECISION TO PURCHASE THE
MEMBERSHIP INTERESTS, EACH OF BUYER AND THE PARTNERSHIP ACKNOWLEDGES THAT IT IS
A SOPHISTICATED PARTY WITH SUCH KNOWLEDGE AND EXPERIENCE IN BUSINESS AND
FINANCIAL MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE
ACQUISITION.  EACH OF BUYER AND THE PARTNERSHIP HAS HAD AN OPPORTUNITY TO REVIEW
THE RECORDS AND BUSINESS OF SIRIUS PROVIDED TO BUYER AND THE PARTNERSHIP AND TO
ASK QUESTIONS AND RECEIVE ANSWERS FROM SELLERS AND SIRIUS REGARDING SIRIUS.


SECTION 5.9  CITIZENSHIP.  EACH OF BUYER AND THE PARTNERSHIP IS A CITIZEN OF THE
UNITED STATES WITHIN THE MEANING OF CHAPTER 505 OF TITLE 46 OF THE UNITED STATES
CODE, FOR THE PURPOSE OF OPERATING THE VESSELS IN THE COASTWISE TRADE OF THE
UNITED STATES.

ARTICLE VI
COVENANTS


SECTION 6.1  OTHER OFFERS. FROM AND AFTER THE DATE HEREOF AND UNTIL THE CLOSING,
NEITHER THE SELLER PARTIES, SIRIUS NOR ANY OF THEIR RESPECTIVE OFFICERS,
MANAGERS, MEMBERS, EMPLOYEES, AFFILIATES, REPRESENTATIVES OR AGENTS SHALL,
DIRECTLY OR INDIRECTLY, (A) SOLICIT, ENTER INTO OR CONDUCT DISCUSSIONS RELATING
TO, INITIATE OR ENCOURAGE ANY OFFER OR PROPOSAL FOR, OR ANY INDICATION OF
INTEREST IN, (1) A MERGER, CONSOLIDATION, SHARE EXCHANGE OR OTHER BUSINESS
COMBINATION INVOLVING SIRIUS OR ANY SELLER, (2) THE ACQUISITION OF AN EQUITY
INTEREST IN SIRIUS OR

35


--------------------------------------------------------------------------------



ANY SELLER OR (3) A SALE, LICENSE OR OTHER TRANSFER OF ALL OR A MATERIAL PART OF
THE ASSETS OF SIRIUS OR ANY SELLER (EACH, A “TRANSACTION”), OR (B) ENGAGE IN
NEGOTIATIONS WITH OR DISCLOSE ANY NONPUBLIC INFORMATION RELATING TO SIRIUS, ANY
SELLER OR THEIR RESPECTIVE BUSINESSES, OR AFFORD ACCESS TO THE PROPERTIES, BOOKS
OR RECORDS OF SIRIUS OR ANY SELLER, TO ANY PERSON WITH RESPECT TO A
TRANSACTION.  SIRIUS AND THE SELLER PARTIES SHALL NOTIFY BUYER OF ANY SUCH
INQUIRY OR PROPOSAL WITHIN THREE BUSINESS DAYS AFTER RECEIPT OR AWARENESS OF THE
SAME.


SECTION 6.2  CONDUCT OF BUSINESS PENDING CLOSING.


(A)           BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, SIRIUS
AND THE SELLER PARTIES WILL, AND SELLER PARTIES WILL CAUSE SIRIUS TO:

(I)            CONDUCT THE BUSINESS OF SIRIUS IN THE USUAL AND ORDINARY COURSE
THEREOF, INCLUDING, WITHOUT LIMITATION, THE MAKING OF PROPOSALS, QUOTATIONS,
BIDS AND SOLICITATIONS, AND THE ENTERING INTO OF CONTRACTS FOR THE PURCHASE AND
SALE OF PRODUCTS AND SERVICES;

(II)           ORALLY ADVISE BUYER AND, UNLESS PROHIBITED BY CONFIDENTIALITY
REQUIREMENTS OR ANTITRUST LAWS, KEEP BUYER ADVISED OF ANY MATERIAL DEVELOPMENTS
RELATING TO THE BUSINESS OF SIRIUS;

(III)          MAINTAIN AND PRESERVE THE BUSINESS AND ASSETS OF SIRIUS IN
CUSTOMARY REPAIR, ORDER AND CONDITION, REASONABLE WEAR AND TEAR EXCEPTED;

(IV)          USE THEIR REASONABLE BEST EFFORTS TO PRESERVE SIRIUS’S BUSINESS
ORGANIZATION INTACT, TO RETAIN THE SERVICES OF SIRIUS’S OFFICERS, EMPLOYEES AND
AGENTS AND TO PRESERVE SIRIUS’S RELATIONSHIPS AND GOOD WILL WITH ITS SUPPLIERS,
CUSTOMERS, LANDLORDS, CREDITORS, EMPLOYEES, AGENTS AND OTHERS HAVING BUSINESS
DEALINGS WITH SIRIUS;

(V)           CONFER WITH BUYER CONCERNING MATTERS OF A NATURE DESCRIBED IN
SECTION 4.9;

(VI)          USE THEIR REASONABLE EFFORTS TO CAUSE ALL OF THE REPRESENTATIONS
AND WARRANTIES IN ARTICLES III AND IV HEREOF TO CONTINUE TO BE TRUE AND CORRECT;
AND

(VII)         OTHERWISE RESPOND TO BUYER’S REASONABLE REQUESTS CONCERNING THE
STATUS OF THE BUSINESS, OPERATIONS AND FINANCES OF SIRIUS.


(B)           EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT, BETWEEN
THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, THE SELLER PARTIES WILL NOT,
AND THE SELLER PARTIES WILL CAUSE SIRIUS NOT TO, WITHOUT THE PRIOR WRITTEN
CONSENT OF BUYER, TAKE ANY ACTION, OR FAIL TO TAKE ANY REASONABLE ACTION WITHIN
THEIR OR ITS CONTROL, AS A RESULT OF WHICH ANY OF THE CHANGES OR EVENTS LISTED
IN SECTION 4.9 WOULD REASONABLY BE EXPECTED TO OCCUR.


SECTION 6.3  ACCESS.  SIRIUS WILL, AND THE SELLER PARTIES WILL CAUSE SIRIUS TO,
AFFORD BUYER’S OFFICERS, ATTORNEYS, ACCOUNTANTS AND OTHER REPRESENTATIVES
REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO THE OFFICES, PERSONNEL,
PLANTS, PROPERTIES, EQUIPMENT AND RECORDS OF

36


--------------------------------------------------------------------------------



SIRIUS FOR THE PURPOSE OF CONDUCTING AN INVESTIGATION THEREOF.  BUYER SHALL NOT
CONTACT CLIENTS, CHARTERERS, CUSTOMERS OR SUPPLIERS OF SIRIUS WITHOUT THE PRIOR
CONSENT OF WAYNE SUNDBERG (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED).  SIRIUS AND THE SELLER PARTIES WILL FURNISH TO BUYER SUCH FINANCIAL
AND OPERATING DATA AND OTHER INFORMATION AS BUYER MAY REASONABLY REQUEST;
PROVIDED, HOWEVER, THAT THE CONFIDENTIALITY OF ANY DATA OR INFORMATION SO
ACQUIRED SHALL BE MAINTAINED BY BUYER AND ITS REPRESENTATIVES IN ACCORDANCE WITH
THE TERMS OF PARAGRAPH 10 OF THE LETTER OF INTENT DATED JANUARY 25, 2007 BETWEEN
K-SEA OPERATING PARTNERSHIP L.P. AND THE SELLER PARTIES.


SECTION 6.4  TERMINATION OF GUARANTEES AND SETTLEMENT OF INTERCOMPANY AMOUNTS.
THE SELLER PARTIES SHALL CAUSE ANY INTERCOMPANY TRANSACTIONS DESCRIBED IN
SCHEDULE 4.12(F) TO BE TERMINATED OR SETTLED AT OR PRIOR TO THE CLOSING AT NO
COST TO SIRIUS OR TO BUYER.


SECTION 6.5  COVENANT AGAINST COMPETITION.


(A)           AS AN ESSENTIAL CONSIDERATION FOR THE OBLIGATIONS OF BUYER AND THE
PARTNERSHIP UNDER THIS AGREEMENT, EACH SELLER PARTY HEREBY AGREES AND COVENANTS
THAT, EXCEPT ON BEHALF OF THE BUYER OR ITS AFFILIATES, FOR A PERIOD OF THREE
YEARS FOLLOWING THE CLOSING DATE:

(I)            NEITHER THE SELLER PARTY NOR ANY AFFILIATE THEREOF SHALL, FOR
WHATEVER REASON AND WITH OR WITHOUT CAUSE, EITHER INDIVIDUALLY OR IN PARTNERSHIP
OR JOINTLY OR IN CONJUNCTION WITH ANY PERSON OR PERSONS AS PRINCIPAL, AGENT,
EMPLOYEE, SHAREHOLDER (OTHER THAN HOLDING COMMON UNITS OR SHARES OF OTHER
COMPANIES LISTED ON A UNITED STATES STOCK EXCHANGE OR AUTOMATED QUOTATION SYSTEM
THAT DO NOT EXCEED ONE (1%) PERCENT OF THE OUTSTANDING SHARES SO LISTED), OWNER,
INVESTOR, PARTNER OR IN ANY OTHER MANNER WHATSOEVER, DIRECTLY OR INDIRECTLY,
ENGAGE IN ANY MANNER IN THE RESTRICTED BUSINESSES IN THE RESTRICTED TRADES; AND

(II)           NEITHER THE SELLER PARTY NOR ANY AFFILIATE THEREOF SHALL,
DIRECTLY OR INDIRECTLY, (A) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER TO CEASE
DOING BUSINESS WITH BUYER OR ANY OF ITS AFFILIATES, (B) INTERFERE WITH THE
RELATIONSHIP BETWEEN ANY CUSTOMER AND BUYER OR ANY OF ITS AFFILIATES OR (C)
SOLICIT RESTRICTED BUSINESS FROM, OR PROVIDE SUCH SERVICES TO, ANY OF THE
CUSTOMERS OR ACCOUNTS OF BUYER OR ANY OF ITS AFFILIATES.


(B)           IF BUYER BELIEVES THAT ANY SELLER PARTY OR ANY AFFILIATE OF THE
SELLER PARTY HAS VIOLATED THE PROVISIONS OF THIS SECTION 6.5, BUYER SHALL HAVE
THE RIGHT TO SEEK RELIEF FROM ANY COURT OF COMPETENT JURISDICTION AGAINST SUCH
PARTY.  EACH SELLER PARTY ACKNOWLEDGES THAT MONEY DAMAGES ALONE SHALL NOT
ADEQUATELY COMPENSATE BUYER IN THE EVENT OF A BREACH OF THE COVENANTS OF THIS
SECTION 6.5.  THEREFORE, EACH SELLER PARTY AGREES THAT IN ADDITION TO ALL
REMEDIES AVAILABLE AT LAW, IN EQUITY OR UNDER THIS AGREEMENT, BUYER SHALL BE
ENTITLED TO INJUNCTIVE RELIEF FOR THE ENFORCEMENT OF THIS COVENANT.


(C)           EACH SELLER PARTY AGREES THAT THE COVENANTS IN THIS SECTION 6.5
ARE REASONABLE WITH RESPECT TO THEIR DURATION, SCOPE AND GEOGRAPHICAL AREA.

37


--------------------------------------------------------------------------------


 


(D)           THE COVENANTS IN THIS SECTION 6.5 ARE SEVERABLE AND SEPARATE, AND
THE UNENFORCEABILITY OF ANY SPECIFIC COVENANT IN THIS SECTION 6.5 IS NOT
INTENDED BY ANY PARTY HERETO TO, AND SHALL NOT, AFFECT THE PROVISIONS OF ANY
OTHER COVENANT IN THIS SECTION 6.5.  IF ANY COURT OF COMPETENT JURISDICTION
DETERMINES THAT THE SCOPE, TIME OR TERRITORIAL RESTRICTIONS SECTION 6.5(A) SETS
FORTH ARE UNREASONABLE AS APPLIED TO A SELLER PARTY, THE PARTIES HERETO,
INCLUDING EACH SELLER PARTY, ACKNOWLEDGE THEIR MUTUAL INTENTION AND AGREEMENT
THAT THOSE RESTRICTIONS BE ENFORCED TO THE FULLEST EXTENT THE COURT DEEMS
REASONABLE, AND THEREBY SHALL BE REFORMED TO THAT EXTENT.


(E)           ALL THE COVENANTS IN THIS SECTION 6.5 ARE INTENDED BY EACH PARTY
HERETO TO, AND SHALL, BE CONSTRUED AS AN AGREEMENT INDEPENDENT OF ANY OTHER
PROVISION IN THIS AGREEMENT, AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION
OF ANY SELLER PARTY AGAINST BUYER, WHETHER PREDICATED ON THIS AGREEMENT OR
OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY BUYER OF ANY
COVENANT IN THIS SECTION 6.5.  IT IS SPECIFICALLY AGREED THAT THE PERIOD
SPECIFIED IN SECTION 6.5 SHALL BE COMPUTED IN THE CASE OF EACH SELLER PARTY BY
EXCLUDING FROM THAT COMPUTATION ANY TIME DURING WHICH THE SELLER PARTY IS IN
VIOLATION OF ANY PROVISION OF SECTION 6.5.  THE COVENANTS CONTAINED IN THIS
SECTION 6.5 SHALL NOT BE AFFECTED BY ANY BREACH OF ANY OTHER PROVISION HEREOF BY
ANY PARTY HERETO.


(F)            BUYER AND EACH SELLER PARTY HEREBY AGREE THAT THIS SECTION 6.5 IS
A MATERIAL AND SUBSTANTIAL PART OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


SECTION 6.6  FURTHER ASSURANCES.  SIRIUS AND EACH SELLER PARTY SHALL EXECUTE,
ACKNOWLEDGE AND DELIVER OR CAUSE TO BE EXECUTED, ACKNOWLEDGED AND DELIVERED TO
THE BUYER OR ITS AFFILIATES SUCH ASSIGNMENTS OR OTHER INSTRUMENTS OF TRANSFER,
ASSIGNMENT AND CONVEYANCE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
BUYER, AS SHALL BE NECESSARY TO VEST IN BUYER (OR ITS PERMITTED ASSIGNEES) ALL
OF THE RIGHT, TITLE AND INTEREST IN AND TO THE MEMBERSHIP INTERESTS SOLD TO
BUYER BY THE SELLERS PURSUANT TO THIS AGREEMENT, FREE AND CLEAR OF ALL LIENS,
AND ANY OTHER DOCUMENT REASONABLY REQUESTED BY BUYER IN CONNECTION WITH THIS
AGREEMENT.


SECTION 6.7  GOVERNMENTAL FILINGS.  AS PROMPTLY AS PRACTICABLE AFTER THE
EXECUTION OF THIS AGREEMENT, EACH PARTY SHALL, IN COOPERATION WITH THE OTHER,
FILE ANY REPORTS OR NOTIFICATIONS THAT MAY BE REQUIRED TO BE FILED BY IT UNDER
APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, ANY FILINGS UNDER THE HSR ACT).


SECTION 6.8  CONSENTS.  AFTER THE CLOSING, EACH SELLER PARTY SHALL USE ITS BEST
EFFORTS TO OBTAIN ANY CONSENTS OR APPROVALS OR ASSIST IN ANY FILINGS REQUIRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY THAT ARE REQUESTED BY BUYER
AND THAT HAVE NOT BEEN PREVIOUSLY OBTAINED OR MADE.


SECTION 6.9  PUBLIC ANNOUNCEMENTS.  NO PARTY SHALL, WITHOUT THE PRIOR APPROVAL
OF THE OTHER PARTY, ISSUE, OR PERMIT ANY OF ITS PARTNERS, STOCKHOLDERS,
DIRECTORS, OFFICERS, MANAGERS, MEMBERS, EMPLOYEES, AGENTS OR AFFILIATES TO
ISSUE, ANY PRESS RELEASE OR OTHER PUBLIC ANNOUNCEMENT WITH RESPECT TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS MAY BE REQUIRED BY
LAW OR APPLICABLE STOCK EXCHANGE REGULATIONS.


SECTION 6.10  TAX MATTERS

38


--------------------------------------------------------------------------------


 


(A)           THE SELLER PARTIES AND BUYER AGREE THAT THE TRANSACTIONS PURSUANT
TO THIS AGREEMENT SHALL, FOR FEDERAL INCOME TAX (AND RELATED STATE INCOME TAX)
PURPOSES, BE REPORTED  AS A MERGER OF SIRIUS INTO THE PARTNERSHIP, GOVERNED BY
THE “ASSETS-OVER” FORM DESCRIBED IN TREAS. REG. § 1.708-1(C)(3)(I), IN WHICH

(I)            SIRIUS IS THE “TERMINATED” PARTNERSHIP,

(II)           SMITH LLC IS TREATED AS SELLING A PORTION OF ITS ONE-THIRD
INTEREST IN SIRIUS TO THE PARTNERSHIP PURSUANT TO TREAS. REG. § 1.708-1(C)(4)
(AND SMITH LLC AND SMITH HEREBY EXPRESSLY CONSENT TO SUCH APPLICATION OF TREAS.
REG. § 1.708-1(C)(4)) IMMEDIATELY PRIOR TO THE CLOSING IN EXCHANGE FOR (X) THE
PORTION OF THE CASH CONSIDERATION ALLOCATED TO SMITH LLC IN SCHEDULE 2.8 AND (Y)
ANY OTHER ITEMS ALLOCABLE TO SMITH LLC UNDER FEDERAL INCOME TAX PRINCIPLES,
INCLUDING, WITHOUT LIMITATION, A PORTION OF THE PAYMENTS MADE PURSUANT TO
SECTION 6.12(C) HEREOF,

(III)          WS MARITIME IS TREATED AS SELLING ITS ENTIRE ONE-THIRD INTEREST
IN SIRIUS TO THE PARTNERSHIP PURSUANT TO TREAS. REG. § 1.708-1(C)(4) (AND WS
MARITIME AND SUNDBERG HEREBY EXPRESSLY CONSENT TO SUCH APPLICATION OF TREAS.
REG. § 1.708-1(C)(4)) IMMEDIATELY PRIOR TO THE CLOSING IN EXCHANGE FOR (X) THE
PORTION OF THE CASH CONSIDERATION ALLOCATED TO WS MARITIME IN SCHEDULE 2.8 AND
(Y) ANY OTHER ITEMS ALLOCABLE TO WS MARITIME UNDER FEDERAL INCOME TAX
PRINCIPLES, INCLUDING, WITHOUT LIMITATION, A PORTION OF THE PAYMENTS MADE
PURSUANT TO SECTION 6.12(C) HEREOF,

(IV)          RCD IS TREATED AS SELLING A PORTION OF ITS ONE-THIRD INTEREST IN
SIRIUS TO THE PARTNERSHIP PURSUANT TO TREAS. REG. § 1.708-1(C)(4) (AND RCD AND
DORN HEREBY EXPRESSLY CONSENT TO SUCH APPLICATION OF TREAS. REG. §
1.708-1(C)(4)) IMMEDIATELY PRIOR TO THE CLOSING IN EXCHANGE FOR (X) THE PORTION
OF THE CASH CONSIDERATION ALLOCATED TO RCD IN SCHEDULE 2.8 AND (Y) ANY OTHER
ITEMS ALLOCABLE TO RCD UNDER FEDERAL INCOME TAX PRINCIPLES, INCLUDING, WITHOUT
LIMITATION, A PORTION OF THE PAYMENTS MADE PURSUANT TO SECTION 6.12(C) HEREOF,

(V)           THE DETERMINATION OF THE PORTIONS OF THE ONE-THIRD INTERESTS OF
EACH OF SMITH LLC AND RCD THAT ARE TREATED AS SOLD TO THE PARTNERSHIP PURSUANT
TO SECTIONS 6.10(A)(II) AND (IV), RESPECTIVELY, ARE MADE BASED ON THE RATIO OF
THE AMOUNT OF CONSIDERATION DESCRIBED IN SECTIONS 6.10(A)(II) AND (IV),
RESPECTIVELY, TO THE TOTAL MERGER CONSIDERATION RECEIVED BY SMITH LLC AND RCD,
RESPECTIVELY, PURSUANT TO SCHEDULE 2.8.

(VI)          THE PARTNERSHIP IS TREATED AS PURCHASING THE INTERESTS IN SIRIUS
DESCRIBED IN SECTIONS 6.10(A)(II), (III) AND (IV) (THE “CASH TRANSACTION
INTERESTS”) IMMEDIATELY PRIOR TO THE CLOSING AND AS RECEIVING A DISTRIBUTION
FROM SIRIUS AT THE CLOSING OF THE PORTION OF THE ASSETS AND LIABILITIES OF
SIRIUS ALLOCABLE TO THE CASH TRANSACTION INTERESTS IN LIQUIDATION OF SUCH
INTERESTS,

39


--------------------------------------------------------------------------------


 

(VII)         AT THE CLOSING, SIRIUS IS TREATED AS (X) TRANSFERRING THE PORTION
OF ITS ASSETS AND LIABILITIES THAT ARE NOT ALLOCABLE TO THE CASH TRANSACTION
INTERESTS TO THE PARTNERSHIP IN EXCHANGE FOR THE UNIT CONSIDERATION (THE “UNIT
TRANSACTION”) AND (Y) DISTRIBUTING THE UNIT CONSIDERATION TO SMITH LLC AND RCD
IN THE AMOUNTS SPECIFIED IN SCHEDULE 2.8 IN LIQUIDATION OF THEIR INTERESTS IN
SIRIUS OTHER THAN THE CASH TRANSACTION INTERESTS,

(VIII)        THE UNIT TRANSACTION WILL BE TREATED AS A TAX-FREE TRANSFER UNDER
SECTION 721, EXCEPT TO THE EXTENT ANY PORTION OF THE ALLOCABLE ASSUMED
LIABILITIES MUST BE TREATED AS THE PROCEEDS OF A TAXABLE SALE OF A PORTION OF
THE ASSETS OF SIRIUS PURSUANT TO SECTION 707 OF THE CODE AND THE REGULATIONS
THEREUNDER AND

(IX)           REFERENCES TO SMITH LLC, WS MARITIME OR RCD IN THIS SECTION 6.10
ARE TREATED AS REFERENCES TO SMITH, SUNDBERG OR DORN, RESPECTIVELY TO THE EXTENT
ANY OF SMITH LLC, WS MARITIME OR RCD IS A DISREGARDED ENTITY FOR FEDERAL INCOME
TAX PURPOSES.

THE BUYER, SMITH LLC AND RCD WILL CONSULT WITH EACH OTHER AND ATTEMPT TO AGREE
IN GOOD FAITH AS TO THE PORTION, IF ANY, OF SIRIUS’S ASSETS THAT IS TREATED AS
DISPOSED OF IN A TAXABLE SALE PURSUANT TO SECTION 707 OF THE CODE AND SECTION
6.10(A)(VIII) OF THIS AGREEMENT.  FOR THIS PURPOSE, NO LIABILITY WILL BE TREATED
AS A “QUALIFIED LIABILITY” UNDER TREAS. REG. § 1.707-5(A)(6) IF SCHEDULE 4.26(E)
DOES NOT CONTAIN SUFFICIENT INFORMATION TO CONFIRM THE STATUS OF THE LIABILITY
AS A “QUALIFIED LIABILITY”).  IN THE EVENT THE PARTIES ARE UNABLE TO AGREE, THE
DETERMINATION OF THE BUYER WILL BE BINDING ON THE PARTIES.  EACH PARTY AGREES
NOT TO ASSERT, IN CONNECTION WITH ANY TAX RETURN, TAX AUDIT OR SIMILAR
PROCEEDING, ANY POSITION INCONSISTENT WITH THE ALLOCATIONS AND DETERMINATIONS
DESCRIBED IN THIS SECTION 6.10(A).


(B)           THE SELLERS WILL INDEMNIFY AND HOLD SIRIUS AND BUYER HARMLESS FROM
(I) ANY LIABILITY FOR TAXES WITH RESPECT TO SIRIUS ITEMS (AND ANY OTHER
LIABILITY OF SIRIUS FOR TAXES) FOR EVENTS, AND FOR TAX PERIODS (OR PORTIONS
THEREOF) ENDING, ON OR BEFORE THE CLOSING DATE, AND (II) ANY LIABILITY OF SIRIUS
OR ANY OTHER ENTITY FOR WHICH SIRIUS COULD BE HELD LIABLE AFTER THE CLOSING
UNDER TREAS. REG. § 1.1361-4(A)(6), TREAS. REG. § 1.1502-6, TREAS. REG. §
301.7701-2(C)(2)(III) OR SIMILAR PRINCIPLES, EXCEPTING TAXES DESCRIBED IN
SECTION 6.10(C).  FOR TAX PERIODS ENDING ON OR BEFORE THE CLOSING DATE, THE
SELLER PARTIES AND SIRIUS SHALL CAUSE TO BE TIMELY FILED WITH APPROPRIATE
GOVERNMENTAL BODIES ALL TAX RETURNS REQUIRED TO BE FILED BY OR WITH RESPECT TO
SIRIUS AND SIRIUS ITEMS, AND SHALL PAY OR CAUSE TO BE PAID OR MAKE PROVISIONS
FOR THE PAYMENT OF ALL TAXES DUE WITH RESPECT THERETO.  BUYER AND THE
PARTNERSHIP SHALL COOPERATE WITH THE SELLER PARTIES AND PROVIDE SUCH INFORMATION
AND ACCESS TO RECORDS AND PERSONNEL AS IS REASONABLY NECESSARY TO PREPARE SUCH
RETURNS.


(C)           ALL TRANSFER, DOCUMENTARY, SALES, USE, REGISTRATION, REAL ESTATE
TRANSFER OR GAIN OR SIMILAR OR RELATED TAX (BUT NOT ANY BUSINESS AND OCCUPATION
TAX) RELATED TO OR ARISING FROM THE TRANSACTIONS CONTEMPLATED HEREIN SHALL BE
BORNE BY BUYER.  SELLERS AND BUYER SHALL COOPERATE IN TIMELY MAKING ALL TAX
RETURNS AS MAY BE REQUIRED TO COMPLY WITH THE PROVISIONS OF SUCH TAX LAWS.

 

40


--------------------------------------------------------------------------------



(D)           MEMBERS SHALL CAUSE THE PROVISIONS OF ANY TAX SHARING AGREEMENT
BETWEEN MEMBERS AND ANY OF THEIR AFFILIATES (OTHER THAN SIRIUS), ON THE ONE
HAND, AND SIRIUS, ON THE OTHER HAND, TO BE TERMINATED ON OR BEFORE THE CLOSING
DATE, AND NO FURTHER PAYMENTS SHALL BE MADE THEREUNDER.


(E)           THE SELLER PARTIES, SIRIUS, THE BUYER AND THE PARTNERSHIP SHALL
PREPARE ALL TAX RETURNS (AND SHALL JOINTLY PREPARE IRS FORM 8594, IF SUCH FORM
IS REQUIRED AS TO ALL OR ANY PORTION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS SOON AS PRACTICABLE AFTER THE CLOSING DATE) TO REPORT THE
ALLOCATION OF THE MERGER CONSIDERATION

(I)            IN A MANNER CONSISTENT WITH SECTION 6.10(A) AND

(II)           AMONG THE ASSETS OF SIRIUS IN THE MANNER REQUIRED BY LAW, ON THE
BASIS THAT (W) THE FAIR MARKET VALUE OF THE VESSELS IS EQUAL TO THE AMOUNT
DETERMINED IN AN APPRAISAL OF THE VESSELS OWNED OR LEASED BY SIRIUS TO BE
PREPARED BY MARCON INTERNATIONAL, INC.  (WITH BUYER TO BEAR THE COST OF THE
APPRAISAL), (X) THE FAIR MARKET VALUE OF ALL TANGIBLE ASSETS OTHER THAN VESSELS
IS EQUAL TO THEIR RESPECTIVE TAX BASES, (Y) THE FAIR MARKET VALUE OF THE
COVENANTS NOT TO COMPETE IN SECTION 6.5 IS EQUAL TO THE AMOUNT DETERMINED IN AN
APPRAISAL TO BE OBTAINED BY BUYER AT BUYER’S EXPENSE AND (Z) THE FAIR MARKET
VALUE OF ALL OTHER INTANGIBLE ASSETS IS EQUAL TO THE BALANCE OF ANY ALLOCABLE
CONSIDERATION; PROVIDED THAT THE TOTAL AMOUNT ALLOCATED TO THE COVENANTS NOT TO
COMPETE UNDER SECTION 6.10(E)(II)(Y) AND OTHER INTANGIBLE ASSETS THAT PRODUCE
ORDINARY INCOME TO THE SELLER PARTIES WILL NOT EXCEED $400,000


(F)            A CAPITAL ACCOUNT WILL BE ESTABLISHED FOR EACH PARTNERSHIP UNIT
ISSUED AS UNIT CONSIDERATION IN AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF THE
UNIT ON THE CLOSING DATE.  DIFFERENCES BETWEEN THE FAIR MARKET VALUE AND THE
BASIS OF THE SIRIUS ASSETS ALLOCABLE TO THE CONTRIBUTIONS SHALL BE TAKEN INTO
ACCOUNT IN THE MANNER REQUIRED BY SECTION 704(C) OF THE CODE.  THE BUYER WILL
ELECT THE REMEDIAL METHOD OF TREAS. REG. § 1.704-3(D) AS TO ALL SUCH ASSETS. 
ALL OTHER DETERMINATIONS REGARDING THE APPLICATION OF SECTION 704(C), THE
DETERMINATION AND MAINTENANCE OF CAPITAL ACCOUNTS AND OTHER TAX MATTERS RELATING
TO THE CONTRIBUTIONS AND THE ASSETS ALLOCABLE THERETO SHALL BE MADE IN THE
DISCRETION OF THE BUYER IN A MANNER CONSISTENT WITH THE PARTNERSHIP AGREEMENT. 
FOR A PERIOD OF THREE YEARS FOLLOWING THE CLOSING DATE, THE BUYER WILL NOT SELL
ANY OF VESSELS OWNED BY SIRIUS ON THE CLOSING DATE.


(G)           IF SIRIUS DOES NOT HAVE AN ELECTION UNDER SECTION 754 OF THE CODE
IN EFFECT AS OF THE DATE HEREOF, THE SELLER PARTIES SHALL CAUSE SIRIUS TO MAKE
SUCH AN ELECTION IN THE FIRST FEDERAL INCOME TAX RETURN OF SIRIUS FILED AFTER
THE DATE HEREOF (WHETHER OR NOT SUCH RETURN IS THE FINAL INCOME TAX RETURN OF
SIRIUS FOR THE PERIOD ENDING ON THE CLOSING DATE).


SECTION 6.11           CLOSING DATE BALANCE SHEET.  ON THE CLOSING DATE, SELLERS
SHALL DELIVER TO BUYER A BALANCE SHEET OF SIRIUS AS OF THE CLOSING DATE (THE
“CLOSING DATE BALANCE SHEET”), ACCOMPANIED BY A CERTIFICATE OF THE PRESIDENT OF
SIRIUS TO THE EFFECT THAT SUCH STATEMENT, EXCEPT AS SET FORTH ON SCHEDULE 6.11,
HAS BEEN PREPARED IN ACCORDANCE WITH GAAP.  WITHIN SIXTY DAYS FOLLOWING THE
DELIVERY OF THE CLOSING DATE BALANCE SHEET, BUYER SHALL NOTIFY THE SELLER
PARTIES IF BUYER DISAGREES WITH THE CLOSING DATE BALANCE SHEET.  IF BUYER DOES
NOT SO NOTIFY THE

41


--------------------------------------------------------------------------------


Seller Parties, Buyer shall be deemed to have accepted such determination.  If
Buyer does so notify the Seller Parties that Buyer disagrees with such
determination, and the Seller Parties and Buyer are thereafter unable to agree
within ten days upon the Closing Date Balance Sheet, then the Closing Date
Balance Sheet shall be determined by an independent accounting firm selected by
the Seller Parties from a list of three nationally recognized independent
accounting firms provided by Buyer.  The determination by such accounting firm
shall be final and binding on Buyer and the Seller Parties, and the fees and
expenses of such accounting firm shall be borne equally by the Seller Parties,
on the one hand, and Buyer, on the other hand.


SECTION 6.12           EMPLOYEES.


(A)           FOR A PERIOD OF THREE YEARS AFTER THE CLOSING, NONE OF THE SELLER
PARTIES OR THEIR AFFILIATES SHALL, DIRECTLY OR INDIRECTLY, EITHER FOR ITSELF OR
ANY OTHER PERSON, (I) INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF BUYER OR ITS
AFFILIATES TO LEAVE THE EMPLOY OF BUYER OR ITS AFFILIATES, (II) IN ANY WAY
INTERFERE WITH THE RELATIONSHIP BETWEEN BUYER OR ITS AFFILIATES AND ANY OF THEIR
RESPECTIVE EMPLOYEES (PROVIDED THAT NO PARTY SHALL BE DEEMED TO BE INTERFERING
WITH SUCH RELATIONSHIP IF IT HIRES A FORMER EMPLOYEE OF THE OTHER PARTY WHO HAS
BEEN TERMINATED BY THE OTHER PARTY OR HAS RESIGNED FROM THE EMPLOYMENT OF SUCH
OTHER PARTY AND THE PROVISIONS OF CLAUSE (I) HEREOF HAVE NOT BEEN VIOLATED BY
THE SELLER PARTIES OR THEIR AFFILIATES), OR (III) EMPLOY, OR OTHERWISE ENGAGE AS
AN EMPLOYEE, INDEPENDENT CONTRACTOR OR OTHERWISE, ANY EMPLOYEE OF BUYER OR ITS
AFFILIATES, IN EACH CASE EXCEPT FOR EMPLOYEES SET FORTH ON SCHEDULE 6.12(A). 
FOR PURPOSES OF THIS SECTION 6.12, EMPLOYEES OF SIRIUS IMMEDIATELY PRIOR TO THE
CLOSING SHALL BE DEEMED TO BE EMPLOYEES OF BUYER AND ITS AFFILIATES AND NOT
EMPLOYEES OF THE SELLER PARTIES AND THEIR AFFILIATES.


(B)           PRIOR TO THE CLOSING DATE, SIRIUS SHALL TERMINATE PARTICIPATION IN
EACH OF THE PLANS AND AGREEMENTS SET FORTH ON SCHEDULE 4.20 TO THE EXTENT
REQUESTED BY BUYER (THE “TERMINATED PLANS”), AND SIRIUS AND THE SELLER PARTIES
SHALL TAKE ALL ACTIONS REASONABLY NECESSARY TO ENSURE THAT ALL LIABILITIES
ARISING UNDER THE TERMINATED PLANS ARE EITHER SATISFIED PRIOR TO THE CLOSING OR
ASSUMED BY THE SELLER PARTIES OR ANOTHER AFFILIATE OF THE SELLER PARTIES.


(C)           AT OR PRIOR TO CLOSING, SIRIUS MAY, AT ITS OPTION, PAY TO ITS
EMPLOYEES ONE-TIME BONUSES OR OTHER COMPENSATION IN AN AMOUNT NOT TO EXCEED
$1,000,000 IN THE AGGREGATE INCLUDING ALL EMPLOYMENT AND OTHER TAXES PAYABLE IN
CONNECTION THEREWITH.  AT CLOSING, THE AGGREGATE AMOUNT OF SUCH BONUSES OR OTHER
COMPENSATION AND EMPLOYMENT AND OTHER TAXES IN CONNECTION THEREWITH SHALL BE
PAID BY BUYER TO SIRIUS AS A CAPITAL CONTRIBUTION, AND THE MERGER CONSIDERATION
SHALL BE REDUCED BY SUCH AMOUNT AS PROVIDED IN SECTION 2.8(A)(I)(6).  SUCH
BONUSES OR OTHER COMPENSATION SHALL BE PAID ONLY IF THE RECEIVING EMPLOYEE
EXECUTES AND DELIVERS A RELEASE IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT A.


SECTION 6.13           VEHICLE PURCHASE OPTION.  IMMEDIATELY AFTER CLOSING, EACH
SELLER SHALL HAVE THE OPTION TO PURCHASE THE AUTOMOBILE SET FORTH OPPOSITE SUCH
SELLER’S NAME ON SCHEDULE 6.13 FOR THE PURCHASE PRICE SET FORTH THEREIN.  SUCH
OPTION SHALL REMAIN IN EFFECT FOR TEN BUSINESS DAYS AFTER THE CLOSING DATE.


SECTION 6.14           FINANCIAL STATEMENTS.  SIRIUS AND THE SELLER PARTIES
SHALL ENGAGE PRICEWATERHOUSECOOPERS LLP TO CONDUCT A THREE-YEAR AUDIT OF THE
FINANCIAL STATEMENTS OF SIRIUS

42


--------------------------------------------------------------------------------


and financial reviews under Statement of Auditing Standards No. 100 of the
interim unaudited financial statements of Sirius, which in each case are
required to be filed by Buyer or its Affiliates under Rule 3-05 of Regulation
S-X of the Exchange Act.  Such financial statements shall be free of any
qualifications and shall be substantially consistent with the Unaudited
Financial Statements.  The financial statements provided for in this Section
6.14 shall, when completed, be attached as Schedule 4.12(b) and Schedule 4.12(c)
to this Agreement, as applicable, as provided in Section 4.12(b) and Section
4.12(c).


SECTION 6.15           NOTIFICATION.  BETWEEN THE DATE OF THIS AGREEMENT AND THE
CLOSING DATE, SIRIUS AND THE SELLER PARTIES WILL PROMPTLY NOTIFY BUYER IN
WRITING IF SIRIUS OR ANY SUCH SELLER PARTY BECOMES AWARE OF ANY FACT OR
CONDITION THAT CAUSES OR CONSTITUTES A BREACH OF ANY OF THE REPRESENTATIONS AND
WARRANTIES OF SIRIUS OR ANY SELLER PARTY AS OF THE DATE OF THIS AGREEMENT, OR IF
SIRIUS OR ANY SUCH SELLER PARTY BECOMES AWARE OF THE OCCURRENCE AFTER THE DATE
OF THIS AGREEMENT OF ANY FACT OR CONDITION THAT WOULD (EXCEPT AS EXPRESSLY
CONTEMPLATED BY THIS AGREEMENT) CAUSE OR CONSTITUTE A BREACH OF ANY SUCH
REPRESENTATION OR WARRANTY HAD SUCH REPRESENTATION OR WARRANTY BEEN MADE AS OF
THE TIME OF OCCURRENCE OR DISCOVERY OF SUCH FACT OR CONDITION.  IF ANY SUCH FACT
OR CONDITION WOULD REQUIRE ANY CHANGE IN THE SCHEDULES REFERRED TO IN ARTICLES
III OR IV OF THIS AGREEMENT IF SUCH SCHEDULES WERE DATED AS OF THE DATE OF THE
OCCURRENCE OR DISCOVERY OF ANY SUCH FACT OR CONDITION, THEN SIRIUS AND THE
SELLER PARTIES WILL PROMPTLY DELIVER TO BUYER A SUPPLEMENT TO SUCH SCHEDULES
SPECIFYING SUCH CHANGE.  DURING THE SAME PERIOD, SIRIUS AND THE SELLER PARTIES
WILL PROMPTLY NOTIFY BUYER OF THE OCCURRENCE OF ANY BREACH OF ANY PRE-CLOSING
COVENANT OF SIRIUS OR THE SELLER PARTIES IN THIS AGREEMENT OR OF THE OCCURRENCE
OF ANY EVENT THAT MAY MAKE THE SATISFACTION OF THE CONDITIONS IN ARTICLE VIII
IMPOSSIBLE OR UNLIKELY.  IF BUYER ELECTS TO PROCEED WITH THE CLOSING AFTER
RECEIPT OF SUCH WRITTEN NOTIFICATION, THEN BUYER SHALL BE DEEMED TO HAVE WAIVED
IN FULL ANY BREACH OF THE REPRESENTATIONS, WARRANTIES OR PRE-CLOSING COVENANTS
OF SIRIUS OR THE SELLER PARTIES CONTAINED IN ANY SUCH NOTIFICATION (BUT ONLY TO
THE EXTENT DESCRIBED THEREIN).


SECTION 6.16           INSURANCE.  SIRIUS AND THE SELLER PARTIES WILL COOPERATE
WITH BUYER TO ARRANGE FOR NEW INSURANCE COVERAGES FOR SIRIUS EFFECTIVE UPON AND
AFTER THE CLOSING WITH THE COST OF SUCH NEW INSURANCE COVERAGES TO BE AT BUYER’S
EXPENSE.  THE SELLER PARTIES SHALL USE THEIR REASONABLE BEST EFFORTS TO KEEP THE
INSURANCE POLICIES IN FULL FORCE AND EFFECT FROM AND AFTER THE CLOSING DATE WITH
RESPECT TO CLAIMS OCCURRING PRIOR TO THE CLOSING DATE.


SECTION 6.17           MISDIRECTED PAYMENTS.  TO THE EXTENT THE SELLER PARTIES
OR ANY OF THEIR RESPECTIVE AFFILIATES RECEIVE PAYMENTS FROM SIRIUS’S CUSTOMERS
AFTER THE CLOSING WITH RESPECT TO SERVICES RENDERED BY SIRIUS, THEN THE
RECEIVING PARTY SHALL PROMPTLY REMIT SUCH PAYMENTS TO SIRIUS.


SECTION 6.18           RESTRICTIONS ON TRANSFER; LEGENDS.


(A)           A SELLER PARTY SHALL NOT TRANSFER (WHETHER BY SALE, ASSIGNMENT,
PLEDGE OR OTHERWISE) ANY UNIT CONSIDERATION TO ANY PERSON UNLESS SUCH PERSON IS
A CITIZEN OF THE UNITED STATES WITHIN THE MEANING OF CHAPTER 505 OF TITLE 46 OF
THE UNITED STATES CODE FOR THE PURPOSE OF OPERATING VESSELS IN THE COASTWISE
TRADE OF THE UNITED STATES AND UNLESS SUCH PERSON OTHERWISE COMPLIES WITH THIS
SECTION 6.18.

43


--------------------------------------------------------------------------------



(B)           PRIOR TO ANY PROPOSED TRANSFER (WHETHER BY SALE, ASSIGNMENT,
PLEDGE OR OTHERWISE) OF THE UNIT CONSIDERATION, THE PROPOSED TRANSFEROR (THE
“TRANSFEROR”) WILL GIVE WRITTEN NOTICE TO THE PARTNERSHIP OF ITS INTENTION TO
EFFECT SUCH TRANSFER.  EACH SUCH NOTICE SHALL DESCRIBE THE MANNER AND
CIRCUMSTANCES OF THE PROPOSED TRANSFER IN SUFFICIENT DETAIL, CONTAIN EVIDENCE OF
CITIZENSHIP OF THE PROPOSED TRANSFEREE AND SHALL BE ACCOMPANIED BY A WRITTEN
OPINION OF LEGAL COUNSEL WHO SHALL BE REASONABLY SATISFACTORY TO THE
PARTNERSHIP, ADDRESSED TO THE PARTNERSHIP, TO THE EFFECT THAT (I) THE PROPOSED
TRANSFER OF THE SECURITIES IN QUESTION MAY BE EFFECTED WITHOUT REGISTRATION
UNDER THE SECURITIES ACT, (II) SUCH PROPOSED TRANSFER DOES NOT CALL INTO
QUESTION THE EXEMPTION FROM REGISTRATION UNDER WHICH SUCH UNIT CONSIDERATION WAS
INITIALLY ISSUED BY THE PARTNERSHIP TO THE SELLER PARTY AND (III) THE PROPOSED
TRANSFEREE IS A CITIZEN OF THE UNITED STATES WITHIN THE MEANING OF CHAPTER 505
OF TITLE 46 OF THE UNITED STATES CODE FOR THE PURPOSE OF OPERATING VESSELS IN
THE COASTWISE TRADE OF THE UNITED STATES.  ANY SUCH LEGAL OPINION MUST BE
REASONABLY SATISFACTORY TO THE PARTNERSHIP AND MUST STATE THAT IT MAY ALSO BE
RELIED UPON BY ANY APPLICABLE TRANSFER AGENT OR STOCK EXCHANGE OR COUNSEL TO THE
PARTNERSHIP.  THE PARTNERSHIP MAY ALSO REQUIRE A CERTIFICATE OF THE TRANSFEROR
THAT CERTIFIES AS TO MATTERS THAT ASSIST THE PARTNERSHIP IN ESTABLISHING
COMPLIANCE WITH SECURITIES LAWS AS AT THE TIME OF THE PROPOSED TRANSFER
(INCLUDING, WITHOUT LIMITATION, REPRESENTATIONS RELATING TO THE PROPOSED
TRANSFER AND THE TRANSFEREE OF THE TYPE SET FORTH IN SECTION 3.8 HERETO).


(C)           UPON COMPLIANCE WITH THE TERMS HEREOF TO THE REASONABLE
SATISFACTION OF THE PARTNERSHIP, THE TRANSFEROR SHALL BE ENTITLED TO TRANSFER
SUCH SECURITIES IN ACCORDANCE WITH THE TERMS OF THE NOTICE DELIVERED BY THE
TRANSFEROR TO THE PARTNERSHIP.  EACH CERTIFICATE EVIDENCING THE UNIT
CONSIDERATION SO TRANSFERRED SHALL BEAR AN APPROPRIATE RESTRICTIVE LEGEND
REASONABLY DEEMED NECESSARY BY THE PARTNERSHIP, INCLUDING ANY APPROPRIATE LEGEND
RELATING TO THE RESTRICTIONS AND OBLIGATIONS SET FORTH IN THIS SECTION 6.18 AND
IN SECTION 3.8 HERETO.


(D)           THE TRANSFEROR WILL, PRIOR TO ANY TRANSFER (UNLESS SUCH TRANSFER
IS MADE PURSUANT TO RULE 144 OR AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT), CAUSE ANY TRANSFEREE OF THE UNIT CONSIDERATION TO ENTER INTO AN
AGREEMENT WITH THE PARTNERSHIP THAT THE TRANSFEREE WILL TAKE AND HOLD SUCH
SECURITIES SUBJECT TO THE PROVISIONS AND UPON THE CONDITIONS SPECIFIED IN THIS
SECTION 6.18 AND IN SECTION 3.8 HERETO.


(E)           THE PARTNERSHIP MAY ISSUE STOP TRANSFER INSTRUCTIONS TO ANY
TRANSFER AGENT FOR THE COMMON UNITS IN ORDER TO IMPLEMENT ANY RESTRICTION ON
TRANSFER CONTEMPLATED BY THIS SECTION 6.18 OR SECTION 3.8 HERETO.  THE
CERTIFICATES REPRESENTING THE UNIT CONSIDERATION SHALL CONTAIN THE FOLLOWING
LEGEND:

THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAW.  SUCH UNITS MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
PARTNERSHIP AS TO THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION THAT SUCH
REGISTRATION IS NOT REQUIRED AND THAT ANY PROSPECTUS DELIVERY REQUIREMENTS ARE
NOT APPLICABLE.  THE UNITS WERE ISSUED PURSUANT TO AN

44


--------------------------------------------------------------------------------


AGREEMENT WHICH INCLUDES ADDITIONAL RESTRICTIONS ON THEIR TRANSFER AND COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE PARTNERSHIP AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE PARTNERSHIP.


(F)            WITHOUT LIMITING THE GENERALITY OF ANY OTHER PROVISION HEREOF,
THE PROVISIONS OF THIS SECTION SHALL BE BINDING ON SUCCESSIVE TRANSFEREES.  THE
PARTNERSHIP SHALL HAVE NO OBLIGATION TO EFFECT ANY TRANSFER ON ITS BOOKS AND
RECORDS (AND NO SUCH ATTEMPTED TRANSFER SHALL BE EFFECTIVE) UNLESS SUCH TRANSFER
IS MADE IN ACCORDANCE WITH THE TERMS OF THIS SECTION 6.18.


(G)           THE PROVISIONS OF SUBSECTIONS (A) - (F) OF THIS SECTION 6.18 SHALL
NOT APPLY TO ANY TRANSFER EFFECTED ON THE NEW YORK STOCK EXCHANGE PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

ARTICLE VII
INDEMNIFICATION


SECTION 7.1             SELLER PARTIES’ INDEMNITY OBLIGATIONS


(A)           SELLER AND ITS MEMBER AGREE, SEVERALLY AND NOT JOINTLY WITH ANY
OTHER SELLER OR MEMBER, TO INDEMNIFY EACH BUYER INDEMNIFIED PARTY AGAINST, AND
HOLD EACH BUYER INDEMNIFIED PARTY HARMLESS FROM AND AGAINST, ANY INDEMNIFIED
AMOUNTS THAT ARISE FROM, ARE BASED ON OR RELATE OR OTHERWISE ARE ATTRIBUTABLE TO
(1) ANY ERROR, INACCURACY, BREACH OR MISREPRESENTATION IN ANY OF THE
REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF SUCH SELLER AND ITS
MEMBER IN ARTICLE III OF THIS AGREEMENT, (2) ANY VIOLATION OR BREACH BY SUCH
SELLER OR ITS MEMBER OF OR DEFAULT BY SUCH SELLER OR ITS MEMBER UNDER THE TERMS
OF THIS AGREEMENT, AND (3) ANY CLAIM BY ANY PERSON FOR BROKERAGE OR FINDER’S
FEES OR COMMISSIONS OR SIMILAR PAYMENTS BASED UPON ANY AGREEMENT OR
UNDERSTANDING ALLEGED TO HAVE BEEN MADE BY ANY SUCH PERSON WITH SUCH SELLER OR
ITS MEMBER (OR ANY PERSON ACTING ON THEIR BEHALF) IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  BUYER SHALL BE ENTITLED TO RECOVER
ITS REASONABLE AND NECESSARY ATTORNEYS’ FEES AND LITIGATION EXPENSES INCURRED IN
CONNECTION WITH SUCCESSFUL ENFORCEMENT OF ITS RIGHTS UNDER THIS SECTION 7.1(A).


(B)           THE SELLER PARTIES AGREE, JOINTLY AND SEVERALLY, TO INDEMNIFY EACH
BUYER INDEMNIFIED PARTY AGAINST, AND HOLD EACH BUYER INDEMNIFIED PARTY HARMLESS
FROM AND AGAINST, ANY INDEMNIFIED AMOUNTS THAT ARISE FROM, ARE BASED ON OR
RELATE OR OTHERWISE ARE ATTRIBUTABLE TO (1) ANY ERROR, INACCURACY, BREACH OR
MISREPRESENTATION IN ANY OF THE REPRESENTATIONS AND WARRANTIES MADE BY OR ON
BEHALF OF SIRIUS AND THE SELLER PARTIES IN ARTICLE IV OF THIS AGREEMENT
(PROVIDED THAT THE REPRESENTATIONS AND WARRANTIES SHALL BE READ AS IF NO
MATERIALITY QUALIFIERS WERE CONTAINED THEREIN), (2) ANY VIOLATION OR BREACH BY
SIRIUS OR THE SELLER PARTIES OF OR DEFAULT BY SIRIUS OR THE SELLER PARTIES UNDER
THE TERMS OF THIS AGREEMENT, (3) ANY CLAIM BY ANY PERSON FOR BROKERAGE OR
FINDER’S FEES OR COMMISSIONS OR SIMILAR PAYMENTS BASED UPON ANY AGREEMENT OR
UNDERSTANDING ALLEGED TO HAVE BEEN MADE BY ANY SUCH PERSON WITH ANY SELLER PARTY
OR SIRIUS (OR

45


--------------------------------------------------------------------------------


any Person acting on their behalf) in connection with any of the transactions
contemplated by this Agreement, (4) any claim by any Person under ERISA or other
applicable law relating to an “employee pension benefit plan” sponsored,
maintained or contributed to by an ERISA Affiliate and subject to Title IV of
ERISA or the minimum funding requirements of Code section 412, or (5) any claims
related to the improper classification of employees for purposes of the Fair
Labor Standards Act or other applicable law during any period prior to Closing. 
Buyer shall be entitled to recover its reasonable and necessary attorneys’ fees
and litigation expenses incurred in connection with successful enforcement of
its rights under this Section 7.1(b).  Notwithstanding the foregoing, the Seller
Parties shall not be required to indemnify or hold harmless the Buyer
Indemnified Parties on account of any Indemnified Amounts arising under Section
7.1(b)(1) (other than with respect to breaches of representations and warranties
contained in Sections 4.1, 4.2, 4.3, 4.6, 4.8, 4.14(d), 4.15, 4.26 and 4.30 as
to which the Threshold Amount shall not apply) unless the aggregate liability of
the Seller Parties in respect of all Indemnified Amounts exceeds the Threshold
Amount and then only for the amount in excess of the Threshold Amount.  In no
event shall the Seller Parties liability to the Buyer Indemnified Parties under
Section 7.1(b)(1) exceed the Ceiling Amount (other than with respect to breaches
of representations and warranties contained in Sections 4.1, 4.2, 4.3, 4.6, 4.8,
4.14(d), 4.15, 4.26 and 4.30 as to which the Ceiling Amount shall not apply).


SECTION 7.2             BUYER’S INDEMNITY OBLIGATIONS.  BUYER SHALL INDEMNIFY
EACH SELLER INDEMNIFIED PARTY AGAINST, AND HOLD EACH SELLER INDEMNIFIED PARTY
HARMLESS FROM AND AGAINST, ANY AND ALL INDEMNIFIED AMOUNTS THAT ARISE FROM, ARE
BASED ON OR RELATE OR OTHERWISE ARE ATTRIBUTABLE TO (A) ANY ERROR, INACCURACY,
BREACH OR MISREPRESENTATION IN ANY OF THE REPRESENTATIONS AND WARRANTIES MADE BY
OR ON BEHALF OF BUYER OR THE PARTNERSHIP IN THIS AGREEMENT, (B) ANY VIOLATION OR
BREACH BY BUYER OR THE PARTNERSHIP OF OR DEFAULT BY BUYER OR THE PARTNERSHIP
UNDER THE TERMS OF THIS AGREEMENT, EXCEPT TO THE EXTENT SUCH INDEMNIFIED AMOUNT
RELATES TO A MATTER FOR WHICH INDEMNIFICATION WOULD BE PROVIDED UNDER SECTIONS
7.1(A) OR (B), OR (C) ANY CLAIM BY ANY PERSON FOR BROKERAGE OR FINDER’S FEES OR
COMMISSIONS OR SIMILAR PAYMENTS BASED ON ANY AGREEMENT OR UNDERSTANDING ALLEGED
TO HAVE BEEN MADE BY ANY SUCH PERSON WITH BUYER OR THE PARTNERSHIP (OR ANY
PERSON ACTING ON ITS BEHALF) IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THE FAILURE OF BUYER TO CURE, REMEDIATE OR
OTHERWISE REPAIR ANY CONDITION OR CIRCUMSTANCE EXISTING AT THE CLOSING OR CAUSED
BY SELLER SHALL NOT BE DEEMED AN “OMISSION” FOR PURPOSES HEREOF.  SELLER SHALL
BE ENTITLED TO RECOVER ITS REASONABLE AND NECESSARY ATTORNEYS’ FEES AND
LITIGATION EXPENSES INCURRED IN CONNECTION WITH SUCCESSFUL ENFORCEMENT OF THEIR
RIGHTS UNDER THIS SECTION 7.2.  NOTWITHSTANDING THE FOREGOING, BUYER SHALL NOT
BE REQUIRED TO INDEMNIFY OR HOLD HARMLESS THE SELLER INDEMNIFIED PARTIES ON
ACCOUNT OF ANY INDEMNIFIED AMOUNTS ARISING UNDER SECTION 7.2(A) UNLESS THE
AGGREGATE LIABILITY OF BUYER IN RESPECT OF ALL INDEMNIFIED AMOUNTS EXCEEDS THE
THRESHOLD AMOUNT AND THEN ONLY FOR THE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT.  IN NO EVENT SHALL THE BUYER’S AGGREGATE LIABILITY TO THE SELLER
INDEMNIFIED PARTIES UNDER THIS SECTION 7.2(A) EXCEED THE CEILING AMOUNT (OTHER
THAN WITH RESPECT TO BREACHES OF REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTIONS 5.1 AND 5.7 AS TO WHICH THE CEILING AMOUNT SHALL NOT APPLY).


SECTION 7.3             SURVIVAL.  ALL THE PROVISIONS OF THIS AGREEMENT SHALL
SURVIVE THE CLOSING, NOTWITHSTANDING ANY INVESTIGATION AT ANY TIME MADE BY OR ON
BEHALF OF ANY PARTY HERETO, PROVIDED THAT THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT AND IN ANY CERTIFICATE DELIVERED IN CONNECTION HEREWITH
WITH RESPECT TO ANY OF THOSE REPRESENTATIONS AND WARRANTIES SHALL

46


--------------------------------------------------------------------------------


terminate and expire on the third anniversary of the Closing Date, except (a)
the representations and warranties of each Seller and its Member set forth in
Sections 3.1, 3.2, 3.3, 3.6 and 3.8 shall survive forever, (b) the
representations and warranties of the Seller Parties set forth in Sections 4.7,
4.19, 4.20, 4.21, 4.22 and 4.26 shall survive until the expiration of the
applicable statutes of limitations (including all periods of extension and
tolling) and (c) the representations and warranties of the Seller Parties set
forth in Sections 4.1, 4.2, 4.3, 4.8, and 4.14(d) shall survive forever.  After
a representation and warranty has terminated and expired, no indemnification
shall or may be sought pursuant to this Article VII on the basis of that
representation and warranty by any Person who would have been entitled pursuant
to this Article VII to indemnification on the basis of that representation and
warranty prior to its termination and expiration, provided that in the case of
each representation and warranty that shall terminate and expire as provided in
this Section 7.3, no claim presented in writing for indemnification pursuant to
this Article VII on the basis of that representation and warranty prior to its
termination and expiration shall be affected in any way by that termination and
expiration.  The indemnification obligations under this Article VII or elsewhere
in this Agreement shall apply regardless of whether any suit or action results
solely or in part from the active, passive or concurrent negligence or strict
liability of the Indemnified Party.  The covenants and agreements entered into
pursuant to this Agreement to be performed after the Closing shall survive the
Closing.


SECTION 7.4             INDEMNIFICATION PROCEDURES.  ALL CLAIMS FOR
INDEMNIFICATION UNDER THIS AGREEMENT SHALL BE ASSERTED AND RESOLVED AS FOLLOWS:


(A)           PROMPTLY AFTER RECEIPT BY A PERSON ENTITLED TO INDEMNITY UNDER
SECTION 7.1 OR 7.2 (AN “INDEMNIFIED PARTY”) OF NOTICE OF THE ASSERTION OF A
CLAIM AGAINST AN INDEMNIFIED PARTY BY A PERSON THAT IS NOT A PARTY TO THIS
AGREEMENT (A “THIRD-PARTY CLAIM), SUCH INDEMNIFIED PARTY SHALL GIVE NOTICE TO
THE PERSON OBLIGATED TO INDEMNIFY UNDER SUCH SECTION (AN “INDEMNIFYING PARTY”)
OF THE ASSERTION OF SUCH THIRD-PARTY CLAIM, PROVIDED THAT THE FAILURE TO NOTIFY
THE INDEMNIFYING PARTY WILL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY LIABILITY
THAT IT MAY HAVE TO ANY INDEMNIFIED PARTY, EXCEPT TO THE EXTENT THAT THE
INDEMNIFYING PARTY DEMONSTRATES THAT THE DEFENSE OF SUCH THIRD-PARTY CLAIM IS
PREJUDICED BY THE INDEMNIFIED PARTY’S FAILURE TO GIVE SUCH NOTICE.

If an Indemnified Party gives notice to the Indemnifying Party pursuant to the
preceding paragraph of the assertion of a Third-Party Claim, the Indemnifying
Party shall be entitled to participate in the defense of such Third-Party Claim
and, to the extent that it wishes (unless (i) the Indemnifying Party is also a
Person against whom the Third-Party Claim is made and the Indemnified Party
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such Third-Party Claim and
provide indemnification with respect to such Third-Party Claim), to assume the
defense of such Third-Party Claim with counsel reasonably satisfactory to the
Indemnified Party.  After notice from the Indemnifying Party the Indemnified
Party of its election to assume the defense of such Third-Party Claim, the
Indemnifying Party shall not, so long as it diligently conducts such defense, be
liable to the Indemnified Party under this Article VII for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Party in connection
with the defense of such Third-Party Claim,

47


--------------------------------------------------------------------------------


other than reasonable costs of investigation.  If the Indemnifying Party assumes
the defense of a Third-Party Claim, (i) such assumption will conclusively
establish for purposes of this Agreement that the claims made in that
Third-Party Claim are within the scope of and subject to indemnification, and
(ii) no compromise or settlement of such Third-Party Claims may be effected by
the Indemnifying Party without the Indemnified Party’s consent (which shall not
be unreasonably withheld) unless (A) there is no finding or admission of any
violation of Law or any violation of the rights of any Person; (B) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party; and (C) the Indemnified Party shall have no liability with respect to any
compromise or settlement of such Third-Party Claims effected without its
consent.  If notice is given to an Indemnifying Party of the assertion of any
Third-Party Claim and the Indemnifying Party does not, within twenty days after
the Indemnified Party’s notice is given, give notice to the Indemnified Party of
its election to assume the defense of such Third-Party Claim, the Indemnifying
Party will be bound by any determination made in such Third-Party Claim or any
compromise or settlement effected by the Indemnified Party.

Notwithstanding the foregoing, if an Indemnified Party determines in good faith
that there is a reasonable probability that a Third-Party Claim may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnified
Party may, by notice to the Indemnifying Party, assume the exclusive right to
defend, compromise or settle such Third-Party Claim, but the Indemnifying Party
will not be bound by any determination of any Third-Party Claim so defended for
the purposes of this Agreement or any compromise or settlement effected without
its consent (which may not be unreasonably withheld).

Notwithstanding the provisions of Section 10.10, Seller hereby consents to the
nonexclusive jurisdiction of any court in which a proceeding in respect of a
Third-Party Claim is brought against any Buyer Indemnified Party for purposes of
any claim that a Buyer Indemnified Party may have under this Agreement with
respect to such proceeding or the matters alleged therein and agree that process
may be served on Seller with respect to such a claim anywhere in the world.

With respect to any Third-Party Claim subject to indemnification under this
Article VII: (i) both the Indemnified Party and the Indemnifying Party, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.

With respect to any Third-Party Claim subject to indemnification under this
Article VII, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information (as defined below) and the attorney-client and work-product
privileges.  In connection therewith, each party agrees that: (i) it will use
its best efforts, in respect of any Third-Party Claim in which it has assumed or
participated in the defense, to avoid production of Confidential Information
(consistent with applicable law and rules of procedure), and (ii) all
communications between any party hereto and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent

48


--------------------------------------------------------------------------------


possible, be made so as to preserve any applicable attorney-client or
work-product privilege.


(B)           IF ANY INDEMNIFIED PARTY SHOULD HAVE A CLAIM AGAINST ANY
INDEMNIFYING PARTY HEREUNDER THAT DOES NOT INVOLVE A THIRD PARTY CLAIM, THE
INDEMNIFIED PARTY SHALL TRANSMIT TO THE INDEMNIFYING PARTY A WRITTEN NOTICE (THE
“INDEMNITY NOTICE”) DESCRIBING IN REASONABLE DETAIL THE NATURE OF THE CLAIM, AN
ESTIMATE OF THE AMOUNT OF DAMAGES ATTRIBUTABLE TO SUCH CLAIM TO THE EXTENT
FEASIBLE (WHICH ESTIMATE SHALL NOT BE CONCLUSIVE OF THE FINAL AMOUNT OF SUCH
CLAIM) AND THE BASIS OF THE INDEMNIFIED PARTY’S REQUEST FOR INDEMNIFICATION
UNDER THIS AGREEMENT.  IF THE INDEMNIFYING PARTY DOES NOT NOTIFY THE INDEMNIFIED
PARTY WITHIN TWENTY DAYS FROM ITS RECEIPT OF THE INDEMNITY NOTICE THAT THE
INDEMNIFYING PARTY DISPUTES SUCH CLAIM, THE CLAIM SPECIFIED BY THE INDEMNIFIED
PARTY IN THE INDEMNITY NOTICE SHALL BE DEEMED A LIABILITY OF THE INDEMNIFYING
PARTY HEREUNDER.


SECTION 7.5             GENERAL.  THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE
VII SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS BASED UPON PAST,
PRESENT OR FUTURE ACTS, CLAIMS OR LAWS (INCLUDING ANY PAST, PRESENT OR FUTURE
BULK SALES LAW, ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY
AND HEALTH LAW OR PRODUCT LIABILITY, SECURITIES OR OTHER LAW) AND REGARDLESS OF
WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT)
ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE
OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.  THE RIGHTS OF THE PARTIES TO
INDEMNIFICATION UNDER THIS ARTICLE VII SHALL NOT BE LIMITED DUE TO ANY
INVESTIGATIONS HERETOFORE OR HEREAFTER MADE BY SUCH PARTIES OR THEIR
REPRESENTATIVES, REGARDLESS OF NEGLIGENCE IN THE CONDUCT OF ANY SUCH
INVESTIGATIONS.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE
BY THE PARTIES SHALL NOT BE DEEMED MERGED INTO ANY INSTRUMENTS OR AGREEMENTS
DELIVERED IN CONNECTION WITH THE CLOSING OR OTHERWISE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 7.6             EXCLUSIVITY.  THE INDEMNIFICATION RIGHTS IN SECTION 6.10
AND THIS ARTICLE VII SHALL BE THE EXCLUSIVE REMEDIES OF THE INDEMNIFIED PARTIES
FOR ANY INDEMNIFIED AMOUNTS ARISING OUT OF OR RESULTING FROM ANY BREACH OF ANY
OF THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT (OTHER THAN ANY CLAIM
FOR INDEMNIFIED AMOUNTS ARISING OUT OF OR BASED ON FRAUD OR WILLFUL MISCONDUCT).

ARTICLE VIII
CONDITIONS TO CLOSING


SECTION 8.1             CONDITIONS TO OBLIGATIONS OF BUYER.  THE OBLIGATIONS OF
BUYER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREIN ARE SUBJECT, AT THE
OPTION OF BUYER, TO SATISFACTION OF THE FOLLOWING CONDITIONS:


(A)           COMPLIANCE.  SIRIUS AND THE SELLER PARTIES SHALL HAVE COMPLIED
WITH THEIR COVENANTS AND AGREEMENTS CONTAINED HEREIN, AND THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLES III AND IV HEREOF SHALL BE TRUE AND CORRECT
ON THE DATE HEREOF AND TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE (EXCEPT THOSE REPRESENTATIONS AND WARRANTIES QUALIFIED BY
MATERIALITY, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS SO QUALIFIED).

49


--------------------------------------------------------------------------------


 


(B)           OFFICER’S CERTIFICATE.  BUYER SHALL HAVE RECEIVED A CERTIFICATE,
DATED AS OF THE CLOSING DATE, OF AN EXECUTIVE OFFICER OF SIRIUS AND EACH SELLER
CERTIFYING AS TO THE MATTERS SPECIFIED IN SECTIONS 8.1(A) HEREOF.


(C)           SELLERS’ RESOLUTIONS.  EACH SELLER SHALL DELIVER TO BUYER A
CERTIFIED COPY OF RESOLUTIONS DULY ADOPTED BY THE MEMBERS OF SUCH SELLER AND
AUTHORIZING AND APPROVING THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
INCLUDING THE EXHIBITS AND SCHEDULES HERETO, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN.


(D)           ASSIGNMENT OF MEMBERSHIP INTERESTS.  THE SELLER PARTIES SHALL EACH
DELIVER ASSIGNMENTS OF MEMBERSHIP INTERESTS ASSIGNING TO BUYER ALL OF THEIR
RIGHTS, TITLE AND INTERESTS IN THEIR RESPECTIVE MEMBERSHIP INTERESTS IN SIRIUS
IN THE FORM ATTACHED AS EXHIBIT B DULY EXECUTED BY SELLERS.


(E)           HSR ACT.  ANY WAITING PERIOD APPLICABLE TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT UNDER THE HSR ACT SHALL HAVE EXPIRED
OR BEEN TERMINATED.


(F)            DELIVERY OF FINANCIAL STATEMENTS.  BUYER SHALL HAVE RECEIVED THE
FINANCIAL STATEMENTS REQUIRED BY SECTION 6.14 AT LEAST THIRTY BUSINESS DAYS
PRIOR TO THE CLOSING DATE.


(G)           NO MATERIAL ADVERSE CHANGE.  NO MATERIAL ADVERSE CHANGE IN THE
VALUE OF THE MEMBERSHIP INTERESTS OR IN THE BUSINESS OR IN THE FINANCIAL
CONDITION OF SIRIUS SHALL HAVE OCCURRED SINCE THE DATE HEREOF, AND NO EVENT
SHALL HAVE OCCURRED SINCE THE DATE HEREOF WHICH COULD BE EXPECTED TO LEAD TO OR
CAUSE SUCH A MATERIAL ADVERSE CHANGE; PROVIDED, HOWEVER, THAT (I) CHANGES
RESULTING FROM CONDITIONS AFFECTING THE COASTWISE MARITIME PETROLEUM
TRANSPORTATION INDUSTRY IN GENERAL AND (II) CHANGES IN THE ECONOMY IN GENERAL
SHALL, IN EACH CASE, BE EXCLUDED FROM THE DETERMINATION TO THE EXTENT THAT THEY
DO NOT HAVE A DISPROPORTIONATE EFFECT ON SIRIUS AS COMPARED TO OTHER ENTITIES
ENGAGED IN THE COASTWISE MARITIME PETROLEUM TRANSPORTATION INDUSTRY IN HAWAII
AND ALONG THE WEST COAST.


(H)           CERTIFIED ABSTRACTS.  SIRIUS AND THE SELLER PARTIES SHALL DELIVER
CERTIFIED ABSTRACTS OF TITLE FOR EACH OF THE VESSELS ISSUED BY THE U.S. COAST
GUARD AT THE NATIONAL VESSEL DOCUMENTATION CENTER DATED NO EARLIER THAN SEVEN
DAYS PRIOR TO THE DATE OF THE CLOSING (I) SHOWING THAT SIRIUS IS THE OWNER OF
THE OWNED VESSELS AND THAT SUCH OWNED VESSELS ARE FREE AND CLEAR OF ALL LIENS
EXCEPT PERMITTED LIENS AND (II) IDENTIFYING THE OWNER OF THE BAREBOAT CHARTERED
VESSELS AND THAT SUCH BAREBOAT CHARTERED VESSELS ARE FREE AND CLEAR OF ALL LIENS
EXCEPT PERMITTED LIENS.


(I)            CONFIRMATION OF CLASS CERTIFICATES.  SIRIUS AND THE SELLER
PARTIES SHALL DELIVER CONFIRMATION OF CLASS CERTIFICATES FOR EACH OF THE VESSELS
WHERE APPLICABLE (FREE FROM RECOMMENDATIONS) ISSUED BY THE AMERICAN BUREAU OF
SHIPPING ISSUED NO EARLIER THAN SEVEN DAYS PRIOR TO THE DATE OF THE CLOSING.


(J)            ORDERS, ETC.  NO ACTION, SUIT OR PROCEEDING SHALL HAVE BEEN
COMMENCED OR SHALL BE PENDING OR THREATENED, AND NO STATUTE, RULE, REGULATION OR
ORDER SHALL HAVE BEEN ENACTED, PROMULGATED, ISSUED OR DEEMED APPLICABLE TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, BY ANY GOVERNMENTAL BODY OR COURT
THAT REASONABLY MAY BE EXPECTED TO (I) PROHIBIT

 

50


--------------------------------------------------------------------------------


 


BUYER’S OWNERSHIP OR OPERATION OF ALL OR A MATERIAL PORTION OF THE ASSETS OF
SIRIUS, OR COMPEL BUYER TO DISPOSE OF OR HOLD SEPARATE ALL OR A MATERIAL PORTION
OF BUYER’S OR SIRIUS’S BUSINESS OR ASSETS, AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR (II) PROHIBIT CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


(K)           REMOVAL OF LIENS.  SIRIUS AND THE SELLER PARTIES SHALL HAVE CAUSED
ANY AND ALL LIENS ON THE ASSETS OF SIRIUS EXCEPT PERMITTED LIENS TO BE RELEASED
AND SHALL HAVE PROVIDED BUYER WITH DOCUMENTARY EVIDENCE TO SUCH EFFECT.


(L)            CONSENT OF MORTGAGEE.  IF SIRIUS IS REQUIRED TO REDOCUMENT ANY
VESSELS IMMEDIATELY FOLLOWING THE CLOSING, SIRIUS AND BANK OF AMERICA, N.A.
SHALL HAVE EXECUTED A MORTGAGEE CONSENT TO SUCH REDOCUMENTATION ON COAST GUARD
FORM CG-4593.


(M)          RESIGNATIONS.  EACH DIRECTOR AND OFFICER OF SIRIUS SHALL DELIVER A
NOTICE OF RESIGNATION IN THE FORM PREVIOUSLY APPROVED BY BUYER.


(N)           EMPLOYEE RELEASES.  EACH EMPLOYEE TO WHOM A SPECIAL BONUS HAS BEEN
PAID OR PROMISED, ORALLY OR IN WRITING, SHALL DELIVER TO SIRIUS AND BUYER AN
EXECUTED RELEASE IN SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT A HERETO.


(O)           EMPLOYMENT AGREEMENTS.  EACH OF ROBERT C. DORN, GORDON L.K. SMITH
AND WAYNE A. SUNDBERG SHALL EXECUTE AND DELIVER AN EMPLOYMENT AGREEMENT IN
SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT C HERETO.


(P)           DUE DILIGENCE.  BUYER SHALL HAVE RECEIVED SURVEYS OF THE VESSELS
FROM W.H. PADDIE & ASSOCIATES, INC. AND THE CONDITION OF SUCH VESSELS AS
REFLECTED IN SUCH SURVEYS SHALL BE REASONABLY SATISFACTORY TO BUYER.


(Q)           SIMULTANEOUS CLOSING OF ACQUISITION OF SMITH MARITIME COMPANIES. 
THE TRANSACTIONS CONTEMPLATED BY THAT CERTAIN AGREEMENT AND PLAN OF MERGER DATED
AS OF JUNE 25, 2007, BY AND AMONG K-SEA ACQUISITION1 LLC, THE PARTNERSHIP, SMITH
AND THE OTHER PARTIES THERETO, SHALL CLOSE SIMULTANEOUSLY WITH THE CLOSING OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(R)            OTHER DOCUMENTS.  SIRIUS AND THE SELLER PARTIES SHALL DELIVER TO
BUYER SUCH OTHER DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS MAY BE REASONABLY
REQUESTED BY BUYER, INCLUDING, WITHOUT LIMITATION, THE ORIGINAL COMPANY BOOK,
MINUTE BOOKS AND SEAL (IF ANY) OF SIRIUS.


(S)           CONSENTS.  ALL CONSENTS AND APPROVALS REQUIRED IN CONNECTION WITH
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT SHALL HAVE BEEN
OBTAINED.


SECTION 8.2             CONDITIONS TO OBLIGATIONS OF SIRIUS AND THE SELLER
PARTIES.  THE OBLIGATIONS OF SIRIUS AND THE SELLER PARTIES TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREIN ARE SUBJECT, AT THE OPTION OF SIRIUS AND THE
SELLER PARTIES, TO SATISFACTION OF THE FOLLOWING CONDITIONS:

(a)           Compliance.  Buyer shall have complied with its covenants and

 

51


--------------------------------------------------------------------------------


 

agreements contained herein, and the representations and warranties contained in
Article V hereof shall be true and correct on the date hereof and true and
correct in all material respects as of the Closing Date (except those
representations and warranties qualified by materiality, which shall be true and
correct in all respects as so qualified).

(b)           Officer’s Certificate.  The Seller Parties shall have received a
certificate, dated as of the Closing Date, of an executive officer of the
general partner of Buyer certifying as to the matters specified in Section
8.2(a) hereof.

(c)           Buyer and Partnership Resolutions.  Buyer and the Partnership
shall deliver to the Seller Parties a certified copy of resolutions duly adopted
by the board of directors of the general partner of each of Buyer and the
Partnership authorizing and approving the execution and delivery of this
Agreement, including the exhibits and schedules hereto, and the consummation of
the transactions contemplated herein.

(d)           HSR Act.  Any waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have expired
or been terminated.

(e)           Orders, Etc.  No action, suit or proceeding shall have been
commenced or shall be pending or threatened, and no statute, rule, regulation or
order shall have been enacted, promulgated, issued or deemed applicable to the
transactions contemplated by this Agreement, by any Governmental Body or court
that reasonably may be expected to prohibit consummation of the transactions
contemplated by this Agreement.


(A)           EMPLOYMENT AGREEMENTS.  BUYER SHALL EXECUTE AND DELIVER AN
EMPLOYMENT AGREEMENT WITH RESPECT TO EACH OF ROBERT C. DORN, GORDON L.K. SMITH
AND WAYNE A. SUNDBERG IN SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT C HERETO.


(B)           SIMULTANEOUS CLOSING OF ACQUISITION OF SMITH MARITIME COMPANIES. 
THE TRANSACTIONS CONTEMPLATED BY THAT CERTAIN AGREEMENT AND PLAN OF MERGER DATED
AS OF JUNE 25, 2007, BY AND AMONG K-SEA ACQUISITION1 LLC, THE PARTNERSHIP, SMITH
AND THE OTHER PARTIES THERETO, SHALL CLOSE SIMULTANEOUSLY WITH THE CLOSING OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(f)            Other Documents.  Buyer shall deliver to the Seller Parties such
other documents, instruments and certificates as may be reasonably requested by
the Seller Parties.

(g)           Consents.  All consents and approvals required in connection with
the execution, delivery and performance of this Agreement shall have been
obtained.

(h)           Merger Consideration.  Buyer shall have delivered the Merger
Consideration pursuant to Section 2.8.

(j)            Registration Rights Agreement.  The Partnership shall have
executed and delivered a registration rights agreement in substantially the form
attached as Exhibit D hereto.

(j)            Release of Guarantees.  Each of the Seller Parties shall have
been released

 

52


--------------------------------------------------------------------------------


 

from any personal guarantee which may have been entered into by a Seller Party
in connection with the Business Loan Agreement.


ARTICLE IX
TERMINATION


SECTION 9.1             GROUNDS FOR TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME PRIOR TO THE CLOSING DATE:


(A)           BY THE MUTUAL WRITTEN AGREEMENT OF BUYER AND THE SELLER PARTIES;


(B)           BY BUYER IF ANY OF THE CONDITIONS SET FORTH IN SECTION 8.1 HEREOF
SHALL HAVE BECOME INCAPABLE OF FULFILLMENT AND SHALL NOT HAVE BEEN WAIVED BY
BUYER;


(C)           BY THE SELLER PARTIES IF ANY OF THE CONDITIONS SET FORTH IN
SECTION 8.2 HEREOF SHALL HAVE BECOME INCAPABLE OF FULFILLMENT AND SHALL NOT HAVE
BEEN WAIVED BY THE SELLER PARTIES;


(D)           BY EITHER BUYER, ON THE ONE HAND, OR THE SELLER PARTIES, ON THE
OTHER HAND, BY WRITTEN NOTICE THEREOF TO THE OTHER, IF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT HAVE BEEN CONSUMMATED ON OR BEFORE OCTOBER 31,
2007, OR SUCH OTHER DATE, IF ANY, AS BUYER AND THE SELLER PARTIES SHALL AGREE
UPON IN WRITING; OR


(E)           BY BUYER, ON THE ONE HAND, OR THE SELLER PARTIES, ON THE OTHER
HAND, IF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WOULD VIOLATE
ANY NONAPPEALABLE FINAL ORDER, DECREE OR JUDGMENT OF ANY COURT OR GOVERNMENTAL
BODY HAVING COMPETENT JURISDICTION ENJOINING, RESTRAINING OR OTHERWISE
PREVENTING, OR AWARDING SUBSTANTIAL DAMAGES IN CONNECTION WITH, OR IMPOSING A
MATERIAL ADVERSE CONDITION UPON, THE CONSUMMATION OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY;

provided, however, that a party shall not be allowed to exercise any right of
termination pursuant to this Section 9.1 if the event giving rise to such
termination right shall be due to the negligent or willful failure of the party
seeking to terminate this Agreement to perform or observe in any material
respect any of the covenants or agreements set forth herein to be performed or
observed by such party.


SECTION 9.2             EFFECT OF TERMINATION.  THE FOLLOWING PROVISIONS SHALL
APPLY IN THE EVENT OF A TERMINATION OF THIS AGREEMENT:


(A)           EACH PARTY’S RIGHT OF TERMINATION PURSUANT TO SECTION 9.1 HEREOF
IS IN ADDITION TO ANY OTHER RIGHTS IT MAY HAVE UNDER THIS AGREEMENT OR
OTHERWISE, AND THE EXERCISE OF SUCH RIGHT OF TERMINATION WILL NOT BE AN ELECTION
OF REMEDIES.  IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 9.1, ALL
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT WILL TERMINATE EXCEPT AS SET
FORTH IN SECTION 9.2(B) HEREOF; PROVIDED, HOWEVER, THAT (I) IF THIS AGREEMENT IS
TERMINATED BY BUYER BECAUSE OF THE BREACH OF THIS AGREEMENT BY SIRIUS OR THE
SELLER PARTIES OR BECAUSE ONE OR MORE OF THE CONDITIONS TO BUYER’S OBLIGATIONS
UNDER THIS AGREEMENT IS NOT SATISFIED AS A RESULT OF THE FAILURE OF SIRIUS OR
ANY SELLER PARTY TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, BUYER’S
RIGHT TO PURSUE ALL LEGAL REMEDIES WILL SURVIVE SUCH TERMINATION UNIMPAIRED, AND
(II) IF

 

53


--------------------------------------------------------------------------------


 


THIS AGREEMENT IS TERMINATED BY THE SELLER PARTIES BECAUSE OF THE BREACH OF THIS
AGREEMENT BY BUYER OR BECAUSE ONE OR MORE OF THE CONDITIONS TO THE SELLER
PARTIES’ OBLIGATIONS UNDER THIS AGREEMENT IS NOT SATISFIED AS A RESULT OF
BUYER’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, THE SELLER
PARTIES’ RIGHT TO PURSUE ALL LEGAL REMEDIES WILL SURVIVE SUCH TERMINATION
UNIMPAIRED.


(B)           THE PARTIES HERETO HEREBY AGREE THAT THE PROVISIONS OF SECTIONS
9.2, 10.3, 10.4, 10.5, 10.9 AND 10.10 HEREOF SHALL SURVIVE ANY TERMINATION OF
THIS AGREEMENT.


ARTICLE X
GENERAL PROVISIONS


SECTION 10.1           RELEASE.  SUBJECT TO THE LIMITATIONS SET FORTH IN THE
LAST SENTENCE IN THIS SECTION 10.1, EACH SELLER PARTY, FOR AND ON BEHALF OF
ITSELF AND ITS CONTROLLED AFFILIATES (THE “RELEASING PARTIES”) HEREBY
UNCONDITIONALLY AND IRREVOCABLY RELEASE AND FOREVER DISCHARGE, EFFECTIVE AS OF
AND FOREVER AFTER THE CLOSING DATE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, SIRIUS AND ALL PAST, PRESENT AND FUTURE BUYER INDEMNIFIED
PARTIES (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL DEBTS,
LIABILITIES, OBLIGATIONS, CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION, SUITS,
JUDGMENTS OR CONTROVERSIES OF ANY KIND WHATSOEVER (COLLECTIVELY,
“PRE-ACQUISITION CLAIMS”) AGAINST SIRIUS THAT ARISE OUT OF OR ARE BASED ON ANY
AGREEMENT OR UNDERSTANDING OR ACT OR FAILURE TO ACT (INCLUDING ANY ACT OR
FAILURE TO ACT THAT CONSTITUTES ORDINARY OR GROSS NEGLIGENCE OR RECKLESS OR
WILLFUL, WANTON MISCONDUCT), MISREPRESENTATION, OMISSION, TRANSACTION, FACT,
EVENT OR OTHER MATTER OCCURRING CONTEMPORANEOUSLY WITH OR PRIOR TO THE CLOSING
DATE OR ON ACCOUNT OF OR ARISING OUT OF ANY MATTER, CAUSE OR EVENT OCCURRING
CONTEMPORANEOUSLY WITH OR PRIOR TO THE CLOSING DATE (WHETHER BASED ON ANY
GOVERNMENTAL REQUIREMENT OR RIGHT OF ACTION, AT LAW OR IN EQUITY OR OTHERWISE,
FORESEEN OR UNFORESEEN, MATURED OR UNMATURED, KNOWN OR UNKNOWN, ACCRUED OR NOT
ACCRUED) (COLLECTIVELY, “PRE-ACQUISITION MATTERS”), INCLUDING WITHOUT
LIMITATION: (A) CLAIMS BY A RELEASING PARTY WITH RESPECT TO REPAYMENT OF LOANS
OR INDEBTEDNESS; (B) ANY RIGHTS, TITLES AND INTERESTS IN, TO OR UNDER ANY
AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS TO WHICH A RELEASING PARTY IS A
PARTY; AND (C) CLAIMS BY A RELEASING PARTY WITH RESPECT TO DIVIDENDS OR
VIOLATION OF PREEMPTIVE RIGHTS.  EACH RELEASING PARTY FURTHER AGREES NOT TO FILE
OR BRING ANY LITIGATION BEFORE ANY GOVERNMENTAL AUTHORITY ON THE BASIS OF OR
RESPECTING ANY PRE-ACQUISITION CLAIM CONCERNING ANY PRE-ACQUISITION MATTER
AGAINST ANY RELEASED PARTY.  EACH RELEASING PARTY (A) ACKNOWLEDGES THAT SUCH
RELEASING PARTY FULLY COMPREHENDS AND UNDERSTANDS ALL THE TERMS OF THIS SECTION
10.1 AND THEIR LEGAL EFFECTS AND (B) EXPRESSLY REPRESENTS AND WARRANTS THAT (I)
SUCH RELEASING PARTY IS COMPETENT TO EFFECT THE RELEASE MADE IN THIS SECTION
10.1 KNOWINGLY AND VOLUNTARILY AND WITHOUT RELIANCE ON ANY STATEMENT OR
REPRESENTATION OF ANY RELEASED PARTY OR ITS REPRESENTATIVES AND (II) SUCH
RELEASING PARTY HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF ITS CHOICE
REGARDING THIS SECTION 10.1.  THIS SECTION 10.1 SHALL NOT AFFECT THE RIGHTS OF
ANY RELEASING PARTY UNDER THIS AGREEMENT.


SECTION 10.2           ARBITRATION.


(A)           DISPUTES COVERED.  EXCEPT FOR MATTERS ARISING UNDER SECTION 6.5
AND SECTION 10.3, ANY DISPUTE, CONTROVERSY, DIFFERENCE OR CLAIM ARISING OUT OF
OR IN CONNECTION WITH INDEMNIFICATION OF AN BUYER INDEMNIFIED PARTY OR A SELLER
INDEMNIFIED PARTY PURSUANT TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY THEREOF, WHICH CANNOT BE AMICABLY RESOLVED BY

 

54


--------------------------------------------------------------------------------


 


THE PARTIES WITHIN THIRTY DAYS AFTER RECEIPT BY A PARTY OF WRITTEN NOTICE FROM
ANY OTHER PARTY THAT SUCH A DISPUTE, CONTROVERSY, DIFFERENCE OR CLAIM EXISTS,
SHALL BE SETTLED BY FINAL AND BINDING ARBITRATION.


(B)           FORUM.  THE FORUM FOR THE ARBITRATION SHALL BE NEW YORK, NEW YORK.


(C)           LAW.  THE GOVERNING LAW FOR THE ARBITRATION SHALL BE THE LAW OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS PROVISIONS.


(D)           SELECTION.  THE ARBITRATION SHALL BE CONDUCTED BY THREE
ARBITRATORS, UNLESS THE PARTIES ARE ABLE TO AGREE ON A SINGLE ARBITRATOR.  IN
THE ABSENCE OF SUCH AGREEMENT WITHIN TEN DAYS AFTER THE INITIATION OF AN
ARBITRATION PROCEEDING, SELLERS SHALL SELECT ONE ARBITRATOR AND BUYER SHALL
SELECT ONE ARBITRATOR, AND THOSE TWO ARBITRATORS SHALL THEN SELECT, WITHIN TEN
DAYS, A THIRD ARBITRATOR.  IF THOSE TWO ARBITRATORS ARE UNABLE TO SELECT A THIRD
ARBITRATOR WITHIN SUCH TEN-DAY PERIOD, A THIRD ARBITRATOR SHALL BE APPOINTED BY
THE COMMERCIAL PANEL OF THE AMERICAN ARBITRATION ASSOCIATION.  THE DECISION IN
WRITING OF AT LEAST TWO OF THE THREE ARBITRATORS SHALL BE FINAL AND BINDING UPON
THE PARTIES.  ALL ARBITRATORS SHALL BE RESIDENTS OF THE UNITED STATES OF
AMERICA.


(E)           ADMINISTRATION.  THE ARBITRATION SHALL BE ADMINISTERED BY THE
AMERICAN ARBITRATION ASSOCIATION.


(F)            RULES.  THE RULES OF ARBITRATION SHALL BE THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION (THE “COMMERCIAL
ARBITRATION RULES”), AS MODIFIED BY ANY OTHER INSTRUCTIONS THAT THE PARTIES MAY
AGREE UPON AT THE TIME, EXCEPT THAT EACH PARTY SHALL HAVE THE RIGHT TO CONDUCT
DISCOVERY IN ANY MANNER AND TO THE EXTENT AUTHORIZED BY THE FEDERAL RULES OF
CIVIL PROCEDURE AS INTERPRETED BY THE FEDERAL COURTS IN NEW YORK.  IF THERE IS
ANY CONFLICT BETWEEN THOSE RULES AND THE PROVISIONS OF THIS SECTION, THE
PROVISIONS OF THIS SECTION SHALL PREVAIL.


(G)           SUBSTANTIVE LAW.  THE ARBITRATORS SHALL BE BOUND BY AND SHALL
STRICTLY ENFORCE THE TERMS OF THIS AGREEMENT AND MAY NOT LIMIT, EXPAND OR
OTHERWISE MODIFY ITS TERMS.  THE ARBITRATORS SHALL MAKE A GOOD FAITH EFFORT TO
APPLY SUBSTANTIVE APPLICABLE LAW, BUT AN ARBITRATION DECISION SHALL NOT BE
SUBJECT TO REVIEW BECAUSE OF ERRORS OF LAW.  THE ARBITRATORS SHALL BE BOUND TO
HONOR CLAIMS OF PRIVILEGE OR WORK-PRODUCT DOCTRINE RECOGNIZED AT LAW, BUT THE
ARBITRATORS SHALL HAVE THE DISCRETION TO DETERMINE WHETHER ANY SUCH CLAIM OF
PRIVILEGE OR WORK PRODUCT DOCTRINE APPLIES.


(H)           DECISION.  THE ARBITRATORS’ DECISION SHALL PROVIDE A REASONED
BASIS FOR THE RESOLUTIONS OF EACH DISPUTE AND FOR ANY AWARD.  THE ARBITRATORS
SHALL NOT HAVE POWER TO AWARD DAMAGES IN CONNECTION WITH ANY DISPUTE IN EXCESS
OF ACTUAL COMPENSATORY DAMAGES AND SHALL NOT MULTIPLY ACTUAL DAMAGES OR AWARD
CONSEQUENTIAL OR PUNITIVE DAMAGES OR AWARD ANY OTHER DAMAGES THAT ARE EXCLUDED
UNDER THE PROVISIONS OF ARTICLE VII OF THIS AGREEMENT.


(I)            EXPENSES.  ALL COSTS OF ARBITRATION AND ENFORCEMENT OF THE
ARBITRATION AWARD, INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS, COSTS
OF EXPERT WITNESSES, TRANSPORTATION, LODGING AND MEAL COSTS OF THE PARTIES AND
WITNESSES, COSTS OF TRANSCRIPT PREPARATION AND OTHER REASONABLE AND NECESSARY
DIRECT AND INCIDENTAL COSTS SHALL BE APPORTIONED

 

55


--------------------------------------------------------------------------------


 


BY THE ARBITRATOR(S) SELECTED PURSUANT TO SECTION 10.2(D) HEREOF WITH A VIEW TO
ALLOCATING COSTS TO THE PARTY THAT DOES NOT PREVAIL IN THE ARBITRATION.


(J)            PAYMENT OF ARBITRATION AWARD.  THE ARBITRATION AWARD SHALL BE
MADE AND SHALL BE PAYABLE FREE OF ANY TAX OR ANY OTHER DEDUCTION. THE
ARBITRATION AWARD SHALL INCLUDE INTEREST, AT A RATE DETERMINED AS APPROPRIATE BY
THE ARBITRATORS, AS OF THE DATE OF ANY BREACH OR OTHER VIOLATION OF THIS
AGREEMENT TO THE DATE WHEN THE ARBITRATION AWARD IS PAID IN FULL.


(K)           ENFORCEMENT.  THE PARTIES FURTHER AGREE THAT THE ARBITRATION AWARD
AND ANY JUDGMENT THEREON, IF UNSATISFIED, MAY BE ENTERED IN AND SHALL BE
ENFORCEABLE BY THE COURTS OF ANY NATION HAVING JURISDICTION OVER THE PERSON OR
PROPERTY OF THE PARTY AGAINST WHOM THE ARBITRATION AWARD HAS BEEN RENDERED.


(L)            SPECIFIC PERFORMANCE; ENFORCEMENT OF ARBITRATION AWARD.  IN THE
EVENT OF ANY BREACH BY A PARTY OF THE TERMS OF THIS AGREEMENT WHICH WOULD CAUSE
ANY NONBREACHING PARTY TO BE IRREPARABLY HARMED OR FOR WHICH SUCH NONBREACHING
PARTY COULD NOT BE MADE WHOLE BY MONETARY DAMAGES, THEN IN SUCH CIRCUMSTANCES
SUCH NONBREACHING PARTY, IN ADDITION TO ANY OTHER REMEDY TO WHICH IT MAY BE
ENTITLED AT LAW OR IN EQUITY, SHALL BE ENTITLED TO COMPEL SPECIFIC PERFORMANCE
OF THIS AGREEMENT IN ANY ACTION INSTITUTED PURSUANT TO THIS SECTION 10.2 AND IN
ANY ACTION INSTITUTED IN ANY COURT OF APPLICABLE JURISDICTION TO ENFORCE ANY
INTERIM OR FINAL ARBITRATION AWARD RENDERED PURSUANT TO THIS SECTION 10.2.


(M)          WAIVER OF JURY TRIAL.  EACH PARTY EXPRESSLY WAIVES ITS RIGHT TO
TRIAL BY JURY IN ANY SUIT OR PROCEEDING RELATING TO OR ARISING FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.  EACH PARTY ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER THIS AGREEMENT AND EACH PARTY
REPRESENTS THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS JURY TRIAL RIGHT
AFTER CONSULTATION WITH LEGAL COUNSEL.


SECTION 10.3           CONFIDENTIALITY.


(A)           EACH SELLER PARTY ACKNOWLEDGES THAT IT HAS OR MAY HAVE HAD IN THE
PAST, CURRENTLY HAS AND IN THE FUTURE MAY HAVE ACCESS TO CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) OF SIRIUS, BUYER AND THE PARTNERSHIP.  DURING THE
PERIOD PRIOR TO CLOSING, THE PARTIES AGREE TO ABIDE BY THE CONFIDENTIALITY
PROVISIONS IN PARAGRAPH 10 OF THE LETTER OF INTENT DATED JANUARY 25, 2007
BETWEEN K-SEA OPERATING PARTNERSHIP L.P. AND THE SELLER PARTIES (AND THAT THE
SELLER PARTIES WILL BE BOUND BY SUCH PARAGRAPH AS IF IT APPLIED TO THEM MUTATIS
MUTANDIS).  FROM AND AFTER THE CLOSING, EACH SELLER PARTY AGREES THAT IT SHALL
KEEP CONFIDENTIAL ALL SUCH CONFIDENTIAL INFORMATION AND, EXCEPT WITH THE
SPECIFIC PRIOR WRITTEN CONSENT OF BUYER, SHALL NOT DISCLOSE SUCH CONFIDENTIAL
INFORMATION TO ANY PERSON EXCEPT (I) THE DIRECTORS, OFFICERS, EMPLOYEES,
AFFILIATES, ACCOUNTANTS (INCLUDING INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS),
ADVISORS, ATTORNEYS, CONSULTANTS OR OTHER AGENTS (COLLECTIVELY,
“REPRESENTATIVES”) OF BUYER AND (II) ITS OWN REPRESENTATIVES, PROVIDED THAT
THOSE REPRESENTATIVES AGREE TO THE CONFIDENTIALITY PROVISIONS OF THIS SECTION
10.3.  “CONFIDENTIAL INFORMATION” MEANS, WITH RESPECT TO ANY PERSON, ALL TRADE
SECRETS, KNOW HOW AND OTHER CONFIDENTIAL, NONPUBLIC AND/OR PROPRIETARY
INFORMATION OF THAT PERSON, INCLUDING ANY SUCH INFORMATION DERIVED FROM REPORTS,
INVESTIGATIONS, RESEARCH, STUDIES,

 

56


--------------------------------------------------------------------------------


 


WORK IN PROGRESS, CODES, MARKETING, SALES OR SERVICE PROGRAMS, CUSTOMER LISTS,
RECORDS RELATING TO PAST SERVICE PROVIDED TO CUSTOMERS, CAPITAL EXPENDITURE
PROJECTS, COST SUMMARIES, EQUIPMENT OR PRODUCTION SYSTEM DESIGNS OR DRAWINGS,
PRICING FORMULAE, CONTRACT ANALYSES, FINANCIAL INFORMATION, PROJECTIONS, PRESENT
AND FUTURE BUSINESS PLANS, AGREEMENTS WITH VENDORS, JOINT VENTURE AGREEMENTS,
CONFIDENTIAL FILINGS WITH ANY GOVERNMENTAL BODY AND ALL OTHER CONFIDENTIAL,
NONPUBLIC CONCEPTS, METHODS, TECHNIQUES OR PROCESSES OF DOING BUSINESS, IDEAS,
MATERIALS OR INFORMATION PREPARED OR PERFORMED FOR, BY OR ON BEHALF OF THAT
PERSON; PROVIDED, HOWEVER, THAT CONFIDENTIAL INFORMATION SHALL NOT INCLUDE SUCH
INFORMATION AS (A) BECOMES KNOWN TO THE PUBLIC GENERALLY THROUGH NO FAULT OF
SUCH SELLER PARTY OR (B) IS REQUIRED TO BE DISCLOSED BY LAW OR THE ORDER OF ANY
GOVERNMENTAL BODY UNDER COLOR OF LAW, PROVIDED, THAT PRIOR TO DISCLOSING ANY
INFORMATION PURSUANT TO THIS CLAUSE (B), SUCH SELLER PARTY SHALL, IF POSSIBLE,
GIVE PRIOR WRITTEN NOTICE THEREOF TO BUYER AND PROVIDE BUYER WITH THE
OPPORTUNITY TO CONTEST THAT DISCLOSURE.


(B)           BECAUSE OF (I) THE DIFFICULTY OF MEASURING ECONOMIC LOSSES AS A
RESULT OF THE BREACH OF THE COVENANTS IN SECTION 10.3(A) AND (II) THE IMMEDIATE
AND IRREPARABLE DAMAGE THAT WOULD BE CAUSED TO BUYER FOR WHICH IT WOULD HAVE NO
OTHER ADEQUATE REMEDY, IN THE EVENT OF A BREACH OR THREATENED BREACH BY SELLER
OF THE PROVISIONS OF THIS SECTION 10.3 WITH RESPECT TO ANY CONFIDENTIAL
INFORMATION, BUYER SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING THE SELLER
PARTIES FROM DISCLOSING, IN WHOLE OR IN PART, THAT CONFIDENTIAL INFORMATION. 
NOTHING HEREIN SHALL BE CONSTRUED AS PROHIBITING BUYER FROM PURSUING ANY OTHER
AVAILABLE REMEDY FOR SUCH BREACH OR THREATENED BREACH, INCLUDING THE RECOVERY OF
DAMAGES.


SECTION 10.4           EXPENSES.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, BUYER AND THE SELLER PARTIES SHALL PAY THEIR OWN RESPECTIVE FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE NEGOTIATION, PREPARATION AND EXECUTION
OF THIS AGREEMENT (INCLUDING THE EXHIBITS AND SCHEDULES HERETO) AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN, INCLUDING ALL
LEGAL, ACCOUNTING, TAX, BROKERS’ AND OTHER ADVISORS’ FEES AND EXPENSES, IT BEING
UNDERSTOOD THAT SUCH EXPENSES SHALL BE PAID ON BEHALF OF THE SELLER PARTIES BY
SIRIUS AT OR PRIOR TO THE CLOSING.  NOTWITHSTANDING THE FOREGOING, (1) EACH OF
BUYER, ON THE ONE-HAND, AND THE SELLER PARTIES, ON THE OTHER HAND, SHALL PAY
ONE-HALF OF THE FILING FEE UNDER THE HSR ACT AND (2) BUYER SHALL PAY ONE-HALF OF
THE COST INCURRED BY SIRIUS FOR OBTAINING THE FINANCIAL STATEMENTS CONTEMPLATED
BY SECTION 6.14, PROVIDED THAT IF THIS AGREEMENT IS TERMINATED AND SIRIUS OR THE
SELLER PARTIES ENGAGE IN ACTIVITY DESCRIBED IN SECTION 6.1 WITHIN TWO YEARS FROM
THE DATE OF THIS AGREEMENT, THEN THE SELLER PARTIES SHALL REIMBURSE BUYER FOR
ANY AND ALL OF SUCH COSTS; PROVIDED FURTHER THAT THE FOREGOING PROVISO SHALL NOT
APPLY TO ANY MERGER, CONSOLIDATION, SHARE EXCHANGE OR OTHER BUSINESS COMBINATION
AMONG SIRIUS, SMITH (INCLUDING ONE OR MORE OF SMITH’S WHOLLY OWNED SUBSIDIARIES
AS OF THE DATE OF THIS AGREEMENT) AND GO BIG CHARTERING, LLC, A HAWAIIAN LIMITED
LIABILITY COMPANY WHOLLY OWNED BY GORDON L.K. SMITH.


SECTION 10.5           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING ALL
SCHEDULES AND EXHIBITS HERETO, CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND CONSTITUTES (ALONG WITH THE
SCHEDULES, EXHIBITS, AND OTHER DOCUMENTS DELIVERED PURSUANT TO THIS AGREEMENT) A
COMPLETE AND EXCLUSIVE STATEMENT OF THE TERMS OF THE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO ITS SUBJECT MATTER AND THERE ARE NO TERMS, CONDITIONS,
REPRESENTATIONS, WARRANTIES, OR COVENANTS OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT (ALONG WITH THE SCHEDULES, EXHIBITS, AND OTHER DOCUMENTS DELIVERED
PURSUANT TO THIS AGREEMENT).  THIS

 

57


--------------------------------------------------------------------------------


 


AGREEMENT MAY NOT BE MODIFIED, AMENDED OR TERMINATED EXCEPT BY A WRITTEN
INSTRUMENT SPECIFICALLY REFERRING TO THIS AGREEMENT SIGNED BY ALL THE PARTIES
HERETO.


SECTION 10.6           NO RELIANCE.  NO PROMISE OR INDUCEMENT FOR THIS AGREEMENT
HAS BEEN MADE TO BUYER EXCEPT AS SET FORTH HEREIN AND IN THE SCHEDULES, EXHIBITS
AND OTHER DOCUMENTS DELIVERED PURSUANT TO THIS AGREEMENT.  THIS AGREEMENT IS
EXECUTED BY BUYER FREELY AND VOLUNTARILY, AND WITHOUT RELIANCE ON ANY STATEMENT,
REPRESENTATION, OR WARRANTY, WHETHER WRITTEN OR ORAL, BY ANY SELLER PARTY, OR
ANY OF THEIR OFFICERS, DIRECTORS, ACCOUNTANTS, ATTORNEYS OR OTHER AGENTS OR
REPRESENTATIVES, EXCEPT AS SET FORTH IN THIS AGREEMENT AND THE SCHEDULES,
EXHIBITS AND OTHER DOCUMENTS DELIVERED PURSUANT TO THIS AGREEMENT.


SECTION 10.7           WAIVERS AND CONSENTS.  ALL WAIVERS AND CONSENTS GIVEN
HEREUNDER SHALL BE IN WRITING.  NO WAIVER BY ANY PARTY HERETO OF ANY BREACH OR
ANTICIPATED BREACH OF ANY PROVISION HEREOF BY ANY OTHER PARTY SHALL BE DEEMED A
WAIVER OF ANY OTHER CONTEMPORANEOUS, PRECEDING OR SUCCEEDING BREACH OR
ANTICIPATED BREACH, WHETHER OR NOT SIMILAR.  EXCEPT AS PROVIDED IN THIS
AGREEMENT, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT, INCLUDING ANY
INVESTIGATION BY OR ON BEHALF OF ANY PARTY, SHALL BE DEEMED TO CONSTITUTE A
WAIVER BY THE PARTY TAKING SUCH ACTION OF COMPLIANCE WITH ANY REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT.


SECTION 10.8           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN RECEIVED ONLY IF AND WHEN
(A) PERSONALLY DELIVERED, (B) ON THE THIRD DAY AFTER MAILING, BY UNITED STATES
MAIL, FIRST CLASS, POSTAGE PREPAID OR BY CERTIFIED MAIL RETURN RECEIPT
REQUESTED, ADDRESSED IN EACH CASE AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS MAY BE
SPECIFIED BY LIKE NOTICE) OR (C) RECEIVED BY FACSIMILE AT THE PHONE NUMBER
LISTED BELOW:

(a)

If to Buyer or the Partnership to:

 

 

 

 

K-Sea Transportation Partners L.P.

 

One Tower Center Boulevard, 17th Floor

 

East Brunswick, New Jersey 08816

 

Attn: Timothy J. Casey

 

Fax:   (732) 565-3696

 

 

 

with a copy to:

 

 

 

Baker Botts L.L.P.

 

One Shell Plaza

 

910 Louisiana

 

Houston, Texas 77002

 

Attn: Sean T. Wheeler

 

Fax:   (713) 229-7868

 

 

 

(b)

If to Sirius to:

 

 

 

 

Sirius Maritime, LLC

 

58


--------------------------------------------------------------------------------


 

309 S Cloverdale St

 

Seattle, Washington 98108

 

Attn: President

 

 

 

with a copy to:

 

 

 

Bauer Moynihan & Johnson LLP

 

2101 Fourth Avenue, Suite 2400

 

Seattle, Washington 98121

 

Attn: Gary M. Haugen

 

Fax:   (206) 905-3326

 

 

 

(c)

If to RCD or Dorn to:

 

 

 

 

Robert C. Dorn

 

3259 35th Ave SW

 

Seattle, Washington 98126

 

 

 

with a copy to:

 

 

 

Bauer Moynihan & Johnson LLP

 

2101 Fourth Avenue, Suite 2400

 

Seattle, Washington 98121

 

Attn: Gary M. Haugen

 

Fax:   (206) 905-3326

 

 

 

(d)

If to Smith LLC or Smith to:

 

 

 

 

Gordon L. K. Smith

 

8440 North Mercer Way

 

Mercer Island, Washington 98404

 

 

 

with a copy to:

 

 

 

Bauer Moynihan & Johnson LLP

 

2101 Fourth Avenue, Suite 2400

 

Seattle, Washington 98121

 

Attn: Gary M. Haugen

 

Fax:   (206) 905-3326

 

 

 

(e)

If to WS Maritime or Sundberg to:

 

 

 

 

Wayne A. Sundberg

 

12014 Via Palazzo Lane

 

Cypress, Texas 77429

 

 

 

with a copy to:

 

 

59


--------------------------------------------------------------------------------


 

Bauer Moynihan & Johnson LLP

 

2101 Fourth Avenue, Suite 2400

 

Seattle, Washington 98121

 

Attn: Gary M. Haugen

 

Fax:   (206) 905-3326

 

Section 10.9           Assignments, Successors and No Third-Party Rights.  No
party may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other parties, except that
Buyer may assign any of its rights and delegate any of its obligations under
this Agreement to an Affiliate of Buyer and may collaterally assign its rights
hereunder to any financial institution providing financing in connection with
the transactions contemplated by this Agreement; provided that such assignment
shall not relieve Buyer of is obligations under this Agreement.  Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties.  Nothing expressed or referred to in this Agreement will be construed
to give any Person other than the parties to this Agreement any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement, except such rights as shall inure to a successor or
permitted assignee pursuant to this Section 10.8.


SECTION 10.10         CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CHOICE OF LAW
PROVISIONS THEREOF).


SECTION 10.11         JURISDICTION AND VENUE.  WITHOUT LIMITING THE PROVISIONS
OF SECTION 7.5, THE SELLER PARTIES AND BUYER HEREBY CONSENT TO PERSONAL
JURISDICTION IN ANY ACTION BROUGHT WITH RESPECT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREUNDER IN ANY FEDERAL OR STATE COURT IN NEW YORK
CITY, NEW YORK AND AGREE THAT SERVICE OF PROCESS MAY BE ACCOMPLISHED PURSUANT TO
SECTION 10.7 ABOVE.

Section 10.12         Construction; Section Headings; Table of Contents.  The
language used in this Agreement shall be deemed to be the language the parties
hereto have chosen to express their mutual intent, and no rule of strict
construction will be applied against any party hereto.  The section headings and
any table of contents contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.


SECTION 10.13         SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT
WHICH IS INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO THAT
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR
UNENFORCEABILITY WITHOUT RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS
AND PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF
ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT IN ANY OTHER JURISDICTION.  IF
ANY PROVISION OF THIS AGREEMENT IS SO BROAD AS TO BE UNENFORCEABLE, THE
PROVISION SHALL BE INTERPRETED TO BE ONLY SO BROAD AS IS ENFORCEABLE.


SECTION 10.14         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL
OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME INSTRUMENT.

 

60


--------------------------------------------------------------------------------


 


SECTION 10.15         TIME OF ESSENCE.  WITH REGARD TO ALL DATES AND TIME
PERIODS SET FORTH OR REFERRED TO IN THIS AGREEMENT, TIME IS OF THE ESSENCE.


SECTION 10.16         POWER OF ATTORNEY.  EACH SELLER PARTY HEREBY IRREVOCABLY
MAKES, CONSTITUTES AND APPOINTS GORDON L.K. SMITH AS ITS REPRESENTATIVE (THE
“SELLER PARTY REPRESENTATIVE”) AND ITS TRUE AND LAWFUL ATTORNEY-IN-FACT, WITH
FULL POWER AND AUTHORITY, IN THE NAME AND ON BEHALF OF EACH SELLER PARTY, TO ACT
ON BEHALF OF EACH OF THEM IN THE ABSOLUTE DISCRETION OF THE SELLER PARTY
REPRESENTATIVE WITH RESPECT TO ALL MATTERS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT AND, IN GENERAL, TO DO ALL THINGS AND TO PERFORM ALL ACTS,
INCLUDING EXECUTING AND DELIVERING AGREEMENTS (INCLUDING AMENDMENTS TO THIS
AGREEMENT), CERTIFICATES, RECEIPTS, INSTRUCTIONS OR OTHER INSTRUMENTS
CONTEMPLATED BY THIS AGREEMENT OR DEEMED ADVISABLE TO EFFECTUATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THIS POWER OF ATTORNEY AND ALL
AUTHORITY CONFERRED HEREBY SHALL BE COUPLED WITH AN INTEREST AND IRREVOCABLE AND
SHALL NOT BE TERMINATED BY ANY ACT OF ANY SELLER PARTY OR BY OPERATION OF LAW,
WHETHER BY THE BANKRUPTCY, DISSOLUTION, LIQUIDATION, DEATH, DISABILITY OR
INCAPACITY OF A SELLER PARTY OR BY THE OCCURRENCE OF ANY OTHER EVENT OR EVENTS. 
EACH SELLER PARTY HEREBY CONSENTS TO THE TAKING OF ANY AND ALL ACTIONS AND THE
MAKING OF ANY DECISIONS REQUIRED OR PERMITTED TO BE TAKEN OR MADE BY THE SELLER
PARTY REPRESENTATIVE PURSUANT TO THIS SECTION 10.15.  EACH SELLER PARTY AGREES
THAT THE SELLER PARTY REPRESENTATIVE SHALL HAVE NO OBLIGATION OR LIABILITY TO
ANY PERSON FOR ANY ACT OR OMISSION TAKEN OR OMITTED BY THE SELLER PARTY
REPRESENTATIVE IN GOOD FAITH HEREUNDER, AND THE SELLER PARTIES SHALL INDEMNIFY
AND HOLD THE SELLER PARTY REPRESENTATIVE HARMLESS FROM AND AGAINST ANY AND ALL
LOSS, DAMAGE, EXPENSE OR LIABILITY (INCLUDING REASONABLE COUNSEL FEES AND
EXPENSES) WHICH THE SELLER PARTY REPRESENTATIVE MAY SUSTAIN AS A RESULT OF ANY
SUCH ACTION OR OMISSION BY THE SELLER PARTY REPRESENTATIVE HEREUNDER.

 

61


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

SEA COAST TRANSPORTATION LLC

 

 

 

 

 

By:

/s/ TIMOTHY J. CASEY

 

 

Name:

Timothy J. Casey

 

 

Title:

President/CEO

 

 

 

 

K-SEA TRANSPORTATION
PARTNERS L.P.

 

 

 

By:

K-Sea General Partner L.P.

 

 

 

 

By:

K-Sea General Partner GP LLC

 

 

 

 

 

 

By:

/s/ TIMOTHY J. CASEY

 

 

 

Name:

Timothy J. Casey

 

 

 

Title:

President/CEO

 

 

 

 

SIRIUS MARITIME, LLC

 

 

 

 

 

By:

/s/ ROBERT C. DORN

 

 

 

Robert C. Dorn

 

 

President

 

 

 

RCD MARITIME ENTERPRISES, LLC

 

 

 

 

 

By:

/s/ ROBERT C. DORN

 

 

 

Robert C. Dorn

 

 

President

 

 

 

SMITH MARITIME, LLC

 

 

 

 

 

By:

/s/ GORDON L.K. SMITH

 

 

 

Gordon L.K. Smith

 

 

President

 

 

62


--------------------------------------------------------------------------------


 

WS MARITIME PACIFIC, LLC

 

 

 

 

 

By:

/s/ WAYNE A. SUNDBERG

 

 

 

Wayne A. Sundberg

 

 

President

 

 

 

/s/ ROBERT C. DORN

 

 

Robert C. Dorn

 

 

 

/s/ GORDON L.K. SMITH

 

 

Gordon L. K. Smith

 

 

 

/s/ WAYNE A. SUNDBERG

 

 

Wayne A. Sundberg

 

 

63


--------------------------------------------------------------------------------